Exhibit 10.6

EXECUTION VERSION

 

 

 

COLLATERAL AGREEMENT

made by

CHARTER COMMUNICATIONS OPERATING, LLC,

CHARTER COMMUNICATIONS OPERATING CAPITAL CORP.

and the other Grantors party hereto from time to time

in favor of

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Collateral Agent

Dated as of May 18, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1. DEFINED TERMS      - 1 -    1.1   

Definitions

     - 1 -    1.2   

Other Definitional Provisions

     - 6 -    SECTION 2. GRANT OF SECURITY INTEREST      - 6 -    2.1   

Collateral

     - 6 -    SECTION 3. CERTIFICATED INTERESTS      - 7 -    3.1   

Pledged Partnership Interests

     - 7 -    3.2   

Pledged LLC Interests

     - 7 -    SECTION 4. REPRESENTATIONS AND WARRANTIES      - 8 -    4.1   

Title; No Other Liens

     - 8 -    4.2   

Perfected First Priority Liens

     - 8 -    4.3   

Jurisdiction of Organization

     - 8 -    4.4   

Pledged Securities

     - 8 -    SECTION 5. COVENANTS      - 9 -    5.1   

Delivery of Instruments, Certificated Securities and Chattel Paper

     - 9 -    5.2   

Insurance

     - 9 -    5.3   

Maintenance of Perfected Security Interest; Further Documentation

     - 9 -    5.4   

Changes in Locations, Name, etc.

     - 9 -    5.5   

Pledged Securities

     - 9 -    SECTION 6. REMEDIAL PROVISIONS      - 10 -    6.1   

Investment Property

     - 10 -    6.2   

Proceeds To Be Turned Over to Collateral Agent

     - 11 -    6.3   

Application of Proceeds

     - 11 -    6.4   

Code and Other Remedies

     - 11 -    6.5   

Registration Rights

     - 12 -    6.6   

Deficiency

     - 13 -    6.7   

Certain Matters Relating to Pledged Receivables

     - 13 -    6.8   

Communications with Obligors; Grantors Remain Liable

     - 13 -    SECTION 7. THE COLLATERAL AGENT      - 14 -    7.1   

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

     - 14 -    7.2   

Duty of Collateral Agent

     - 15 -    7.3   

Financing Statements

     - 16 -    7.4   

Authority of Collateral Agent

     - 16 -   

 

-i-



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS      - 17 -    8.1   

Amendments in Writing

     - 17 -    8.2   

Notices

     - 17 -    8.3   

No Waiver by Course of Conduct; Cumulative Remedies

     - 17 -    8.4   

Enforcement Expenses; Indemnification

     - 17 -    8.5   

Successors and Assigns

     - 17 -    8.6   

Counterparts

     - 18 -    8.7   

Severability

     - 18 -    8.8   

Governmental Approvals

     - 18 -    8.9   

Section Headings

     - 19 -    8.10   

Integration

     - 19 -    8.11   

GOVERNING LAW

     - 19 -    8.12   

Submission to Jurisdiction; Waivers

     - 20 -    8.13   

Acknowledgments

     - 20 -    8.14   

Additional Grantors; Release

     - 20 -    8.15   

WAIVER OF JURY TRIAL

     - 21 -    8.16   

Intercreditor Agreement

     - 21 -   

SCHEDULES

 

Schedule 1    [Reserved] Schedule 2    Pledged Securities Schedule 3   
Perfection Matters Schedule 4    Jurisdictions of Organization Schedule 5   
Intellectual Property Schedule 6    List of Subsidiary Guarantors ANNEXES   
Annex 1    Form of Assumption Agreement

 

-ii-



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT

COLLATERAL AGREEMENT, dated as of May 18, 2016, made by CHARTER COMMUNICATIONS
OPERATING, LLC (“CCO”) and CHARTER COMMUNICATIONS OPERATING CAPITAL CORP. (“CCO
Capital” and, together with CCO, the “Issuers” and together with the Issuers and
any other entity that may become a party hereto as provided herein,
collectively, the “Grantors”, and individually, a “Grantor”), in favor of THE
BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent (in such
capacity, the “Collateral Agent”), for the Holders from time to time of the
Notes (as defined below) pursuant to the Indenture, dated as of July 23, 2015
(as amended, supplemented or otherwise modified from time to time including,
without limitation, by the First Supplemental Indenture referred to below, the
“Indenture”), among CCO Safari II, LLC (“CCO Safari,” which has since merged
with and into CCO), the Issuers, and The Bank of New York Mellon Trust Company,
N.A., as trustee (in such capacity, the “Trustee”) and collateral agent.

W I T N E S S E T H:

WHEREAS, CCO Safari issued 3.579% Senior Secured Notes due 2020, 4.464% Senior
Secured Notes due 2022, 4.908% Senior Secured Notes due 2025, 6.384% Senior
Secured Notes due 2035, 6.484% Senior Secured Notes due 2045 and 6.834% Senior
Secured Notes due 2055 (collectively and together with any Additional Notes (as
defined in the Indenture), the “Notes”) pursuant to the First Supplemental
Indenture, dated as of July 23, 2015, by and among CCO Safari, CCH II, LLC, as
limited guarantor thereto, the Trustee and the Collateral Agent;

WHEREAS, the Issuers have assumed all of the obligations of CCO Safari under the
Notes pursuant to the Second Supplemental Indenture, dated as of the date
hereof, by and among the Issuers, the guarantors party thereto, the Trustee and
the Collateral Agent;

WHEREAS, upon consummation of the offering of the Notes, CCO Safari entered into
an escrow agreement (the “Escrow Agreement”) with the Trustee and Bank of
America, N.A., as escrow agent (in such capacity, the “Escrow Agent”), pursuant
to which CCO Safari deposited into escrow accounts the gross proceeds from the
offering of the Notes.

WHEREAS, it is a condition precedent to the release of the funds deposited in
the escrow accounts to the Issuers (the “Escrow Release”) that the Grantors
shall have executed and delivered this Agreement to the Collateral Agent for the
ratable benefit of the Holders.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Indenture and used
herein shall have the meanings given to them in the Indenture, and the following
terms are used herein as defined in the Applicable UCC: Accounts, Certificated
Security, Chattel Paper, Documents, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.

 

— 1 —



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Additional Collateral”: all of the following property of the Issuers or any
Subsidiary Guarantor, to the extent that a security interest in such property
can be perfected by the filing of a Uniform Commercial Code financing statement:
all Accounts, all Chattel Paper, all Documents, all Equipment, all Fixtures, all
General Intangibles, all Instruments, all Intellectual Property, all Inventory,
all Investment Property and all other property not otherwise described in this
definition.

“Agreement”: this Collateral Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Applicable UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “Applicable
UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions.

“CATV Franchise”: collectively, with respect to CCO and its Subsidiaries, (a)
any franchise, license, permit, wire agreement or easement granted by any
political jurisdiction or unit or other local, state or federal franchising
authority (other than licenses, permits and easements not material to the
operations of a CATV System) pursuant to which such Person has the right or
license to operate a CATV System and (b) any law, regulation, ordinance,
agreement or other instrument or document setting forth all or any part of the
terms of any franchise, license, permit, wire agreement or easement described in
clause (a) of this definition.

“CATV System”: any cable distribution system owned or acquired by CCO or any of
its Subsidiaries which receives audio, video, digital, other broadcast signals
or information or telecommunications by cable, optical, antennae, microwave or
satellite transmission and which amplifies and transmits such signals to
customers of CCO or any of its Subsidiaries.

“CCH”: Charter Communications Holdings, LLC, a Delaware limited liability
company, together with its successors.

“Collateral”: as defined in Section 2.1.

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 7.2.

“Co-Owned TWC IP” means any Patent or Trademark that is jointly owned on the
Escrow Release Date by TWC and/or one or more other Grantors, on the one hand,
and by a Person that is not a member of the Charter Group, on the other hand;
provided, that in the event any such Patent or Trademark ceases to be jointly
owned by a Person that is not a member of the Charter Group, such Patent or
Trademark shall cease to constitute “Co-Owned TWC IP.”

“FCC”: the Federal Communications Commission and any successor thereto.

“FCC License”: any community antenna relay service, broadcast auxiliary license,
earth station registration, business radio, microwave or special safety radio
service license issued by the FCC pursuant to the Communications Act of 1934, as
amended.

 

— 2 —



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“Foreign Subsidiary Voting Equity Interests”: the voting Equity Interests of any
Foreign Subsidiary.

“Grantor”: as defined in the preamble.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Indenture Documents”: the Indenture, the Notes, this Agreement, the other
Security Documents and any other document made, delivered or given in connection
with any of the foregoing to which a Grantor is party that is designated as an
Indenture Document.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges in and to the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, in each case, whether arising under
United States, multinational or foreign laws or otherwise, including the right
to receive all proceeds and damages therefrom.

“Intercompany Obligations”: all obligations, whether constituting General
Intangibles or otherwise, owing to the Issuers or any Subsidiary Grantor by any
Affiliate of the Issuers or such Subsidiary Grantor.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Applicable UCC (other
than any Foreign Subsidiary Voting Equity Interests excluded from the definition
of “Pledged Stock”) and (ii) whether or not constituting “investment property”
as so defined, all Pledged Notes and all Pledged Stock.

“License”: as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses and CATV Franchises.

“Obligations”: the collective reference to the unpaid principal of and, premium
and interest, if any, on the Notes and related guarantees and all other
obligations and liabilities of the Grantors (including, without limitation, any
increase in the aggregate principal amount of the Notes together with any fees
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Grantors, whether or not a claim for such fees or interest are allowed in
such proceeding) to the Collateral Agent, the Trustee or any Holder, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Indenture, this Agreement, any Indenture Document or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel that are required to be paid by such
Grantor pursuant to the terms of this Agreement or any other Indenture
Document).

 

— 3 —



--------------------------------------------------------------------------------

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5 (it being understood
that oral agreements are not required to be listed on Schedule 5).

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 5, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Pledged Issuers”: the collective reference to each issuer of any Pledged
Securities.

“Pledged LLC Interests”: in each case, whether now existing or hereafter
acquired, all of a Grantor’s right, title and interest in and to:

(i) any Pledged Issuer (other than any Non-Recourse Subsidiary) that is a
limited liability company, but not any of such Grantor’s obligations from time
to time as a holder of interests in any such Pledged Issuer (unless the
Collateral Agent or its designee, on behalf of the Collateral Agent, shall elect
to become a holder of interests in any such Pledged Issuer in connection with
its exercise of remedies pursuant to the terms hereof);

(ii) any and all moneys due and to become due to such Grantor now or in the
future by way of a distribution made to such Grantor in its capacity as a holder
of interests in any such Pledged Issuer or otherwise in respect of such
Grantor’s interest as a holder of interests in any such Pledged Issuer;

(iii) any other property of any such Pledged Issuer to which such Grantor now or
in the future may be entitled in respect of its interests in any such Pledged
Issuer by way of distribution, return of capital or otherwise;

(iv) any other claim or right which such Grantor now has or may in the future
acquire in respect of its interests in any such Pledged Issuer;

(v) the organizational documents of any such Pledged Issuer;

(vi) all certificates, options or rights of any nature whatsoever that may be
issued or granted by any such Pledged Issuer to such Grantor while this
Agreement is in effect; and

(vii) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.

“Pledged Notes”: any promissory note evidencing loans made by any Grantor to any
member of the Charter Group, including in each case without limitation, all
promissory notes listed on Schedule 2.

“Pledged Partnership Interests”: in each case, whether now existing or hereafter
acquired, all of a Grantor’s right, title and interest in and to:

(i) any Pledged Issuer (other than any Non-Recourse Subsidiary) that is a
partnership, but not any of such Grantor’s obligations from time to time as a
general or limited

 

— 4 —



--------------------------------------------------------------------------------

partner, as the case may be, in any such Pledged Issuer (unless the Collateral
Agent or its designee, on behalf of the Collateral Agent, shall elect to become
a general or limited partner, as the case may be, in any such Pledged Issuer in
connection with its exercise of remedies pursuant to the terms hereof);

(ii) any and all moneys due and to become due to such Grantor now or in the
future by way of a distribution made to such Grantor in its capacity as a
general partner or limited partner, as the case may be, in any such Pledged
Issuer or otherwise in respect of such Grantor’s interest as a general partner
or limited partner, as the case may be, in any such Pledged Issuer;

(iii) any other property of any such Pledged Issuer to which such Grantor now or
in the future may be entitled in respect of its interests as a general partner
or limited partner, as the case may be, in any such Pledged Issuer by way of
distribution, return of capital or otherwise;

(iv) any other claim or right which such Grantor now has or may in the future
acquire in respect of its general or limited partnership interests in any such
Pledged Issuer;

(v) the partnership agreement or other organizational documents of any such
Pledged Issuer;

(vi) all certificates, options or rights of any nature whatsoever that may be
issued or granted by any such Pledged Issuer to such Grantor while this
Agreement is in effect; and

(vii) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.

“Pledged Receivables”: the collective reference to all Receivables pledged by
any Grantor as Collateral.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock, together with the Proceeds thereof.

“Pledged Stock”: the Equity Interests listed on Schedule 2, together with any
other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Equity Interests with respect to the Issuers, any
Subsidiary Grantor, and of any Person (other than any Non-Recourse Subsidiary)
that may be issued or granted to, or held by the Issuers or any Subsidiary
Grantor, while this Agreement is in effect including, in any event, the Pledged
LLC Interests and Pledged Partnership Interests.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Applicable UCC and, in any event, shall include, without limitation, all
dividends, distributions or other income from the Pledged Securities and
Investment Property, collections thereon or distributions or payments with
respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

— 5 —



--------------------------------------------------------------------------------

“Secured Parties”: the collective reference to the Collateral Agent, the Holders
and the Trustee.

“Securities Act”: the Securities Act of 1933, as amended.

“Subsidiary Grantor”: any Subsidiary of CCO (other than CCO Capital) that is a
Grantor.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5 (it being understood
that oral agreements are not required to be listed on Schedule 5).

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (ii) the right to obtain all renewals thereof.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(d) All capitalized terms not defined herein shall have the meaning ascribed to
them in the Indenture.

SECTION 2. GRANT OF SECURITY INTEREST

2.1 Collateral. Each Grantor hereby assigns and transfers to the Collateral
Agent, and hereby grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(subject to the last paragraph of this Section 2.1, collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

(a) (b) all Pledged Securities;

(c) (d) all Intercompany Obligations;

 

— 6 —



--------------------------------------------------------------------------------

(e) (f) all Additional Collateral;

(g) (h) all books and records pertaining to the Collateral; and

(i) (j) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing, all collateral
security and guarantees given by any Person with respect to any of the foregoing
and any Instruments evidencing any of the foregoing.

Notwithstanding any of the other provisions set forth in any subsection of this
Section 2.1 or any other provision of this Agreement, (i) this Agreement shall
not constitute a grant of a security interest in, and the Collateral shall not
include, (v) any Co-Owned TWC IP, (w) any intent-to-use trademark application to
the extent and for so long as creation by a Grantor of a security interest
therein would result in the loss by such Grantor of any material rights therein,
until such time, if any, as a statement of use is filed and accepted, (x) any
property to the extent that such grant of a security interest is prohibited by
any Requirements of Law of a Governmental Authority, requires a consent not
obtained of any Governmental Authority pursuant to such Requirement of Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement (including any joint venture, partnership or limited
liability company operating agreement, unless the same relates to a Wholly Owned
Subsidiary), instrument or other document evidencing or giving rise to such
property (including, without limitation, any contractual restriction applicable
to any Patent or Trademark that is jointly owned by one or more Grantors, on the
one hand, and any Person that is not a member of the Charter Group, on the other
hand) except to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law (it being understood that, subject to the
limitations set forth in this paragraph, it is the intent of the parties that
the Collateral include all FCC Licenses, CATV Franchises, the economic value
thereof and all Proceeds thereof), (y) any property that is subject to a
purchase money security interest permitted by the Indenture for so long as it is
subject to such security interest or (z) any Equity Interests or other
securities of any Subsidiary of the Issuers in excess of the maximum amount of
such Equity Interests or securities that could be included in the Collateral
without creating a requirement pursuant to Rule 3-16 of Regulation S-X under the
Securities Act of 1933, as amended, for separate financial statements of such
Subsidiary to be included in filings by any member of the Charter Group with the
SEC (or any other governmental agency) and (ii) in no event shall more than 66%
of the total outstanding Foreign Subsidiary Voting Equity Interests of any
Foreign Subsidiary constitute Collateral or be required to be pledged hereunder.

SECTION 3. CERTIFICATED INTERESTS

3.1 Pledged Partnership Interests. Concurrently with the delivery to the
Collateral Agent of any certificate representing any Pledged Partnership
Interests, the relevant Grantor shall, if requested by the Collateral Agent,
deliver an undated power covering such certificate, duly executed in blank by
such Grantor.

3.2 Pledged LLC Interests. Concurrently with the delivery to the Collateral
Agent of any certificate representing any Pledged LLC Interests, the relevant
Grantor shall, if requested by the Collateral Agent, deliver an undated power
covering such certificate, duly executed in blank by such Grantor.

 

— 7 —



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens not prohibited to exist on the Collateral by the
Indenture, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others. For the avoidance of doubt, it is understood
and agreed that any Grantor may, as part of its business, grant licenses to
third parties to use Intellectual Property owned or developed by a Grantor. For
purposes of this Agreement and the other Indenture Documents, such licensing
activity shall not constitute a “Lien” on such Intellectual Property. Each of
the Collateral Agent and each Secured Party understands that any such licenses
may be exclusive to the applicable licensees, and such exclusivity provisions
may limit the ability of the Collateral Agent to utilize, sell, lease or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) constitute valid perfected security interests in all of the
Collateral in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for Liens not prohibited by the Indenture.

4.3 Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.

4.4 Pledged Securities. The Equity Interests pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Equity
Interests of each Pledged Issuer owned by such Grantor or, in the case of
Foreign Subsidiary Voting Equity Interests, if less, 66% of the outstanding
Foreign Subsidiary Voting Equity Interests of each relevant Pledged Issuer.

(a) Except with respect to Pledged Stock from time to time constituting an
immaterial portion of the Collateral, all the shares of the Pledged Stock have
been duly and validly issued and are fully paid and nonassessable.

(b) None of the Pledged LLC Interests or Pledged Partnership Interests
constitutes a security under Section 8-103 of the Applicable UCC or the
corresponding code or statute of any other applicable jurisdiction.

(c) Except with respect to Pledged Notes from time to time constituting an
immaterial portion of the Collateral, each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and the
implied covenant of good faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and any Liens not prohibited by the
Indenture.

 

— 8 —



--------------------------------------------------------------------------------

SECTION 5. COVENANTS

Each Grantor covenants and agrees that, from and after the date of this
Agreement until the Obligations shall have been paid in full or the relevant
Collateral has been released in accordance with Section 8.14:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper with
a face value of $5,000,000 or more, such Instrument, Certificated Security or
Chattel Paper shall be promptly delivered to the Collateral Agent, duly
indorsed, to be held as Collateral pursuant to this Agreement.

5.2 Insurance. All insurance maintained by any Grantor with respect to the
Collateral shall name the Collateral Agent as insured party or loss payee, as
applicable and customary.

5.3 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall take all reasonable and necessary actions to maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 4.2 and shall defend such security
interest against the claims and demands of all Persons whomsoever.

(b) Such Grantor will furnish to the Collateral Agent and the Holders from time
to time statements and schedules further identifying and describing the assets
and property of such Grantor constituting, or intended to constitute, Collateral
and such other reports in connection therewith as the Collateral Agent may
reasonably request, all in reasonable detail.

(c) The Grantors shall at all times ensure that the Collateral Agent, for the
benefit of the Secured Parties, has a perfected security interest in the
Collateral to the same extent as all Equally and Ratably Secured Indebtedness.

5.4 Changes in Locations, Name, etc. Such Grantor will not, except upon prior
written notice to the Collateral Agent:

(k) (l) change its jurisdiction of organization; or

(m) (n) change its name to such an extent that any financing statement filed by
the Collateral Agent in connection with this Agreement would become seriously
misleading;

unless, within 30 days of the taking of any such actions, such Grantor delivers
to the Collateral Agent notice of such change and evidence that all steps
necessary to maintain the validity, perfection and priority of the security
interests provided for herein have been taken.

5.5 Pledged Securities.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Pledged Issuer, whether in addition to, in substitution of, as a conversion of,
or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Collateral Agent
and the Holders, hold the same in trust for the Collateral Agent and the
Holders, and, with respect to Pledged Stock constituting securities under and as
defined in Section 8-103 of the Applicable UCC, deliver the

 

— 9 —



--------------------------------------------------------------------------------

same forthwith to the Collateral Agent in the exact form received, duly indorsed
by such Grantor to the Collateral Agent, if required, together with an undated
power covering such certificate duly executed in blank by such Grantor, to be
held by the Collateral Agent, subject to the terms hereof, as additional
collateral security for the Obligations. During the continuance of an Event of
Default, after written notice from the Collateral Agent, any sums paid upon or
in respect of the Pledged Securities upon the liquidation or dissolution of any
Pledged Issuer shall be paid over to the Collateral Agent to be held by it
hereunder as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Securities
or any property shall be distributed upon or with respect to the Pledged
Securities pursuant to the recapitalization or reclassification of the capital
of any Pledged Issuer or pursuant to the reorganization thereof, the property so
distributed shall be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Obligations. If any sums of
money or property so paid or distributed in respect of the Pledged Securities
shall be received by such Grantor, during the continuance of an Event of
Default, after notice from the Collateral Agent, such Grantor shall, until such
money or property is paid or delivered to the Collateral Agent, hold such money
or property in trust for the Holders, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

(b) No Grantor shall (i) sell, assign, transfer, exchange, or otherwise dispose
of, or grant any option with respect to, the Pledged Securities or Proceeds
thereof (except pursuant to a transaction not prohibited by the Indenture), (ii)
create, incur or permit to exist any Lien, or any claim of any Person with
respect to, any of the Pledged Securities or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or Liens
not prohibited under the Indenture or (iii) enter into any agreement or
undertaking restricting, directly or indirectly, the right or ability of the
Collateral Agent to sell, assign or transfer any of the Pledged Securities
hereunder or Proceeds thereof.

(c) In the case of each Grantor which is an Pledged Issuer, such Pledged Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Securities issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 5.5(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Sections 6.1(c) and 6.5 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.1(c) or 6.5 with
respect to the Pledged Securities issued by it.

SECTION 6. REMEDIAL PROVISIONS

6.1 Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given written notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.1(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, to the extent not prohibited by the Indenture, and to exercise
all voting and organizational rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast or right exercised or other action
taken which would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Indenture, this Agreement or any
other Indenture Document.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give written notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Collateral Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Securities and make application thereof to the Obligations in the
order specified in Section 6.3, and (ii) any or all of the Pledged Securities
shall be registered in the name of the

 

— 10 —



--------------------------------------------------------------------------------

Collateral Agent or its nominee, and the Collateral Agent or its nominee may but
is under no obligation to thereafter exercise (x) all voting, organizational and
other rights pertaining to such Pledged Securities at any meeting of
shareholders of the relevant Pledged Issuer or Pledged Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the organizational structure of any Pledged Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Pledged Issuer of any
Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Pledged Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Collateral Agent.

6.2 Proceeds To Be Turned Over to Collateral Agent. In addition to the rights of
the Collateral Agent and the Holders specified in Section 6.7 with respect to
payments of Pledged Receivables, if an Event of Default shall occur and be
continuing, following written notice from the Collateral Agent, all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Collateral Agent and the Holders,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required). All Proceeds received by the Collateral Agent hereunder shall be
held by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
Holders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.3.

6.3 Application of Proceeds. At such intervals as may be agreed upon by the
Issuers and the Collateral Agent, or, if an Event of Default shall have occurred
and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of Proceeds constituting Collateral,
whether or not held in any Collateral Account in payment of the Obligations in
the order specified in the Indenture, and any part of such funds which the
Collateral Agent elects not so to apply and deems not required as collateral
security for the Obligations shall be paid over from time to time by the
Collateral Agent to the Issuers or as a court of competent jurisdiction shall
direct. Any balance of such Proceeds remaining after the Obligations shall have
been paid in full, shall be paid over to the Issuers or as a court of competent
jurisdiction shall direct.

6.4 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the Applicable UCC or any other applicable law. Without limiting the generality
of the foregoing, the Collateral Agent,

 

— 11 —



--------------------------------------------------------------------------------

without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or, to the extent permitted by law, private sale or
sales, at any exchange, broker’s board or office of the Collateral Agent or any
other Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Collateral Agent or
any other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.4, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Collateral Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Collateral Agent may elect, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the
Applicable UCC, need the Collateral Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Collateral Agent or any
other Secured Party arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

6.5 Registration Rights.

(a) If the Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Stock pursuant to Section 6.4, and it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Pledged Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Pledged Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be necessary or advisable to register the Pledged Stock, or that portion thereof
to be sold, under the provisions of the Securities Act, (ii) use its reasonable
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Pledged Issuer
to comply with the provisions of the securities or “Blue Sky” laws of any and
all jurisdictions which the Collateral Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may by reason of such prohibitions be

 

— 12 —



--------------------------------------------------------------------------------

compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Collateral Agent shall be under no obligation to delay a
sale of any of the Pledged Stock for the period of time necessary to permit the
Pledged Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Pledged
Issuer would agree to do so.

(c) Each Grantor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.5 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.5 will cause irreparable injury to the Collateral Agent and the
other Secured Parties, that the Collateral Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 6.5 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Indenture.

6.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any other Secured Party to collect such deficiency.

6.7 Certain Matters Relating to Pledged Receivables. The Collateral Agent hereby
authorizes each Grantor pledging Receivables hereunder to collect such Grantor’s
Pledged Receivables, provided that the Collateral Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. At any time after the occurrence and during the continuance of
an Event of Default, after written notice to such Grantor from the Collateral
Agent, any payments of Pledged Receivables, when collected by any Grantor, (i)
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Section 6.3, and (ii) until so turned over, shall be held by such Grantor in
trust for the Collateral Agent and the other Secured Parties, segregated from
other funds of such Grantor. Each such deposit of Proceeds of Pledged
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

6.8 Communications with Obligors; Grantors Remain Liable.

(a) The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Pledged Receivables to verify with them the
existence, amount and terms of any Receivables.

(b) Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Pledged Receivables that the Pledged Receivables have
been assigned to the Collateral Agent for the ratable benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor pledging
Receivables shall remain liable under each of the Pledged Receivables to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any other Secured Party of any payment relating thereto, nor
shall the Collateral Agent or any other Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

— 13 —



--------------------------------------------------------------------------------

SECTION 7. THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Pledged Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Pledged Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the other
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.4 or 6.5,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and

 

— 14 —



--------------------------------------------------------------------------------

receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (3) sign and indorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; (7) assign any Patent or Trademark (along with the
goodwill of the business to which any such Patent or Trademark pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Collateral Agent shall in its sole discretion determine; and (8)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s and
the other Secured Parties’ security interests therein and to effect the intent
of this Agreement, all as fully and effectively as such Grantor might do; and

(vi) exercise any of the Collateral Agent’s rights pursuant to Section 6.9.

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given written
notice of its intent to exercise its rights under this Section 7.1(a).

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, after prior notice to
such Grantor, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on the Notes under the Indenture, from the date of payment by the
Collateral Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the Applicable UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Beyond the exercise of reasonable care in the
custody thereof, the Collateral Agent shall have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Agent shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in

 

— 15 —



--------------------------------------------------------------------------------

the Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which it accords
its own property and shall not be liable or responsible for any loss or
diminution in the value of any of the Collateral, by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Agent in good faith. Neither the Collateral Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Collateral Agent and
the other Secured Parties hereunder are solely to protect the Collateral Agent’s
and the other Secured Parties’ interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any other Secured Party to exercise any
such powers. The Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers. The Collateral Agent shall not be responsible for the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the Liens in any of the Collateral,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder, except to the extent such action or omission
constitutes gross negligence, bad faith or willful misconduct on the part of the
Collateral Agent, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of the
Company to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.

7.3 Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Collateral Agent to file or record financing statements and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Grantor in such form and in such offices as the
Collateral Agent may deem appropriate to perfect the security interests of the
Collateral Agent under this Agreement. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Each Grantor authorizes the Collateral Agent to use the collateral description
“all personal property” in any such financing statements. Notwithstanding the
foregoing authorizations, in no event shall the Collateral Agent be obligated to
prepare or file any financing statements whatsoever, or to maintain the
perfection of the security interest granted hereunder. Each Grantor agrees to
prepare, record and file, at its own expense, financing statements (and
continuation statements when applicable) with respect to the Collateral now
existing or hereafter created meeting the requirements of applicable state law
in such manner and in such jurisdictions as are necessary to perfect and
maintain perfected the Collateral, and to deliver a file stamped copy of each
such financing statement or other evidence of filing to the Collateral Agent.
Neither the Trustee nor the Collateral Agent shall be under any obligation
whatsoever to file any such financing or continuation statements or to make any
other filing under the UCC in connection with this Agreement.

7.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the other Secured Parties, be
governed by the Indenture and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Collateral Agent and
each Grantor, the Collateral Agent shall be conclusively presumed to be acting
as agent for the other Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

— 16 —



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Article 9 of the Indenture.

8.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in the
Indenture.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay or reimburse the Collateral Agent for all its
costs and expenses incurred in enforcing or preserving any rights under this
Agreement and the other Indenture Documents to which such Grantor is a party,
including, without limitation, the reasonable and documented fees and
disbursements of one firm of counsel (together with any special and local
counsel) to the Collateral Agent to the extent the Issuers would be required to
do so pursuant to the Indenture.

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the other
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral to the extent the Issuers would be required to do so pursuant to
the Indenture.

(c) Each Grantor agrees, jointly and severally, to pay, and to save the
Collateral Agent harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Issuers would be required to do so pursuant to the Indenture.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Indenture and the other
Indenture Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and Guarantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their successors and assigns;
provided that no Grantor or Guarantor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Collateral Agent.

 

— 17 —



--------------------------------------------------------------------------------

8.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

8.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.8 Governmental Approvals.

(a) Notwithstanding anything herein to the contrary, this Agreement, the other
Indenture Documents and the transactions contemplated hereby and thereby, prior
to the exercise of any rights and remedies provided in this Agreement or the
other Indenture Documents, including, without limitation, voting the Pledged
Securities or a foreclosure of the security interest granted under this
Agreement, except to the extent not prohibited by applicable Requirements of
Law, (i) do not and will not constitute, create, or have the effect of
constituting or creating, directly or indirectly, actual or practical ownership
of the Issuers or any Subsidiary of the Issuers by the Collateral Agent or the
other Secured Parties, or control, affirmative or negative, direct or indirect,
by the Collateral Agent or the other Secured Parties over the management or any
other aspect of the operation of the Issuers or any Subsidiary of the Issuers,
which ownership and control remains exclusively and at all times in the Issuers
and such Subsidiary, and (ii) do not and will not constitute the transfer,
assignment, or disposition in any manner, voluntarily or involuntarily, directly
or indirectly, of any License at any time issued to the Issuers or any
Subsidiary of the Issuers, or the transfer of control of the Issuers or any
Subsidiary of the Issuers, including, without limitation, within the meaning of
Section 310(d) of the Communications Act of 1934, as amended.

(b) Notwithstanding any other provision of this Agreement, any foreclosure on,
sale, transfer or other disposition of, or the exercise of any right to vote or
consent with respect to, any of the Pledged Securities, as provided herein, or
any other action taken or proposed to be taken by the Collateral Agent hereunder
which would affect the operational, voting or other control of the Issuers or
any Subsidiary of the Issuers, shall be in accordance with applicable
Requirements of Law.

(c) Notwithstanding anything to the contrary contained in this Agreement or in
any other Indenture Document, the Secured Parties shall not, without first
obtaining the approval of the FCC or any other applicable Governmental
Authority, take any action pursuant to this Agreement which would constitute or
result in, or be deemed to constitute or result in, any assignment of a License,
including, without limitation, any CATV Franchise of the Issuers or any
Subsidiary of the Issuers, or any change of control of the Issuers or any
Subsidiary of the Issuers, if such assignment or change in control would
require, under then existing Requirements of Law (including the written rules
and regulations promulgated by the FCC), the prior approval of the FCC or such
other Governmental Authority.

(d) If the consent of the FCC or any other Governmental Authority is required in
connection with any of the actions which may be taken by the Collateral Agent in
the exercise of its rights under this Agreement or any of the other Indenture
Documents during the continuance of an Event of Default, then the Issuers, at
its sole cost and expense, shall use its reasonable best efforts to secure such
consent and to cooperate fully with the Collateral Agent to secure such consent.
Upon the exercise by the Collateral Agent of any power, right, privilege or
remedy pursuant to this Agreement during the

 

— 18 —



--------------------------------------------------------------------------------

continuance of an Event of Default which requires any consent, approval,
recording, qualification or authorization of the FCC or any other Governmental
Authority or instrumentality, the Issuers will promptly prepare, execute,
deliver and file, or will promptly cause the preparation, execution, delivery
and filing of, all applications, certificates, instruments and other documents
and papers that may be deemed necessary or advisable to obtain such governmental
consent, approval, recording, qualification or authorization including, without
limitation, the assignor’s or transferor’s portion of any application or
applications for consent to the assignment of license necessary or appropriate
under the rules and regulations of the FCC or any other Governmental Authority
for approval of any sale, transfer or assignment to the Collateral Agent or any
other Person of the Pledged Securities. Subject to the provisions of applicable
law, if the Issuers fail or refuse to execute, or fails or refuse to cause
another Person to execute, such documents, the Collateral Agent, as
attorney-in-fact for the Issuers appointed pursuant to Section 7.1, or the clerk
of any court of competent jurisdiction, may execute and file the same on behalf
of the Issuers. In addition to the foregoing, during the continuance of an Event
of Default the Issuers agree to take, or cause to be taken, any action which may
be deemed necessary or advisable in order to obtain and enjoy the full rights
and benefits granted to the other Secured Parties or the Collateral Agent by
this Agreement and any other instruments or agreements executed pursuant hereto,
including, without limitation, at the Issuers’ cost and expense, the exercise of
the Issuers’ best efforts to cooperate in obtaining FCC or other governmental
approval of any action or transaction contemplated by this Agreement or any
other instrument or agreement executed pursuant hereto which is then required by
law.

(e) the Issuers recognizes that the authorizations, permits and licenses held by
the Issuers or any of their respective Subsidiaries are unique assets which may
have to be assigned or transferred in order for the other Secured Parties to
realize the value of the security interests granted to the Collateral Agent. The
Issuers further recognize that a violation of this Section 8.8 could result in
irreparable harm to the Secured Parties for which monetary damages are not
readily ascertainable. Therefore, in addition to any other remedy which may be
available to the Collateral Agent and other Secured Parties at law or in equity,
the Collateral Agent and the other Secured Parties shall have the remedy of
specific performance of the provisions of this Section 8.8. To enforce the
provisions of this Section 8.8, the Collateral Agent is authorized to request
the consent or approval of the FCC or other Governmental Authority to a
voluntary or an involuntary assignment or transfer of control of any
authorization, permit or license. In connection with the exercise of its
remedies under this Agreement or under any of the other Indenture Documents, the
Collateral Agent may obtain the appointment of a Collateral Agent or receiver to
assume, upon receipt of all necessary judicial, FCC or other Governmental
Authority consents or approvals, the control of any Person, subject to
compliance with applicable Requirements of Law. Such Collateral Agent or
receiver shall have all rights and powers provided to it by law or by court
order or provided to the Collateral Agent under this Agreement.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Indenture Documents represent the
agreement of each Grantor, the Collateral Agent and the other Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Indenture Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

— 19 —



--------------------------------------------------------------------------------

8.12 Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(o) (p) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Indenture Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(q) (r) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(s) (t) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(u) (v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(w) (x) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgments. Each Grantor hereby acknowledges that:

(y) (z) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Indenture Documents to which it is a
party;

(aa) (bb) neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Indenture Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
other Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(cc) (dd) no joint venture is created hereby or by the other Indenture Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
other Secured Parties or among the Grantors and the other Secured Parties.

8.14 Additional Grantors; Release.

(a) Each Subsidiary of the Issuers that is required to become a party to this
Agreement pursuant to the Indenture shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.

(b) The Liens securing the Obligations will be released, in whole or in part, as
provided in Section 14.03 of the Indenture. At such time as the Liens securing
the Obligations are released in whole as provided in Section 14.03 of the
Indenture, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive

 

— 20 —



--------------------------------------------------------------------------------

such termination) of the Collateral Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Collateral Agent shall deliver to such Grantor any Collateral held by the
Collateral Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(c) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction not prohibited by the Indenture Documents, then
the Collateral Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Issuers, a Subsidiary
Grantor shall be released from its obligations hereunder in the event that all
the Equity Interests of such Subsidiary Grantor shall be sold, transferred or
otherwise disposed of in a transaction not prohibited by the Indenture.

8.15 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.16 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the Liens on any Collateral granted to the Collateral Agent pursuant to this
Agreement, and the exercise of any right or remedy by the Collateral Agent with
respect to any such Collateral, are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement in effect at such time and the terms of this Agreement,
the terms of Intercreditor Agreement shall govern and control. Notwithstanding
anything herein to the contrary, so long as the Intercreditor Agreement is
effective, any requirement hereunder to deliver any Shared Collateral (as such
term is defined in the Intercreditor Agreement) or the proceeds thereof to the
Collateral Agent shall be deemed satisfied by delivery of such Shared Collateral
to the Applicable Authorized Representative (as such term is defined in the
Intercreditor Agreement).

8.17 Incorporation of Rights. The rights, privileges and immunities of the
Trustee in the Indenture are hereby incorporated by reference and extended to
the Collateral Agent in this Agreement.

 

— 21 —



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.

 

CHARTER COMMUNICATIONS OPERATING, LLC, as Grantor By:  

s/ Daniel J. Bollinger

  Name:   Daniel J. Bollinger   Title:   Vice President, Associate General
Counsel and Assistant Corporate Secretary CHARTER COMMUNICATIONS OPERATING
CAPITAL CORP., as Grantor By:  

s/ Daniel J. Bollinger

  Name:   Daniel J. Bollinger   Title:   Vice President, Associate General
Counsel and Assistant Corporate Secretary THE SUBSIDIARY GUARANTORS NAMED ON
SCHEDULE 6 HERETO, as Grantors By:  

s/ Daniel J. Bollinger

  Name:   Daniel J. Bollinger   Title:   Vice President, Associate General
Counsel and Assistant Corporate Secretary

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent By:  

s/ Teresa Petta

  Name:   Teresa Petta   Title:   Vice President

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

Schedule 1

[RESERVED]



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF PLEDGED SECURITIES

Pledged LLC Interests:

 

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

1.    American Cable Entertainment Company, LLC    Limited liability company   
Charter Communications Entertainment II, LLC 2.    Athens Cablevision, LLC   
Limited liability company    Falcon First Cable of the Southeast, LLC 3.   
Ausable Cable TV, LLC    Limited liability company    Plattsburgh Cablevision,
LLC 4.    Bresnan Broadband Holdings, LLC    Limited liability company   
Charter Communications Operating, LLC 5.    Bresnan Broadband of Colorado, LLC
   Limited liability company    Bresnan Digital Services, LLC 6.    Bresnan
Broadband of Montana, LLC    Limited liability company    Bresnan Digital
Services, LLC 7.    Bresnan Broadband of Utah, LLC    Limited liability company
   Bresnan Digital Services, LLC 8.    Bresnan Broadband of Wyoming, LLC   
Limited liability company    Bresnan Digital Services, LLC 9.    Bresnan
Communications, LLC    Limited liability company    Bresnan Broadband Holdings,
LLC 10.    Bresnan Digital Services, LLC    Limited liability company    Bresnan
Communications, LLC 11.    Bresnan Microwave of Montana, LLC    Limited
liability company    Bresnan Communications, LLC 12.    Cable Equities Colorado,
LLC    Limited liability company    Cable Equities of Colorado Management LLC
13.    Cable Equities of Colorado Management LLC    Limited liability company   
Robin Media Group, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

14.    CC 10, LLC    Limited liability company    Charter Communications VI,
L.L.C. 15.    CC Fiberlink, LLC    Limited liability company    CCO NR Holdings,
LLC 16.    CC Michigan, LLC    Limited liability company    CC VIII Operating,
LLC 17.    CC Systems, LLC    Limited liability company    CCO NR Holdings, LLC
18.    CC V Holdings, LLC    Limited liability company    CCO NR Holdings, LLC
19.    CC VI Fiberlink, LLC    Limited liability company    CC VI Operating
Company, LLC 20.    CC VI Operating Company, LLC    Limited liability company   
CCO NR Holdings, LLC 21.    CC VII Fiberlink, LLC    Limited liability company
   Falcon Cable Communications, LLC 22.    CC VIII Fiberlink, LLC    Limited
liability company    CC VIII Operating, LLC 23.    CC VIII Holdings, LLC   
Limited liability company    CC VIII, LLC 24.    CC VIII Operating, LLC   
Limited liability company    CC VIII Holdings, LLC 25.    CC VIII, LLC   
Limited liability company    CC V Holdings, LLC 26.    CCO Fiberlink, LLC   
Limited liability company    Charter Communications Operating, LLC 27.    CCO
Holdco Transfers VII, LLC    Limited liability company    Charter Communications
Operating, LLC 28.    CCO LP, LLC    Limited liability company    CCO Holdco
Transfers VII, LLC 29.    CCO NR Holdings, LLC    Limited liability company   
Charter Communications Operating, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

30.    CCO Purchasing, LLC    Limited liability company    Charter
Communications Operating, LLC 31.    CCO SoCal I, LLC    Limited liability
company    Charter Communications Operating, LLC 32.    CCO SoCal II, LLC   
Limited liability company    Falcon First Cable of the Southeast, LLC 33.    CCO
SoCal Vehicles, LLC    Limited liability company    CCO SoCal I, LLC 34.    CCO
Transfers, LLC    Limited liability company    CCO Holdco Transfers VII, LLC 35.
   Charter Advanced Services (AL), LLC    Limited liability company    CC
Fiberlink, LLC 36.    Charter Advanced Services (CA), LLC    Limited liability
company    CCO Fiberlink, LLC 37.    Charter Advanced Services (CO), LLC   
Limited liability company    Bresnan Digital Services, LLC 38.    Charter
Advanced Services (CT), LLC    Limited liability company    CCO Fiberlink, LLC
39.    Charter Advanced Services (GA), LLC    Limited liability company    CC
Fiberlink, LLC 40.    Charter Advanced Services (IL), LLC    Limited liability
company    CC Fiberlink, LLC 41.    Charter Advanced Services (IN), LLC   
Limited liability company    CC Fiberlink, LLC 42.    Charter Advanced Services
(KY), LLC    Limited liability company    CC Fiberlink, LLC 43.    Charter
Advanced Services (LA), LLC    Limited liability company    CCO Fiberlink, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

44.    Charter Advanced Services (MA), LLC    Limited liability company    CCO
Fiberlink, LLC 45.    Charter Advanced Services (MD), LLC    Limited liability
company    CC Fiberlink, LLC 46.    Charter Advanced Services (MI), LLC   
Limited liability company    CC Fiberlnk, LLC 47.    Charter Advanced Services
(MN), LLC    Limited liability company    CC Fiberlink, LLC 48.    Charter
Advanced Services (MO), LLC    Limited liability company    CC Fiberlink, LLC
49.    Charter Advanced Services (MS), LLC    Limited liability company    CC VI
Fiberlink, LLC 50.    Charter Advanced Services (MT), LLC    Limited liability
company    Bresnan Digital Services, LLC 51.    Charter Advanced Services (NC),
LLC    Limited liability company    CCO Fiberlink, LLC 52.    Charter Advanced
Services (NE), LLC    Limited liability company    CC Fiberlink, LLC 53.   
Charter Advanced Services (NH), LLC    Limited liability company    CCO
Fiberlink, LLC 54.    Charter Advanced Services (NV), LLC    Limited liability
company    CC VII Fiberlink, LLC 55.    Charter Advanced Services (NY), LLC   
Limited liability company    CCO Fiberlink, LLC 56.    Charter Advanced Services
(OH), LLC    Limited liability company    CC Fiberlink, LLC 57.    Charter
Advanced Services (OR), LLC    Limited liability company    CC VII Fiberlink,
LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

58.    Charter Advanced Services (PA), LLC    Limited liability company    CC
Fiberlink, LLC 59.    Charter Advanced Services (SC), LLC    Limited liability
company    CCO Fiberlink, LLC 60.    Charter Advanced Services (TN), LLC   
Limited liability company    CC Fiberlink, LLC 61.    Charter Advanced Services
(TX), LLC    Limited liability company    CC Fiberlink, LLC 62.    Charter
Advanced Services (UT), LLC    Limited liability company    Bresnan Digital
Services, LLC 63.    Charter Advanced Services (VA), LLC    Limited liability
company    CCO Fiberlink, LLC 64.    Charter Advanced Services (VT), LLC   
Limited liability company    CCO Fiberlink, LLC 65.    Charter Advanced Services
(WA), LLC    Limited liability company    CC VII Fiberlink, LLC 66.    Charter
Advanced Services (WI), LLC    Limited liability company    CC Fiberlink, LLC
67.    Charter Advanced Services (WV), LLC    Limited liability company    CC
Fiberlink, LLC 68.    Charter Advanced Services (WY), LLC    Limited liability
company    Bresnan Digital Services, LLC 69.    Charter Advanced Services VIII
(MI), LLC    Limited liability company    CC VIII Operating, LLC 70.    Charter
Advanced Services VIII (MN), LLC    Limited liability company    CC VIII
Operating, LLC 71.    Charter Advanced Services VIII (WI), LLC    Limited
liability company    CC VIII Operating, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

72.    Charter Advertising of Saint Louis, LLC    Limited liability company   
Charter Communications Entertainment I, LLC 73.    Charter Cable Operating
Company, LLC    Limited liability company    Charter Communications Operating,
LLC 74.    Charter Cable Partners, LLC    Limited liability company    Charter
Cable Operating Company, LLC 75.    Charter Communications Entertainment I, LLC
   Limited liability company    Charter Communications Entertainment, LLC 76.   
Charter Communications Entertainment II, LLC    Limited liability company   
Charter Communications Entertainment, LLC 77.    Charter Communications
Entertainment, LLC    Limited liability company    Charter Communications
Operating, LLC 78.    Charter Communications of California, LLC    Limited
liability company    Charter Communications, LLC 79.    Charter Communications
Properties LLC    Limited liability company    Charter Communications Operating,
LLC 80.    Charter Communications V, LLC    Limited liability company    CC
Michigan, LLC 81.    Charter Communications Ventures, LLC    Limited liability
company    CCO NR Holdings, LLC 82.    Charter Communications VI, L.L.C.   
Limited liability company    CC VI Operating Company, LLC 83.    Charter
Communications VII, LLC    Limited liability company    CCO NR Holdings, LLC 84.
   Charter Communications, LLC    Limited liability company    Charter
Communications Operating, LLC 85.    Charter Distribution, LLC    Limited
liability company    Charter Communications Operating, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

86.    Charter Fiberlink – Alabama, LLC    Limited liability company    CC
Fiberlink, LLC 87.    Charter Fiberlink – Georgia, LLC    Limited liability
company    CC Fiberlink, LLC 88.    Charter Fiberlink – Illinois, LLC    Limited
liability company    CC Fiberlink, LLC 89.    Charter Fiberlink – Maryland II,
LLC    Limited liability company    CC Fiberlink, LLC 90.    Charter Fiberlink –
Michigan, LLC    Limited liability company    CC Fiberlink, LLC 91.    Charter
Fiberlink – Missouri, LLC    Limited liability company    CC Fiberlink, LLC 92.
   Charter Fiberlink – Nebraska, LLC    Limited liability company    CC
Fiberlink, LLC 93.    Charter Fiberlink – Pennsylvania, LLC    Limited liability
company    CC Fiberlink, ,LLC 94.    Charter Fiberlink – Tennessee, LLC   
Limited liability company    CC Fiberlink, LLC 95.    Charter Fiberlink
AR-CCVII, LLC    Limited liability company    CC VII Fiberlink, LLC 96.   
Charter Fiberlink CA-CCO, LLC    Limited liability company    CCO Fiberlink, LLC
97.    Charter Fiberlink CC VIII, LLC    Limited liability company    CC VIII
Operating, LLC 98.    Charter Fiberlink CCO, LLC    Limited liability company   
CC Fiberlink, LLC 99.    Charter Fiberlink CT-CCO, LLC    Limited liability
company    CCO Fiberlink, LLC 100.    Charter Fiberlink LA-CCO, LLC    Limited
liability company    CCO Fiberlink, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

101.    Charter Fiberlink MA-CCO, LLC    Limited liability company    CCO
Fiberlink, LLC 102.    Charter Fiberlink MS-CCVI, LLC    Limited liability
company    CC VI Fiberlink, LLC 103.    Charter Fiberlink NC-CCO, LLC    Limited
liability company    CCO Fiberlink, LLC 104.    Charter Fiberlink NH-CCO, LLC   
Limited liability company    CCO Fiberlink, LLC 105.    Charter Fiberlink
NV-CCVII, LLC    Limited liability company    CC VII Fiberlink, LLC 106.   
Charter Fiberlink NY-CCO, LLC    Limited liability company    CCO Fiberlink, LLC
107.    Charter Fiberlink OH-CCO, LLC    Limited liability company    CCO
Fiberlink, LLC 108.    Charter Fiberlink OR-CCVII, LLC    Limited liability
company    CC VII Fiberlink, LLC 109.    Charter Fiberlink SC-CCO, LLC   
Limited liability company    CCO Fiberlink, LLC 110.    Charter Fiberlink
TX-CCO, LLC    Limited liability company    CC Fiberlink, LLC 111.    Charter
Fiberlink VA-CCO, LLC    Limited liability company    CCO Fiberlink, LLC 112.   
Charter Fiberlink VT-CCO, LLC    Limited liability company    CCO Fiberlink, LLC
113.    Charter Fiberlink WA-CCVII, LLC    Limited liability company    CC VII
Fiberlink, LLC 114.    Charter Helicon, LLC    Limited liability company   
Charter Communications, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

115.    Charter Home Security, LLC    Limited liability company    Charter
Communications Operating, LLC 116.    Charter Leasing Holding Company, LLC   
Limited liability company    Charter Communications Operating, LLC 117.   
Charter Leasing of Wisconsin, LLC    Limited liability company   

99% - Charter Communications Operating, LLC

 

1% - Charter Leasing Holding Company, LLC

118.    Charter RMG, LLC    Limited liability company    Charter Communications,
LLC 119.    Charter Stores FCN, LLC    Limited liability company    Falcon Cable
Communications, LLC 120.    Charter Video Electronics, LLC    Limited liability
company    Midwest Cable Communications, LLC 121.    Falcon Cable
Communications, LLC    Limited liability company    Charter Communications VII,
LLC 122.    Falcon First Cable of the Southeast, LLC    Limited liability
company    Falcon First, LLC 123.    Falcon First, LLC    Limited liability
company    Robin Media Group, LLC 124.    Hometown T.V., LLC    Limited
liability company    Midwest Cable Communications, LLC 125.    HPI Acquisition
Co. LLC    Limited liability company   

99% - Helicon Partners I, L.P.

 

1% - The Helicon Group, L.P.

126.    Interlink Communications Partners, LLC    Limited liability company   
Charter Communications Operating, LLC 127.    Long Beach, LLC    Limited
liability company    Charter Communications Operating, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

128.    Marcus Cable Associates, L.L.C.    Limited liability company    Charter
Cable Operating Company, LLC 129.    Marcus Cable of Alabama, L.L.C.    Limited
liability company    Charter Cable Operating Company, LLC 130.    Marcus Cable,
LLC    Limited liability company    Robin Media Group, LLC 131.    Midwest Cable
Communications, LLC    Limited liability company    CCVIII Operating, LLC 132.
   Peachtree Cable TV, LLC    Limited liability company    Charter
Communications, LLC 133.    Phone Transfers (AL), LLC    Limited liability
company    CC Fiberlink, LLC 134.    Phone Transfers (CA), LLC    Limited
liability company    CCO Fiberlink, LLC 135.    Phone Transfers (GA), LLC   
Limited liability company    CC Fiberlink, LLC 136.    Phone Transfers (NC), LLC
   Limited liability company    CCO Fiberlink, LLC 137.    Phone Transfers (TN),
LLC    Limited liability company    CC Fiberlink, LLC 138.    Phone Transfers
(VA), LLC    Limited liability company    CCO Fiberlink, LLC 139.    Plattsburgh
Cablevision, LLC    Limited liability company    Falcon First, LLC 140.   
Renaissance Media LLC    Limited liability company    Charter Communications,
LLC 141.    Rifkin Acquisition Partners, LLC    Limited liability company   
Charter Communications Operating, LLC 142.    Robin Media Group, LLC    Limited
liability company    Charter Communications, LLC 143.    Scottsboro TV Cable,
LLC    Limited liability company    Falcon First Cable of the Southeast, LLC
144.    Tennessee, LLC    Limited liability company   

55% - Robin Media Group, LLC

 

45% - Charter RMG, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

145.    Vista Broadband Communications, LLC    Limited liability company   
Charter Communications, LLC 146.    VOIP Transfers (AL), LLC    Limited
liability company    CC Fiberlink, LLC 147.    VOIP Transfers (CA) LLC   
Limited liability company    CCO Fiberlink, LLC 148.    VOIP Transfers (GA), LLC
   Limited liability company    CC Fiberlink, LLC 149.    VOIP Transfers (NC),
LLC    Limited liability company    CCO Fiberlink, LLC 150.    VOIP Transfers
(TN), LLC    Limited liability company    CC Fiberlink, LLC 151.    VOIP
Transfers (VA), LLC    Limited liability company    CCO Fiberlink, LLC 152.   
Alabanza LLC    Limited liability company    NaviSite LLC 153.    Americas Job
Exchange, LLC    Limited liability company    NaviSite LLC 154.    Coaxial
Communications of Central Ohio LLC    Limited liability company    Insight
Communications Company LLC 155.    DukeNet Communications Holdings, LLC   
Limited liability company    Time Warner Cable Enterprises LLC 156.    DukeNet
Communications, LLC    Limited liability company    DukeNet Communications
Holdings, LLC 157.    ICI Holdings, LLC    Limited liability company    Insight
Communications Company LLC 158.    Insight Blocker LLC    Limited liability
company    Insight Communications Company LLC 159.    Insight Capital LLC   
Limited liability company    Insight Midwest, L.P. 160.    Insight
Communications Company LLC    Limited liability company    TWC NewCo LLC 161.   
Insight Communications Midwest, LLC    Limited liability company    Insight
Midwest Holdings, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

162.    Insight Communications of Central Ohio, LLC    Limited liability company
  

82% by Coaxial Communications of Central Ohio LLC

 

17% by Insight Midwest Holdings, LLC

 

1% by Insight Blocker LLC

163.    Insight Interactive, LLC    Limited liability company    Interactive
Cable Services, LLC 164.    Insight Kentucky Capital, LLC    Limited liability
company    Insight Communications Company, L.P. 165.    Insight Midwest
Holdings, LLC    Limited liability company    Insight Midwest, L.P. 166.   
Insight Phone of Indiana, LLC    Limited liability company    Insight
Communications Midwest, LLC 167.    Insight Phone of Kentucky, LLC    Limited
liability company    Insight Kentucky Partners II, L.P. 168.    Insight Phone of
Ohio, LLC    Limited liability company    Insight Communications of Central
Ohio, LLC 169.    Interactive Cable Services, LLC    Limited liability company
   Insight Communications Company LLC 170.    Intrepid Acquisition LLC   
Limited liability company    NaviSite LLC 171.    National Cable Communications,
LLC    Limited liability company    16.67% by Time Warner Cable Media LLC 172.
   NaviSite LLC    Limited liability company    TWC NewCo LLC 173.    New
Wisconsin Procurement LLC    Limited liability company   

99% Time Warner Cable Midwest LLC

 

1% by Wisconsin Procurement Holdco LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

174.    Oceanic Time Warner Cable LLC    Limited liability company    Time
Warner Cable Enterprises LLC 175.    Parity Assets, LLC    Limited liability
company    Time Warner Cable Enterprises LLC 176.    RDK Management, LLC   
Limited liability company    32.885% by Time Warner Cable Enterprises LLC 177.
   Time Warner Cable Information Services (Colorado), LLC    Limited liability
company    TWCIS Holdco LLC 178.    Time Warner Cable Information Services
(Hawaii), LLC    Limited liability company    TWCIS Holdco LLC 179.    Time
Warner Cable Business LLC    Limited liability company    TWCIS Holdco LLC 180.
   Time Warner Cable Enterprises LLC    Limited liability company    TWC NewCo
LLC 181.    Time Warner Cable Information Services (Alabama), LLC    Limited
liability company    TWCIS Holdco LLC 182.    Time Warner Cable Information
Services (Arizona), LLC    Limited liability company    TWCIS Holdco LLC 183.   
Time Warner Cable Information Services (California), LLC    Limited liability
company    TWCIS Holdco LLC 184.    Time Warner Cable Information Services
(Idaho), LLC    Limited liability company    TWCIS Holdco LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

185.    Time Warner Cable Information Services (Illinois), LLC    Limited
liability company    TWCIS Holdco LLC 186.    Time Warner Cable Information
Services (Indiana), LLC    Limited liability company    TWCIS Holdco LLC 187.   
Time Warner Cable Information Services (Kansas), LLC    Limited liability
company    TWCIS Holdco LLC 188.    Time Warner Cable Information Services
(Kentucky), LLC    Limited liability company    TWCIS Holdco LLC 189.    Time
Warner Cable Information Services (Maine), LLC    Limited liability company   
TWCIS Holdco LLC 190.    Time Warner Cable Information Services (Massachusetts),
LLC    Limited liability company    TWCIS Holdco LLC 191.    Time Warner Cable
Information Services (Michigan), LLC    Limited liability company    TWCIS
Holdco LLC 192.    Time Warner Cable Information Services (Missouri), LLC   
Limited liability company    TWCIS Holdco LLC 193.    Time Warner Cable
Information Services (Nebraska), LLC    Limited liability company    TWCIS
Holdco LLC 194.    Time Warner Cable Information Services (New Hampshire), LLC
   Limited liability company    TWCIS Holdco LLC 195.    Time Warner Cable
Information Services (New Jersey), LLC    Limited liability company    TWCIS
Holdco LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

196.    Time Warner Cable Information Services (New Mexico) LLC    Limited
liability company    TWCIS Holdco LLC 197.    Time Warner Cable Information
Services (New York), LLC    Limited liability company    TWCIS Holdco LLC 198.
   Time Warner Cable Information Services (North Carolina), LLC    Limited
liability company    TWCIS Holdco LLC 199.    Time Warner Cable Information
Services (Ohio), LLC    Limited liability company    TWCIS Holdco LLC 200.   
Time Warner Cable Information Services (Pennsylvania), LLC    Limited liability
company    TWCIS Holdco LLC 201.    Time Warner Cable Information Services
(South Carolina), LLC    Limited liability company    TWCIS Holdco LLC 202.   
Time Warner Cable Information Services (Tennessee), LLC    Limited liability
company    TWCIS Holdco LLC 203.    Time Warner Cable Information Services
(Texas), LLC    Limited liability company    TWCIS Holdco LLC 204.    Time
Warner Cable Information Services (Virginia), LLC    Limited liability company
   TWCIS Holdco LLC 205.    Time Warner Cable Information Services (Washington),
LLC    Limited liability company    TWCIS Holdco LLC 206.    Time Warner Cable
Information Services (West Virginia), LLC    Limited liability company    TWCIS
Holdco LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

207.    Time Warner Cable Information Services (Wisconsin), LLC    Limited
liability company    TWCIS Holdco LLC 208.    Time Warner Cable International
LLC    Limited liability company    Time Warner Cable Enterprises LLC 209.   
Time Warner Cable Internet Holdings III LLC    Limited liability company    Time
Warner Cable Enterprises LLC 210.    Time Warner Cable Internet Holdings LLC   
Limited liability company    Time Warner Cable Enterprises LLC 211.    Time
Warner Cable Internet LLC    Limited liability company   

68.33% by Time Warner Cable Enterprises LLC

 

31.57% by Time Warner Cable Internet Holdings III LLC

 

0.10% by Time Warner Cable Internet Holdings LLC

212.    Time Warner Cable Media LLC    Limited liability company    TWC NewCo
LLC 213.    Time Warner Cable Midwest LLC    Limited liability company    Time
Warner Cable Enterprises LLC 214.    Time Warner Cable New York City LLC   
Limited liability company    Time Warner Cable Enterprises LLC 215.    Time
Warner Cable Northeast LLC    Limited liability company    Time Warner Cable
Enterprises LLC 216.    Time Warner Cable Pacific West LLC    Limited liability
company    Time Warner Cable Enterprises LLC 217.    Time Warner Cable Services
LLC    Limited liability company    TWC Administration LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

218.    Time Warner Cable Southeast LLC    Limited liability company    Time
Warner Cable Enterprises LLC 219.    Time Warner Cable Sports LLC    Limited
liability company    TWC NewCo LLC 220.    Time Warner Cable Texas LLC   
Limited liability company    Time Warner Cable Enterprises LLC 221.    TWC
Administration LLC    Limited liability company    Time Warner Cable Enterprises
LLC 222.    TWC Communications, LLC    Limited liability company    TWC Digital
Phone LLC 223.    TWC Digital Phone LLC    Limited liability company    Time
Warner Cable Enterprises LLC 224.    TWC Media Blocker LLC    Limited liability
company    Time Warner Cable Media LLC 225.    TWC NewCo LLC    Limited
liability company    Charter Communications Operating, LLC 226.    TWC News and
Local Programming Holdco LLC    Limited liability company    TWC NewCo LLC 227.
   TWC News and Local Programming LLC    Limited liability company    TWC News
and Local Programming Holdco LLC 228.    TWC Regional Sports Network I LLC   
Limited liability company    Time Warner Cable Sports LLC 229.    TWC Security
LLC    Limited liability company    TWC NewCo LLC 230.    TWC SEE Holdco LLC   
Limited liability company    Time Warner Cable Enterprises LLC 231.    TWC
Wireless LLC    Limited liability company    TWC Digital Phone LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

232.    TWCIS Holdco LLC    Limited liability company    TWC Digital Phone LLC
233.    Wisconsin Procurement Holdco, LLC    Limited liability company    Time
Warner Cable Midwest LLC 234.    AdCast North Carolina Cable Advertising, LLC   
Limited liability company (Class A)    Time Warner Cable Media LLC 235.   
Albany National Cable Advertising Interconnect, LLC    Limited liability company
(Class A)    Time Warner Cable Media LLC 236.    Charlotte Cable Advertising
Interconnect, LLC    Limited liability company (Class A)    Time Warner Cable
Media LLC 237.    Cleveland Media Connect, LLC    Limited liability company
(Class A)    Time Warner Cable Media LLC 238.    Raleigh Cable Advertising
Interconnect, LLC    Limited liability company (Class A)    Time Warner Cable
Media LLC 239.    TWC/Charter Dallas Cable Advertising, LLC    Limited liability
company (Class A)    Time Warner Cable Media LLC 240.    TWC/Charter Green Bay
Cable Advertising, LLC    Limited liability company (Class A)    Time Warner
Cable Media LLC 241.    TWC/Charter Los Angeles Cable Advertising, LLC   
Limited liability company (Class A)    91.87% by Time Warner Cable Media LLC
242.    TWC/Comcast Brunswick Cable Advertising, LLC    Limited liability
company (Class A)    Time Warner Cable Media LLC 243.    TWC/Comcast
Elizabethtown Cable Advertising, LLC    Limited liability company (Class A)   
Time Warner Cable Media LLC 244.    TWC/Comcast Kansas City Cable Advertising,
LLC    Limited liability company (Class A)    Time Warner Cable Media LLC 245.
   TWC/Comcast Lawrenceberg Cable Advertising, LLC    Limited liability company
(Class A)    Time Warner Cable Media LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

246.    TWC/Comcast Manitowac Cable Advertising, LLC    Limited liability
company (Class A)    Time Warner Cable Media LLC 247.    TWC/Comcast Newberry
Cable Advertising, LLC    Limited liability company (Class A)    Time Warner
Cable Media LLC 248.    TWC/Cox Cleveland Cable Advertising, LLC    Limited
liability company (Class A)    Time Warner Cable Media LLC 249.    TWC/Cox
Orange County Cable Advertising, LLC    Limited liability company (Class A)   
Time Warner Cable Media LLC 250.    TWC/Cox South Bay Cable Advertising, LLC   
Limited liability company (Class A)    Time Warner Cable Media LLC 251.   
TWC/Suddenlink Austin Cable Advertising, LLC    Limited liability company (Class
A)    Time Warner Cable Media LLC 252.    TWC/Suddenlink Dallas Cable
Advertising, LLC    Limited liability company (Class A)    Time Warner Cable
Media LLC 253.    AdCast North Carolina Cable Advertising, LLC    Limited
liability company (Class B)    Charter Communications, LLC 254.    TWC/Charter
Dallas Cable Advertising, LLC    Limited liability company (Class B)    Charter
Communications Operating, LLC 255.    TWC/Cebridge Acquisition Master Cable
Advertising Interconnect, LLC    Limited liability company (Class B)    Time
Warner Cable Media LLC 256.    Comcast/TWC Saranca Cable Advertising, LLC   
Limited liability company (Class B)    Time Warner Cable Media LLC 257.   
Comcast/TWC Hampshire Cable Advertising, LLC    Limited liability company (Class
B)    Time Warner Cable Media LLC 258.    Comcast/TWC Littleton/Plymouth Cable
Advertising, LLC    Limited liability company (Class B)    Time Warner Cable
Media LLC 259.    Comcast/TWC Idaho Cable Advertising, LLC    Limited liability
company (Class B)    Time Warner Cable Media LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest

Pledged

(100% Unless Stated

Otherwise)

260.    Comcast/TWC Hilton Head Cable Advertising, LLC    Limited liability
company (Class B)    Time Warner Cable Media LLC 261.    Comcast/TWC Franklin
Cable Advertising, LLC    Limited liability company (Class B)    Time Warner
Cable Media LLC 262.    Comcast/TWC Charleston Cable Advertising, LLC    Limited
liability company (Class B)    Time Warner Cable Media LLC 263.    BHN Home
Security Services, LLC    Limited liability company    Bright House Networks,
LLC 264.    BHN Spectrum Investments, LLC    Limited liability company    Bright
House Networks, LLC 265.    Bright House Networks, LLC    Limited liability
company    Charter Communications Operating, LLC 266.    Bright House Networks
Information Services (Alabama), LLC    Limited liability company    Bright House
Networks, LLC 267.    Bright House Networks Information Services (California),
LLC    Limited liability company    Bright House Networks, LLC 268.    Bright
House Networks Information Services (Florida), LLC    Limited liability company
   Bright House Networks, LLC 269.    Bright House Networks Information Services
(Indiana), LLC    Limited liability company    Bright House Networks, LLC 270.
   Bright House Networks Information Services (Michigan), LLC    Limited
liability company    Bright House Networks, LLC

Pledged Partnership Interests:

 

    

Name of Issuer

  

Type of Interest

  

Percentage of Pledged

271.    Falcon Cable Media, a California Limited Partnership    Limited
Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

272.    Falcon Cable Systems Company II, L.P.    Limited Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC



--------------------------------------------------------------------------------

    

Name of Issuer

  

Type of Interest

  

Percentage of Pledged

273.    Falcon Cablevision, a California Limited Partnership    Limited
Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

274.    Falcon Community Cable, L.P.    Limited Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

275.    Falcon Community Ventures I Limited Partnership    Limited Partnership
  

99.238% LP - Falcon Community Cable, L.P.

 

.762 GP - Falcon Cable Communications, LLC

276.    Falcon Telecable, a California limited partnership    Limited
Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

277.    Falcon Video Communications, L.P.    Limited Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

278.    Helicon Partners I, L.P.    Limited Partnership   

99% LP - Charter Communications, LLC

 

1% GP - Charter Helicon, LLC

279.    Peachtree Cable TV, L.P    Limited Partnership   

99.9% LP - Peachtree Cable TV, LLC

 

0.1% GP - Charter Communications, LLC

280.    The Helicon Group, L.P.    Limited Partnership   

99% LP - Helicon Partners I, L.P.

 

1% GP - Charter Helicon, LLC



--------------------------------------------------------------------------------

    

Name of Issuer

  

Type of Interest

  

Percentage of Pledged

281.    Insight Communications Company, L.P.    Limited Partnership   

99% by Insight Communications Company LLC

 

1% by ICI Holdings, LLC

282.    Insight Communications of Kentucky, L.P.    Limited Partnership   

99.999% by Insight Midwest Holdings, LLC

 

0.001% by Insight Kentucky Capital, LLC

283.    Insight Kentucky Partners I, L.P.    Limited Partnership   

99.999% by Insight Communications of Kentucky, L.P.

 

0.001% by Insight Kentucky Capital, LLC

284.    Insight Kentucky Partners II, L.P.    Limited Partnership   

99.999% by Insight Kentucky Partners I, L.P.

 

0.001% by Insight Kentucky Capital, LLC

285.    Insight Midwest, L.P.    Limited Partnership   

99.8% by Insight Communications Company, L.P.

 

0.2% by ICI Holdings, LLC

Pledged Stock:

 

    

Name of Issuer

  

Class of Stock

  

Percentage of Shares

Pledged

(100% Unless Otherwise

Noted)

286.    Charter Communications Operating Capital Corp.    Common    Charter
Communications Operating, LLC 287.    Interliant UK Holdings Limited    Ordinary
Shares    66% by Intrepid Acquisition LLC 288.    NaviSite Europe Limited   
Common    66% by NaviSite LLC 289.    TWC Business Services Canada ULC    Common
   66% by Time Warner Cable International LLC



--------------------------------------------------------------------------------

    

Name of Issuer

  

Class of Stock

  

Percentage of Shares

Pledged

(100% Unless Otherwise

Noted)

290.    Spok Holdings, Inc.    Common    55 shares of common stock held by Time
Warner Cable Enterprises LLC 291.    WEFI Inc.    Series C shares    2,414,584
Series C shares held by Time Warner Cable Enterprises LLC represented by stock
certificate number PC-11 292.    WEFI Inc.    Series C shares    4,829,168
Series C shares held by TWC NewCo LLC represented by stock certificate number
PC-7

Pledged Notes:

Promissory Note executed by Time Warner Cable Inc. (as predecessor in interest
to TWC NewCo LLC) in favor of Time Warner Cable Enterprises LLC, dated December
1, 2013, in an aggregate principal sum of $6,000,000,000.



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

    

Grantor’s Name

  

Filing Jurisdiction

1.    American Cable Entertainment Company, LLC    Secretary of State of the
State of Delaware 2.    Athens Cablevision, LLC    Secretary of State of the
State of Delaware 3.    Ausable Cable TV, LLC    Secretary of State of the State
of Delaware 4.    Bresnan Broadband Holdings, LLC    Secretary of State of the
State of Delaware 5.    Bresnan Broadband of Colorado, LLC    Secretary of State
of the State of Colorado 6.    Bresnan Broadband of Montana, LLC    Secretary of
State of the State of Montana 7.    Bresnan Broadband of Utah, LLC    Secretary
of State of the State of Utah 8.    Bresnan Broadband of Wyoming, LLC   
Secretary of State of the State of Wyoming 9.    Bresnan Communications, LLC   
Secretary of State of the State of Delaware 10.    Bresnan Digital Services, LLC
   Secretary of State of the State of Delaware 11.    Bresnan Microwave of
Montana, LLC    Secretary of State of the State of Delaware 12.    Cable
Equities Colorado, LLC    Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

13.    Cable Equities of Colorado Management LLC    Secretary of State of the
State of Delaware 14.    CC 10, LLC    Secretary of State of the State of
Delaware 15.    CC Fiberlink, LLC    Secretary of State of the State of Delaware
16.    CC Michigan, LLC    Secretary of State of the State of Delaware 17.    CC
Systems, LLC    Secretary of State of the State of Delaware 18.    CC V
Holdings, LLC    Secretary of State of the State of Delaware 19.    CC VI
Fiberlink, LLC    Secretary of State of the State of Delaware 20.    CC VI
Operating Company, LLC    Secretary of State of the State of Delaware 21.    CC
VII Fiberlink, LLC    Secretary of State of the State of Delaware 22.    CC VIII
Fiberlink, LLC    Secretary of State of the State of Delaware 23.    CC VIII
Holdings, LLC    Secretary of State of the State of Delaware 24.    CC VIII
Operating, LLC    Secretary of State of the State of Delaware 25.    CC VIII,
LLC    Secretary of State of the State of Delaware 26.    CCO Fiberlink, LLC   
Secretary of State of the State of Delaware 27.    CCO Holdco Transfers VII, LLC
   Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

28.    CCO LP, LLC    Secretary of State of the State of Delaware 29.    CCO NR
Holdings, LLC    Secretary of State of the State of Delaware 30.    CCO
Purchasing, LLC    Secretary of State of the State of Delaware 31.    CCO SoCal
I, LLC    Secretary of State of the State of Delaware 32.    CCO SoCal II, LLC
   Secretary of State of the State of Delaware 33.    CCO SoCal Vehicles, LLC   
Secretary of State of the State of Delaware 34.    CCO Transfers, LLC   
Secretary of State of the State of Delaware 35.    Charter Advanced Services
(AL), LLC    Secretary of State of the State of Delaware 36.    Charter Advanced
Services (CA), LLC    Secretary of State of the State of Delaware 37.    Charter
Advanced Services (CO), LLC    Secretary of State of the State of Delaware 38.
   Charter Advanced Services (CT), LLC    Secretary of State of the State of
Delaware 39.    Charter Advanced Services (GA), LLC    Secretary of State of the
State of Delaware 40.    Charter Advanced Services (IL), LLC    Secretary of
State of the State of Delaware 41.    Charter Advanced Services (IN), LLC   
Secretary of State of the State of Delaware 42.    Charter Advanced Services
(KY), LLC    Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

43.    Charter Advanced Services (LA), LLC    Secretary of State of the State of
Delaware 44.    Charter Advanced Services (MA), LLC    Secretary of State of the
State of Delaware 45.    Charter Advanced Services (MD), LLC    Secretary of
State of the State of Delaware 46.    Charter Advanced Services (MI), LLC   
Secretary of State of the State of Delaware 47.    Charter Advanced Services
(MN), LLC    Secretary of State of the State of Delaware 48.    Charter Advanced
Services (MO), LLC    Secretary of State of the State of Delaware 49.    Charter
Advanced Services (MS), LLC    Secretary of State of the State of Delaware 50.
   Charter Advanced Services (MT), LLC    Secretary of State of the State of
Delaware 51.    Charter Advanced Services (NC), LLC    Secretary of State of the
State of Delaware 52.    Charter Advanced Services (NE), LLC    Secretary of
State of the State of Delaware 53.    Charter Advanced Services (NH), LLC   
Secretary of State of the State of Delaware 54.    Charter Advanced Services
(NV), LLC    Secretary of State of the State of Delaware 55.    Charter Advanced
Services (NY), LLC    Secretary of State of the State of Delaware 56.    Charter
Advanced Services (OH), LLC    Secretary of State of the State of Delaware 57.
   Charter Advanced Services (OR), LLC    Secretary of State of the State of
Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

58.    Charter Advanced Services (PA), LLC    Secretary of State of the State of
Delaware 59.    Charter Advanced Services (SC), LLC    Secretary of State of the
State of Delaware 60.    Charter Advanced Services (TN), LLC    Secretary of
State of the State of Delaware 61.    Charter Advanced Services (TX), LLC   
Secretary of State of the State of Delaware 62.    Charter Advanced Services
(UT), LLC    Secretary of State of the State of Delaware 63.    Charter Advanced
Services (VA), LLC    Secretary of State of the State of Delaware 64.    Charter
Advanced Services (VT), LLC    Secretary of State of the State of Delaware 65.
   Charter Advanced Services (WA), LLC    Secretary of State of the State of
Delaware 66.    Charter Advanced Services (WI), LLC    Secretary of State of the
State of Delaware 67.    Charter Advanced Services (WV), LLC    Secretary of
State of the State of Delaware 68.    Charter Advanced Services (WY), LLC   
Secretary of State of the State of Delaware 69.    Charter Advanced Services
VIII (MI), LLC    Secretary of State of the State of Delaware 70.    Charter
Advanced Services VIII (MN), LLC    Secretary of State of the State of Delaware
71.    Charter Advanced Services VIII (WI), LLC    Secretary of State of the
State of Delaware 72.    Charter Advertising of Saint Louis, LLC    Secretary of
State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

73.    Charter Cable Operating Company, LLC    Secretary of State of the State
of Delaware 74.    Charter Cable Partners, LLC    Secretary of State of the
State of Delaware 75.    Charter Communications Entertainment I, LLC   
Secretary of State of the State of Delaware 76.    Charter Communications
Entertainment II, LLC    Secretary of State of the State of Delaware 77.   
Charter Communications Entertainment, LLC    Secretary of State of the State of
Delaware 78.    Charter Communications of California, LLC    Secretary of State
of the State of Delaware 79.    Charter Communications Operating Capital Corp.
   Secretary of State of the State of Delaware 80.    Charter Communications
Operating, LLC    Secretary of State of the State of Delaware 81.    Charter
Communications Properties LLC    Secretary of State of the State of Delaware 82.
   Charter Communications V, LLC    Secretary of State of the State of Delaware
83.    Charter Communications Ventures, LLC    Secretary of State of the State
of Delaware 84.    Charter Communications VI, L.L.C.    Secretary of State of
the State of Delaware 85.    Charter Communications VII, LLC    Secretary of
State of the State of Delaware 86.    Charter Communications, LLC    Secretary
of State of the State of Delaware 87.    Charter Distribution, LLC    Secretary
of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

88.    Charter Fiberlink - Alabama, LLC    Secretary of State of the State of
Delaware 89.    Charter Fiberlink – Georgia, LLC    Secretary of State of the
State of Delaware 90.    Charter Fiberlink – Illinois, LLC    Secretary of State
of the State of Delaware 91.    Charter Fiberlink – Maryland II, LLC   
Secretary of State of the State of Delaware 92.    Charter Fiberlink – Michigan,
LLC    Secretary of State of the State of Delaware 93.    Charter Fiberlink –
Missouri, LLC    Secretary of State of the State of Delaware 94.    Charter
Fiberlink – Nebraska, LLC    Secretary of State of the State of Delaware 95.   
Charter Fiberlink – Pennsylvania, LLC    Secretary of State of the State of
Delaware 96.    Charter Fiberlink – Tennessee, LLC    Secretary of State of the
State of Delaware 97.    Charter Fiberlink AR-CCVII, LLC    Secretary of State
of the State of Delaware 98.    Charter Fiberlink CA-CCO, LLC    Secretary of
State of the State of Delaware 99.    Charter Fiberlink CC VIII, LLC   
Secretary of State of the State of Delaware 100.    Charter Fiberlink CCO, LLC
   Secretary of State of the State of Delaware 101.    Charter Fiberlink CT-CCO,
LLC    Secretary of State of the State of Delaware 102.    Charter Fiberlink
LA-CCO, LLC    Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

103.    Charter Fiberlink MA-CCO, LLC    Secretary of State of the State of
Delaware 104.    Charter Fiberlink MS-CCVI, LLC    Secretary of State of the
State of Delaware 105.    Charter Fiberlink NC-CCO, LLC    Secretary of State of
the State of Delaware 106.    Charter Fiberlink NH-CCO, LLC    Secretary of
State of the State of Delaware 107.    Charter Fiberlink NV-CCVII, LLC   
Secretary of State of the State of Delaware 108.    Charter Fiberlink NY-CCO,
LLC    Secretary of State of the State of Delaware 109.    Charter Fiberlink
OH-CCO, LLC    Secretary of State of the State of Delaware 110.    Charter
Fiberlink OR-CCVII, LLC    Secretary of State of the State of Delaware 111.   
Charter Fiberlink SC-CCO, LLC    Secretary of State of the State of Delaware
112.    Charter Fiberlink TX-CCO, LLC    Secretary of State of the State of
Delaware 113.    Charter Fiberlink VA-CCO, LLC    Secretary of State of the
State of Delaware 114.    Charter Fiberlink VT-CCO, LLC    Secretary of State of
the State of Delaware 115.    Charter Fiberlink WA-CCVII, LLC    Secretary of
State of the State of Delaware 116.    Charter Helicon, LLC    Secretary of
State of the State of Delaware 117.    Charter Home Security, LLC    Secretary
of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

118.    Charter Leasing Holding Company, LLC    Secretary of State of the State
of Delaware 119.    Charter Leasing of Wisconsin, LLC    Secretary of State of
the State of Delaware 120.    Charter RMG, LLC    Secretary of State of the
State of Delaware 121.    Charter Stores FCN, LLC    Secretary of State of the
State of Delaware 122.    Charter Video Electronics, LLC    Secretary of State
of the State of Delaware 123.    Falcon Cable Communications, LLC    Secretary
of State of the State of Delaware 124.    Falcon Cable Media, a California
Limited Partnership    Secretary of State of the State of California 125.   
Falcon Cable Systems Company II, L.P.    Secretary of State of the State of
California 126.    Falcon Cablevision, a California Limited Partnership   
Secretary of State of the State of California 127.    Falcon Community Cable,
L.P.    Secretary of State of the State of Delaware 128.    Falcon Community
Ventures I Limited Partnership    Secretary of State of the State of California
129.    Falcon First Cable of the Southeast, LLC    Secretary of State of the
State of Delaware 130.    Falcon First, LLC    Secretary of State of the State
of Delaware 131.    Falcon Telecable, a California Limited Partnership   
Secretary of State of the State of California 132.    Falcon Video
Communications, L.P.    Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

133.    Helicon Partners I, L.P.    Secretary of State of the State of Delaware
134.    Hometown T.V., LLC    Secretary of State of the State of Delaware 135.
   HPI Acquisition Co. LLC    Secretary of State of the State of Delaware 136.
   Interlink Communications Partners, LLC    Secretary of State of the State of
Delaware 137.    Long Beach, LLC    Secretary of State of the State of Delaware
138.    Marcus Cable Associates, L.L.C.    Secretary of State of the State of
Delaware 139.    Marcus Cable of Alabama, L.L.C.    Secretary of State of the
State of Delaware 140.    Marcus Cable, LLC    Secretary of State of the State
of Delaware 141.    Midwest Cable Communications, LLC    Secretary of State of
the State of Delaware 142.    Peachtree Cable TV, L.P.    Secretary of State of
the State of Delaware 143.    Peachtree Cable TV, LLC    Secretary of State of
the State of Delaware 144.    Phone Transfers (AL), LLC    Secretary of State of
the State of Delaware 145.    Phone Transfers (CA), LLC    Secretary of State of
the State of Delaware 146.    Phone Transfers (GA), LLC    Secretary of State of
the State of Delaware 147.    Phone Transfers (NC), LLC    Secretary of State of
the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

148.    Phone Transfers (TN), LLC    Secretary of State of the State of Delaware
149.    Phone Transfers (VA), LLC    Secretary of State of the State of Delaware
150.    Plattsburgh Cablevision, LLC    Secretary of State of the State of
Delaware 151.    Renaissance Media LLC    Secretary of State of the State of
Delaware 152.    Rifkin Acquisition Partners, LLC    Secretary of State of the
State of Delaware 153.    Robin Media Group, LLC    Secretary of State of the
State of Delaware 154.    Scottsboro TV Cable, LLC    Secretary of State of the
State of Delaware 155.    Tennessee, LLC    Secretary of State of the State of
Delaware 156.    The Helicon Group, L.P.    Secretary of State of the State of
Delaware 157.    Vista Broadband Communications, LLC    Secretary of State of
the State of Delaware 158.    VOIP Transfers (AL), LLC    Secretary of State of
the State of Delaware 159.    VOIP Transfers (CA) LLC    Secretary of State of
the State of Delaware 160.    VOIP Transfers (GA), LLC    Secretary of State of
the State of Delaware 161.    VOIP Transfers (NC), LLC    Secretary of State of
the State of Delaware 162.    VOIP Transfers (TN), LLC    Secretary of State of
the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

163.    VOIP Transfers (VA), LLC    Secretary of State of the State of Delaware
164.    Adcast North Carolina Cable Advertising, LLC    Secretary of State of
the State of Delaware 165.    Alabanza LLC    Secretary of State of the State of
Delaware 166.    America’s Job Exchange LLC    Secretary of State of the State
of Delaware 167.    Coaxial Communications of Central Ohio LLC    Secretary of
State of the State of Ohio 168.    DukeNet Communications Holdings, LLC   
Secretary of State of the State of Delaware 169.    DukeNet Communications, LLC
   Secretary of State of the State of Delaware 170.    ICI Holdings, LLC   
Secretary of State of the State of Delaware 171.    Insight Blocker LLC   
Secretary of State of the State of Delaware 172.    Insight Capital LLC   
Secretary of State of the State of Delaware 173.    Insight Communications
Company LLC    Secretary of State of the State of Delaware 174.    Insight
Communications Company, L.P.    Secretary of State of the State of Delaware 175.
   Insight Communications Midwest, LLC    Secretary of State of the State of
Delaware 176.    Insight Communications of Central Ohio, LLC    Secretary of
State of the State of Delaware 177.    Insight Communications of Kentucky, L.P.
   Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

178.    Insight Interactive, LLC    Secretary of State of the State of Delaware
179.    Insight Kentucky Capital, LLC    Secretary of State of the State of
Delaware 180.    Insight Kentucky Partners I, L.P.    Secretary of State of the
State of Delaware 181.    Insight Kentucky Partners II, L.P.    Secretary of
State of the State of Delaware 182.    Insight Midwest Holdings, LLC   
Secretary of State of the State of Delaware 183.    Insight Midwest, L.P.   
Secretary of State of the State of Delaware 184.    Insight Phone of Indiana,
LLC    Secretary of State of the State of Delaware 185.    Insight Phone of
Kentucky, LLC    Secretary of State of the State of Delaware 186.    Insight
Phone of Ohio, LLC    Secretary of State of the State of Delaware 187.   
Interactive Cable Services, LLC    Secretary of State of the State of Delaware
188.    Intrepid Acquisition LLC    Secretary of State of the State of Delaware
189.    NaviSite LLC    Secretary of State of the State of Delaware 190.    New
Wisconsin Procurement LLC    Secretary of State of the State of Delaware 191.   
Oceanic Time Warner Cable LLC    Secretary of State of the State of Delaware
192.    Parity Assets, LLC    Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

193.    Time Warner Cable Business LLC    Secretary of State of the State of
Delaware 194.    Time Warner Cable Enterprises LLC    Secretary of State of the
State of Delaware 195.    Time Warner Cable Information Services (Alabama), LLC
   Secretary of State of the State of Delaware 196.    Time Warner Cable
Information Services (Arizona), LLC    Secretary of State of the State of
Delaware 197.    Time Warner Cable Information Services (California), LLC   
Secretary of State of the State of Delaware 198.    Time Warner Cable
Information Services (Colorado), LLC    Secretary of State of the State of
Delaware 199.    Time Warner Cable Information Services (Hawaii), LLC   
Secretary of State of the State of Delaware 200.    Time Warner Cable
Information Services (Idaho), LLC    Secretary of State of the State of Delaware
201.    Time Warner Cable Information Services (Illinois), LLC    Secretary of
State of the State of Delaware 202.    Time Warner Cable Information Services
(Indiana), LLC    Secretary of State of the State of Delaware 203.    Time
Warner Cable Information Services (Kansas), LLC    Secretary of State of the
State of Delaware 204.    Time Warner Cable Information Services (Kentucky), LLC
   Secretary of State of the State of Delaware 205.    Time Warner Cable
Information Services (Maine), LLC    Secretary of State of the State of Delaware
206.    Time Warner Cable Information Services (Massachusetts), LLC    Secretary
of State of the State of Delaware 207.    Time Warner Cable Information Services
(Michigan), LLC    Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

208.    Time Warner Cable Information Services (Missouri), LLC    Secretary of
State of the State of Delaware 209.    Time Warner Cable Information Services
(Nebraska), LLC    Secretary of State of the State of Delaware 210.    Time
Warner Cable Information Services (New Hampshire), LLC    Secretary of State of
the State of Delaware 211.    Time Warner Cable Information Services (New
Jersey), LLC    Secretary of State of the State of Delaware 212.    Time Warner
Cable Information Services (New Mexico) LLC    Secretary of State of the State
of Delaware 213.    Time Warner Cable Information Services (New York), LLC   
Secretary of State of the State of Delaware 214.    Time Warner Cable
Information Services (North Carolina), LLC    Secretary of State of the State of
Delaware 215.    Time Warner Cable Information Services (Ohio), LLC    Secretary
of State of the State of Delaware 216.    Time Warner Cable Information Services
(Pennsylvania), LLC    Secretary of State of the State of Delaware 217.    Time
Warner Cable Information Services (South Carolina), LLC    Secretary of State of
the State of Delaware 218.    Time Warner Cable Information Services
(Tennessee), LLC    Secretary of State of the State of Delaware 219.    Time
Warner Cable Information Services (Texas), LLC    Secretary of State of the
State of Delaware 220.    Time Warner Cable Information Services (Virginia), LLC
   Secretary of State of the State of Delaware 221.    Time Warner Cable
Information Services (Washington), LLC    Secretary of State of the State of
Delaware 222.    Time Warner Cable Information Services (West Virginia), LLC   
Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

223.    Time Warner Cable Information Services (Wisconsin), LLC    Secretary of
State of the State of Delaware 224.    Time Warner Cable International LLC   
Secretary of State of the State of Delaware 225.    Time Warner Cable Internet
Holdings III LLC    Secretary of State of the State of Delaware 226.    Time
Warner Cable Internet Holdings LLC    Secretary of State of the State of
Delaware 227.    Time Warner Cable Internet LLC    Secretary of State of the
State of Delaware 228.    Time Warner Cable Media LLC    Secretary of State of
the State of Delaware 229.    Time Warner Cable Midwest LLC    Secretary of
State of the State of Delaware 230.    Time Warner Cable New York City LLC   
Secretary of State of the State of Delaware 231.    Time Warner Cable Northeast
LLC    Secretary of State of the State of Delaware 232.    Time Warner Cable
Pacific West LLC    Secretary of State of the State of Delaware 233.    Time
Warner Cable Services LLC    Secretary of State of the State of Delaware 234.   
Time Warner Cable Southeast LLC    Secretary of State of the State of Delaware
235.    Time Warner Cable Sports LLC    Secretary of State of the State of
Delaware 236.    Time Warner Cable Texas LLC    Secretary of State of the State
of Delaware 237.    TWC Administration LLC    Secretary of State of the State of
Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

238.    TWC Communications, LLC    Secretary of State of the State of Delaware
239.    TWC Digital Phone LLC    Secretary of State of the State of Delaware
240.    TWC Media Blocker LLC    Secretary of State of the State of Delaware
241.    TWC NewCo LLC    Secretary of State of the State of Delaware 242.    TWC
News and Local Programming Holdco LLC    Secretary of State of the State of
Delaware 243.    TWC News and Local Programming LLC    Secretary of State of the
State of Delaware 244.    TWC Regional Sports Network I LLC    Secretary of
State of the State of Delaware 245.    TWC Security LLC    Secretary of State of
the State of Delaware 246.    TWC SEE Holdco LLC    Secretary of State of the
State of Delaware 247.    TWC Wireless LLC    Secretary of State of the State of
Delaware 248.    TWC/Charter Dallas Cable Advertising, LLC    Secretary of State
of the State of Delaware 249.    TWCIS Holdco LLC    Secretary of State of the
State of Delaware 250.    Wisconsin Procurement Holdco LLC    Secretary of State
of the State of Delaware 251.    BHN Home Security Services, LLC    Secretary of
State of the State of Delaware 252.    BHN Spectrum Investments, LLC   
Secretary of State of the State of Delaware 253.    Bright House Networks, LLC
   Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

254.    Bright House Networks Information Services (Alabama), LLC    Secretary
of State of the State of Delaware 255.    Bright House Networks Information
Services (California), LLC    Secretary of State of the State of Delaware 256.
   Bright House Networks Information Services (Florida), LLC    Secretary of
State of the State of Delaware 257.    Bright House Networks Information
Services (Indiana), LLC    Secretary of State of the State of Delaware 258.   
Bright House Networks Information Services (Michigan), LLC    Secretary of State
of the State of Delaware



--------------------------------------------------------------------------------

Patent Security Agreement Filings

 

Patent Owner

  

Filing Office

Bright House Networks, LLC    United States Patent and Trademark Office Charter
Communications Operating, LLC    United States Patent and Trademark Office Time
Warner Cable Enterprises LLC    United States Patent and Trademark Office Time
Warner Cable Internet LLC    United States Patent and Trademark Office

Trademark Security Agreement Filings

 

Grantor

  

Filing Office

Alabanza LLC    United States Patent and Trademark Office Bright House Networks,
LLC    United States Patent and Trademark Office Insight Communications Company
LLC    United States Patent and Trademark Office NaviSite LLC    United States
Patent and Trademark Office Time Warner Cable Enterprises LLC    United States
Patent and Trademark Office Time Warner Cable Internet LLC    United States
Patent and Trademark Office TWC NewCo LLC    United States Patent and Trademark
Office

Actions with respect to Pledged Securities

Receipt by the Administrative Agent of (i) the stock certificates listed in
Schedule 2 as “Pledged Stock” and undated stock powers executed in blank with
respect thereto and (ii) the promissory note listed in Schedule 2 as “Pledged
Notes” and an undated allonge executed in blank with respect thereto.

Other Actions

None.



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION

 

    

Grantor

  

Jurisdiction of Organization

1.    American Cable Entertainment Company, LLC    Delaware 2.    Athens
Cablevision, LLC    Delaware 3.    Ausable Cable TV, LLC    Delaware 4.   
Bresnan Broadband Holdings, LLC    Delaware 5.    Bresnan Broadband of Colorado,
LLC    Colorado 6.    Bresnan Broadband of Montana, LLC    Montana 7.    Bresnan
Broadband of Utah, LLC    Utah 8.    Bresnan Broadband of Wyoming, LLC   
Wyoming 9.    Bresnan Communications, LLC    Delaware 10.    Bresnan Digital
Services, LLC    Delaware 11.    Bresnan Microwave of Montana, LLC    Delaware
12.    Cable Equities Colorado, LLC    Delaware 13.    Cable Equities of
Colorado Management LLC    Delaware 14.    CC 10, LLC    Delaware 15.    CC
Fiberlink, LLC    Delaware 16.    CC Michigan, LLC    Delaware 17.    CC
Systems, LLC    Delaware 18.    CC V Holdings, LLC    Delaware 19.    CC VI
Fiberlink, LLC    Delaware 20.    CC VI Operating Company, LLC    Delaware 21.
   CC VII Fiberlink, LLC    Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

22.    CC VIII Fiberlink, LLC    Delaware 23.    CC VIII Holdings, LLC   
Delaware 24.    CC VIII Operating, LLC    Delaware 25.    CC VIII, LLC   
Delaware 26.    CCO Fiberlink, LLC    Delaware 27.    CCO Holdco Transfers VII,
LLC    Delaware 28.    CCO LP, LLC    Delaware 29.    CCO NR Holdings, LLC   
Delaware 30.    CCO Purchasing, LLC    Delaware 31.    CCO SoCal I, LLC   
Delaware 32.    CCO SoCal II, LLC    Delaware 33.    CCO SoCal Vehicles, LLC   
Delaware 34.    CCO Transfers, LLC    Delaware 35.    Charter Advanced Services
(AL), LLC    Delaware 36.    Charter Advanced Services (CA), LLC    Delaware 37.
   Charter Advanced Services (CO), LLC    Delaware 38.    Charter Advanced
Services (CT), LLC    Delaware 39.    Charter Advanced Services (GA), LLC   
Delaware 40.    Charter Advanced Services (IL), LLC    Delaware 41.    Charter
Advanced Services (IN), LLC    Delaware 42.    Charter Advanced Services (KY),
LLC    Delaware 43.    Charter Advanced Services (LA), LLC    Delaware 44.   
Charter Advanced Services (MA), LLC    Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

45.    Charter Advanced Services (MD), LLC    Delaware 46.    Charter Advanced
Services (MI), LLC    Delaware 47.    Charter Advanced Services (MN), LLC   
Delaware 48.    Charter Advanced Services (MO), LLC    Delaware 49.    Charter
Advanced Services (MS), LLC    Delaware 50.    Charter Advanced Services (MT),
LLC    Delaware 51.    Charter Advanced Services (NC), LLC    Delaware 52.   
Charter Advanced Services (NE), LLC    Delaware 53.    Charter Advanced Services
(NH), LLC    Delaware 54.    Charter Advanced Services (NV), LLC    Delaware 55.
   Charter Advanced Services (NY), LLC    Delaware 56.    Charter Advanced
Services (OH), LLC    Delaware 57.    Charter Advanced Services (OR), LLC   
Delaware 58.    Charter Advanced Services (PA), LLC    Delaware 59.    Charter
Advanced Services (SC), LLC    Delaware 60.    Charter Advanced Services (TN),
LLC    Delaware 61.    Charter Advanced Services (TX), LLC    Delaware 62.   
Charter Advanced Services (UT), LLC    Delaware 63.    Charter Advanced Services
(VA), LLC    Delaware 64.    Charter Advanced Services (VT), LLC    Delaware 65.
   Charter Advanced Services (WA), LLC    Delaware 66.    Charter Advanced
Services (WI), LLC    Delaware 67.    Charter Advanced Services (WV), LLC   
Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

68.    Charter Advanced Services (WY), LLC    Delaware 69.    Charter Advanced
Services VIII (MI), LLC    Delaware 70.    Charter Advanced Services VIII (MN),
LLC    Delaware 71.    Charter Advanced Services VIII (WI), LLC    Delaware 72.
   Charter Advertising of Saint Louis, LLC    Delaware 73.    Charter Cable
Operating Company, LLC    Delaware 74.    Charter Cable Partners, LLC   
Delaware 75.    Charter Communications Entertainment I, LLC    Delaware 76.   
Charter Communications Entertainment II, LLC    Delaware 77.    Charter
Communications Entertainment, LLC    Delaware 78.    Charter Communications of
California, LLC    Delaware 79.    Charter Communications Operating Capital
Corp.    Delaware 80.    Charter Communications Operating, LLC    Delaware 81.
   Charter Communications Properties LLC    Delaware 82.    Charter
Communications V, LLC    Delaware 83.    Charter Communications Ventures, LLC   
Delaware 84.    Charter Communications VI, L.L.C.    Delaware 85.    Charter
Communications VII, LLC    Delaware 86.    Charter Communications, LLC   
Delaware 87.    Charter Distribution, LLC    Delaware 88.    Charter Fiberlink -
Alabama, LLC    Delaware 89.    Charter Fiberlink – Georgia, LLC    Delaware 90.
   Charter Fiberlink – Illinois, LLC    Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

91.    Charter Fiberlink – Maryland II, LLC    Delaware 92.    Charter Fiberlink
– Michigan, LLC    Delaware 93.    Charter Fiberlink – Missouri, LLC    Delaware
94.    Charter Fiberlink – Nebraska, LLC    Delaware 95.    Charter Fiberlink –
Tennessee, LLC    Delaware 96.    Charter Fiberlink AR-CCVII, LLC    Delaware
97.    Charter Fiberlink CA-CCO, LLC    Delaware 98.    Charter Fiberlink CC
VIII, LLC    Delaware 99.    Charter Fiberlink CCO, LLC    Delaware 100.   
Charter Fiberlink CT-CCO, LLC    Delaware 101.    Charter Fiberlink LA-CCO, LLC
   Delaware 102.    Charter Fiberlink MA-CCO, LLC    Delaware 103.    Charter
Fiberlink MS-CCVI, LLC    Delaware 104.    Charter Fiberlink NC-CCO, LLC   
Delaware 105.    Charter Fiberlink NH-CCO, LLC    Delaware 106.    Charter
Fiberlink NV-CCVII, LLC    Delaware 107.    Charter Fiberlink NY-CCO, LLC   
Delaware 108.    Charter Fiberlink OH-CCO, LLC    Delaware 109.    Charter
Fiberlink OR-CCVII, LLC    Delaware 110.    Charter Fiberlink- Pennsylvania, LLC
   Delaware 111.    Charter Fiberlink SC-CCO, LLC    Delaware 112.    Charter
Fiberlink TX-CCO, LLC    Delaware 113.    Charter Fiberlink VA-CCO, LLC   
Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

114.    Charter Fiberlink VT-CCO, LLC    Delaware 115.    Charter Fiberlink
WA-CCVII, LLC    Delaware 116.    Charter Helicon, LLC    Delaware 117.   
Charter Home Security, LLC    Delaware 118.    Charter Leasing Holding Company,
LLC    Delaware 119.    Charter Leasing of Wisconsin, LLC    Delaware 120.   
Charter RMG, LLC    Delaware 121.    Charter Stores FCN, LLC    Delaware 122.   
Charter Video Electronics, LLC    Delaware 123.    Falcon Cable Communications,
LLC    Delaware 124.    Falcon Cable Media, a California Limited Partnership   
California 125.    Falcon Cable Systems Company II, L.P.    California 126.   
Falcon Cablevision, a California Limited Partnership    California 127.   
Falcon Community Cable, L.P.    Delaware 128.    Falcon Community Ventures I
Limited Partnership    California 129.    Falcon First Cable of the Southeast,
LLC    Delaware 130.    Falcon First, LLC    Delaware 131.    Falcon Telecable,
a California Limited Partnership    California 132.    Falcon Video
Communications, L.P.    Delaware 133.    Helicon Partners I, L.P.    Delaware
134.    Hometown T.V., LLC    Delaware 135.    HPI Acquisition Co. LLC   
Delaware 136.    Interlink Communications Partners, LLC    Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

137.    Long Beach, LLC    Delaware 138.    Marcus Cable Associates, L.L.C.   
Delaware 139.    Marcus Cable of Alabama, L.L.C.    Delaware 140.    Marcus
Cable, LLC    Delaware 141.    Midwest Cable Communications, LLC    Delaware
142.    Peachtree Cable TV, L.P.    Delaware 143.    Peachtree Cable TV, LLC   
Delaware 144.    Phone Transfers (AL), LLC    Delaware 145.    Phone Transfers
(CA), LLC    Delaware 146.    Phone Transfers (GA), LLC    Delaware 147.   
Phone Transfers (NC), LLC    Delaware 148.    Phone Transfers (TN), LLC   
Delaware 149.    Phone Transfers (VA), LLC    Delaware 150.    Plattsburgh
Cablevision, LLC    Delaware 151.    Renaissance Media LLC    Delaware 152.   
Rifkin Acquisition Partners, LLC    Delaware 153.    Robin Media Group, LLC   
Delaware 154.    Scottsboro TV Cable, LLC    Delaware 155.    Tennessee, LLC   
Delaware 156.    The Helicon Group, L.P.    Delaware 157.    Vista Broadband
Communications, LLC    Delaware 158.    VOIP Transfers (AL), LLC    Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

159.    VOIP Transfers (CA) LLC    Delaware 160.    VOIP Transfers (GA), LLC   
Delaware 161.    VOIP Transfers (NC), LLC    Delaware 162.    VOIP Transfers
(TN), LLC    Delaware 163.    VOIP Transfers (VA), LLC    Delaware 164.   
Adcast North Carolina Cable Advertising, LLC    Delaware 165.    Alabanza LLC   
Delaware 166.    America’s Job Exchange LLC    Delaware 167.    Coaxial
Communications of Central Ohio LLC    Ohio 168.    DukeNet Communications
Holdings, LLC    Delaware 169.    DukeNet Communications, LLC    Delaware 170.
   ICI Holdings, LLC    Delaware 171.    Insight Blocker LLC    Delaware 172.   
Insight Capital LLC    Delaware 173.    Insight Communications Company LLC   
Delaware 174.    Insight Communications Company, L.P.    Delaware 175.   
Insight Communications Midwest, LLC    Delaware 176.    Insight Communications
of Central Ohio, LLC    Delaware 177.    Insight Communications of Kentucky,
L.P.    Delaware 178.    Insight Interactive, LLC    Delaware 179.    Insight
Kentucky Capital, LLC    Delaware 180.    Insight Kentucky Partners I, L.P.   
Delaware 181.    Insight Kentucky Partners II, L.P.    Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

182.    Insight Midwest Holdings, LLC    Delaware 183.    Insight Midwest, L.P.
   Delaware 184.    Insight Phone of Indiana, LLC    Delaware 185.    Insight
Phone of Kentucky, LLC    Delaware 186.    Insight Phone of Ohio, LLC   
Delaware 187.    Interactive Cable Services, LLC    Delaware 188.    Intrepid
Acquisition LLC    Delaware 189.    NaviSite LLC    Delaware 190.    New
Wisconsin Procurement LLC    Delaware 191.    Oceanic Time Warner Cable LLC   
Delaware 192.    Parity Assets, LLC    Delaware 193.    Time Warner Cable
Business LLC    Delaware 194.    Time Warner Cable Enterprises LLC    Delaware
195.    Time Warner Cable Information Services (Alabama), LLC    Delaware 196.
   Time Warner Cable Information Services (Arizona), LLC    Delaware 197.   
Time Warner Cable Information Services (California), LLC    Delaware 198.   
Time Warner Cable Information Services (Colorado), LLC    Delaware 199.    Time
Warner Cable Information Services (Hawaii), LLC    Delaware 200.    Time Warner
Cable Information Services (Idaho), LLC    Delaware 201.    Time Warner Cable
Information Services (Illinois), LLC    Delaware 202.    Time Warner Cable
Information Services (Indiana), LLC    Delaware 203.    Time Warner Cable
Information Services (Kansas), LLC    Delaware 204.    Time Warner Cable
Information Services (Kentucky), LLC    Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

205.    Time Warner Cable Information Services (Maine), LLC    Delaware 206.   
Time Warner Cable Information Services (Massachusetts), LLC    Delaware 207.   
Time Warner Cable Information Services (Michigan), LLC    Delaware 208.    Time
Warner Cable Information Services (Missouri), LLC    Delaware 209.    Time
Warner Cable Information Services (Nebraska), LLC    Delaware 210.    Time
Warner Cable Information Services (New Hampshire), LLC    Delaware 211.    Time
Warner Cable Information Services (New Jersey), LLC    Delaware 212.    Time
Warner Cable Information Services (New Mexico) LLC    Delaware 213.    Time
Warner Cable Information Services (New York), LLC    Delaware 214.    Time
Warner Cable Information Services (North Carolina), LLC    Delaware 215.    Time
Warner Cable Information Services (Ohio), LLC    Delaware 216.    Time Warner
Cable Information Services (Pennsylvania), LLC    Delaware 217.    Time Warner
Cable Information Services (South Carolina), LLC    Delaware 218.    Time Warner
Cable Information Services (Tennessee), LLC    Delaware 219.    Time Warner
Cable Information Services (Texas), LLC    Delaware 220.    Time Warner Cable
Information Services (Virginia), LLC    Delaware 221.    Time Warner Cable
Information Services (Washington), LLC    Delaware 222.    Time Warner Cable
Information Services (West Virginia), LLC    Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

223.    Time Warner Cable Information Services (Wisconsin), LLC    Delaware 224.
   Time Warner Cable International LLC    Delaware 225.    Time Warner Cable
Internet Holdings III LLC    Delaware 226.    Time Warner Cable Internet
Holdings LLC    Delaware 227.    Time Warner Cable Internet LLC    Delaware 228.
   Time Warner Cable Media LLC    Delaware 229.    Time Warner Cable Midwest LLC
   Delaware 230.    Time Warner Cable New York City LLC    Delaware 231.    Time
Warner Cable Northeast LLC    Delaware 232.    Time Warner Cable Pacific West
LLC    Delaware 233.    Time Warner Cable Services LLC    Delaware 234.    Time
Warner Cable Southeast LLC    Delaware 235.    Time Warner Cable Sports LLC   
Delaware 236.    Time Warner Cable Texas LLC    Delaware 237.    TWC
Administration LLC    Delaware 238.    TWC Communications, LLC    Delaware 239.
   TWC Digital Phone LLC    Delaware 240.    TWC Media Blocker LLC    Delaware
241.    TWC NewCo LLC    Delaware 242.    TWC News and Local Programming Holdco
LLC    Delaware 243.    TWC News and Local Programming LLC    Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

244.    TWC Regional Sports Network I LLC    Delaware 245.    TWC Security LLC
   Delaware 246.    TWC SEE Holdco LLC    Delaware 247.    TWC Wireless LLC   
Delaware 248.    TWC/Charter Dallas Cable Advertising, LLC    Delaware 249.   
TWCIS Holdco LLC    Delaware 250.    Wisconsin Procurement Holdco LLC   
Delaware 251.    BHN Home Security Services, LLC    Delaware 252.    BHN
Spectrum Investments, LLC    Delaware 253.    Bright House Networks, LLC   
Delaware 254.    Bright House Networks Information Services (Alabama), LLC   
Delaware 255.    Bright House Networks Information Services (California), LLC   
Delaware 256.    Bright House Networks Information Services (Florida), LLC   
Delaware 257.    Bright House Networks Information Services (Indiana), LLC   
Delaware 258.    Bright House Networks Information Services (Michigan), LLC   
Delaware



--------------------------------------------------------------------------------

Schedule 5

PATENT REGISTRATIONS AND PATENT APPLICATIONS 1

 

Country

 

Title

 

Application #

 

Application
Date

 

Patent #

 

Grant Date

 

Owner

USA   Cloud based location shifting service   13/399,666   2/17/2012   9,258,575
  2/9/2016   Charter Communications Operating, LLC USA   Fast binding of a cloud
based streaming server structures   13/399,677   2/17/2012   N/A  

N/A

 

Published 10/18/2012

 

US20120266198*

  Charter Communications Operating, LLC USA   Method and system for program and
stream control of video to target device   13/399,690   2/17/2012   N/A  

N/A

 

Published 11/22/2012

 

US20120297423*

  Charter Communications Operating, LLC USA   User interfact for television
programming and social media feeds for time shifted viewing   13/752,719  
1/29/2013   N/A  

N/A

 

Published 09/12/2013

 

US20130239146*

  Charter Communications Operating, LLC USA   Dynamic tuning in dense arrays of
electrically small elements   13/755,666   1/31/2013   9,118,304   8/25/2015  
Charter Communications Operating, LLC USA   Dynamic tuning in dense arrays of
electrically small elements2   14/833,867   8/24/2015   N/A  

N/A

 

Published 02/25/2016

 

20160057486

  Charter Communications Operating, LLC

 

1  Items footnoted in this Schedule 5 to be updated on a post-closing basis.

2  USPTO assignment data not available



--------------------------------------------------------------------------------

Country

 

Title

 

Application #

 

Application
Date

 

Patent #

 

Grant Date

 

Owner

USA   Method and system for scheduling recordings of television programs in
television distribution systems   14/481,665   9/9/2014   N/A  

N/A

 

Published 03/10/2016

 

US20160073161*

  Charter Communications Operating, LLC USA   Method and system for assigning
antennas in demse array   13/659,029   10/24/2012   9,148,674   9/29/2015  
Charter Communications Operating, LLC USA   Three dimensional antenna array
system with throughs   13/904,240   5/29/2013   N/A  

N/A

 

Published 12/05/2013

 

US20130321239*

  Charter Communications Operating, LLC USA   Method and system for displaying
speech to text converted audio with streaming video content data   14/279,530  
5/16/2014   N/A  

N/A

 

Published 11/20/2014

 

US20140344854*

  Charter Communications Operating, LLC USA   Antenna system with small low
frequency antennas for television receiption3   14/497,535   9/26/2014   N/A  
N/A   Charter Communications Operating, LLC

 

3  To be confirmed.

 

2



--------------------------------------------------------------------------------

Country

 

Title

 

Application #

 

Application
Date

 

Patent #

 

Grant Date

 

Owner

USA   Flexible cloud based streaming digital video server and recorder4  
61/549,357   10/20/2011   N/A   N/A   Charter Communications Operating, LLC USA
  Method and system for assigning antennas in dense array5   14/868,039  
9/28/2015   N/A   N/A   Charter Communications Operating, LLC USA   Cloud based
location shifting service6   15/018,588   2/8/2016   N/A   N/A   Charter
Communications Operating, LLC USA   System and method bridging cloud based user
interfaces   13/963,594   8/9/2013   8,943,543   1/27/2015   Charter
Communications Operating, LLC USA   System and method bridging cloud based user
interfaces   14/605,077   1/26/2015   9,253,526   2/2/2016   Charter
Communications Operating, LLC USA   System and method for adapting content
delivery   13/803,372   3/14/2013   N/A  

N/A

 

Published 09/18/2014

 

US20140280744*

  Charter Communications Operating, LLC USA   System and method for controlling
hotel cpe via personal smart device   14/503,478   10/1/2014   N/A  

N/A

 

Published 04/07/2016

 

US20160100199*

  Charter Communications Operating, LLC

 

4  To be confirmed.

5  To be confirmed.

6  To be confirmed.

 

3



--------------------------------------------------------------------------------

Country

 

Title

 

Application #

 

Application
Date

 

Patent #

 

Grant Date

 

Owner

USA   System and method for separate audio program translation   14/503,532  
10/1/2014   N/A  

N/A

 

Published 04/07/2016

 

US20160098395*

  Charter Communications Operating, LLC USA   System and method for
authenticating local cpe   14/069,735   11/1/2013   N/A  

N/A

 

Published 05/07/2015

 

US20150128216*

  Charter Communications Operating, LLC USA   System and method for
authenticating local cpe   PCT/US2014/063342   10/31/2014   N/A   N/A   Charter
Communications Operating, LLC USA   Compensation for viewing with common vision
abnormalities7   14/633,963   2/27/2015   N/A   N/A   Charter Communications
Operating, LLC USA   Automatic identification of changes in objects8  
14/633,217   2/27/2015   N/A   N/A   Charter Communications Operating, LLC USA  
Provider Equipment Generation Of Customer User Interface9   14/819,313  
8/5/2015   N/A  

N/A

 

Published 05/12/2016

 

US20160134910*

  Charter Communications Operating, LLC

 

7  To be confirmed.

8  Title to be confirmed.

9  To be confirmed.

 

4



--------------------------------------------------------------------------------

Country

 

Title

 

Application #

 

Application
Date

 

Patent #

 

Grant Date

 

Owner

USA   Remote control volume and channel controls that integrate10   29/525,240  
4/28/2015   N/A   N/A   Charter Communications Operating, LLC USA   Docsis moca
enable coax distrubution system   14/503,601   10/1/2014   N/A  

N/A

 

Published 04/07/2016

 

US20160099910*

  Charter Communications Operating, LLC USA   Automated audio volume
stabilizer11   14/633,232   2/27/2015   N/A   N/A   Charter Communications
Operating, LLC USA   Session-based common tier encryption for simulcrypt
systems12   14/575,252   12/18/2014   N/A   N/A   Charter Communications
Operating, LLC USA   Unique grouping of communication sources   14/635,04013  
2/27/2015   N/A   N/A   Charter Communications Operating, LLC USA   Graphical
user interface14   29/514,673   1/15/2015   N/A   N/A   Charter Communications
Operating, LLC USA   Graphical user interface15   29/514,676   1/15/2015   N/A  
N/A   Charter Communications Operating, LLC USA   Set top box16   29/514,671  
1/15/2015   N/A   N/A   Charter Communications Operating, LLC

 

10  To be confirmed.

11  To be confirmed.

12  To be confirmed.

13  Application number to be confirmed.

14  To be confirmed.

15  To be confirmed.

16  To be confirmed.

 

5



--------------------------------------------------------------------------------

Country

 

Title

 

Application #

 

Application
Date

 

Patent #

 

Grant Date

 

Owner

USA   Remote control unit17   29/514,672   1/15/2015   N/A   N/A   Charter
Communications Operating, LLC USA   Spectrum rcu options button18   29/514,742  
1/15/2015   N/A   N/A   Charter Communications Operating, LLC USA   Spectrum
guide features a time-based background color display mechanism that
automatically changes the color of the tv guide cells from light (during the
day) to dark (at night), this makes for less eye-strain and easier readability
of show titles in the guide   N/A19   N/A   N/A   N/A   Charter Communications
Operating, LLC USA   Dynamic, inline hint messaging20   14/863,005   9/23/2015  
N/A   N/A   Charter Communications Operating, LLC USA   Charter’s network based
authentication and authorization21   14/866,088   9/25/2015   N/A   N/A  
Charter Communications Operating, LLC USA   Capability to identify in-home
constraints by comparing speed22   15/004,475   1/22/2016       Charter
Communications Operating, LLC

 

17  To be confirmed.

18  To be confirmed.

19  Application number to be provided.

20  To be confirmed.

21  To be confirmed.

22  To be confirmed.

 

6



--------------------------------------------------------------------------------

Country

 

Title

 

Application #

 

Application
Date

 

Patent #

 

Grant Date

 

Owner

USA   Data packet structure for digital information distribution   09/458,339  
12/10/1999   6,826,197   11/30/2004   Charter Communications Operating, LLC USA
  Data packet structure for digital information distribution   10/946,393  
9/21/2004   7,801,172   9/21/2010   Charter Communications Operating, LLC USA  
Data transmission method and apparatus   09/327,791   6/8/1999   6,477,182  
11/5/2002   Charter Communications Operating, LLC USA   Method and apparatus for
providing subscription-on-demand services for an interactive information
distribution system23   09/086,799   5/29/1998   6,314,573   11/6/2001   Charter
Communications Operating, LLC USA   System for interactively distributing
information services having a remote video session manager   09/116,759  
07/16/1998   6,305,019   10/16/2001   Charter Communications Operating, LLC USA
  Method and apparatus for providing dynamic pricing services for an interactive
information distribution system (as amended)   09/306,955   5/7/1999   6,684,400
  1/27/2004   Charter Communications Operating, LLC USA   Method and apparatus
for providing dynamic pricing services for an interactive information
distribution system   10/689,005   10/20/2003 (Allowed 7/30/2014)   8,904,452  
12/2/2014   Charter Communications Operating, LLC

 

23  Title to be confirmed.

 

7



--------------------------------------------------------------------------------

Country

 

Title

 

Application #

 

Application
Date

 

Patent #

 

Grant Date

 

Owner

USA   Method and apparatus for providing dynamic pricing services for an
interactive\ninformation distribution system24   14/558,429   12/2/2014    

Published 05/28/2015

 

20150150058

  Charter Communications Operating, LLC USA   Encoding optimization techniques
for encoding program grid section of server-centric interactive programming
guide25   09/583,388   5/30/2000   7,254,824   8/7/2007   Charter Communications
Operating, LLC USA   Computer network chat room based on channel broadcast in
real time26   08/749,091   11/14/1996   5,828,839   10/27/1998   Charter
Communications Operating, LLC USA   Computer network chat room based on channel
broadcast in real time27   09/074,911   5/8/1998   6,061,716   5/9/2000  
Charter Communications Operating, LLC USA   Integrated media content server
system and method for the customization of metadata that is associated
therewith28   11/320,447   12/27/2005   7,870,125   1/11/2011   Charter
Communications Operating, LLC

 

24  Assignment to be confirmed.

25  Title to be confirmed.

26  Ownership to be confirmed.

27  Ownership to be confirmed.

28  Ownership to be confirmed.

 

8



--------------------------------------------------------------------------------

Country

 

Title

 

Application #

 

Application
Date

 

Patent #

 

Grant Date

 

Owner

USA   Integrated media content server system and method for the customization of
metadata that is associated therewith29   12/834,367   7/12/2010   8,234,271  
7/31/2012   Charter Communications Operating, LLC USA   Integrated media content
server system and method for the customization of metadata that is associated
therewith30   12/834,406   7/12/2010   8,239,386   8/7/2012   Charter
Communications Operating, LLC USA   Integrated media content server system and
method for the31   13/568,106   8/6/2012   N/A   N/A   Charter Communications
Operating, LLC USA   System and method of content streaming and downloading32  
15/008438   N/A   N/A   N/A   Charter Communications Operating, LLC USA   System
and method of analyzing cmts data streams33   62/291,454   2/4/2016   N/A   N/A
  Charter Communications Operating, LLC USA   System and method of content
streaming and downloading34   15/008,438     N/A   N/A   Charter Communications
Operating, LLC

 

29  Assignment data unavailable.

30  Assignment data unavailable.

31  To be confirmed.

32  Assignment data unavailable.

33  Assignment data unavailable.

34  Assignment data unavailable.

 

9



--------------------------------------------------------------------------------

Country

  

Patent Title

  

Status

  

Patent/Application
No.

Patent/Application
Date

  

Owner

United States    Integrating A Mobile Hotspot Into A Larger Network Environment
   Issued    9161377


10-13-2015

   Bright House Networks United States    Integrating A Mobile Hotspot Into A
Larger Network Environment    Issued    9002319


04-07-2015

   Bright House Networks United States    Methods, Apparatus And
Computer-Readable Media For Providing Caller Identification Information   
Issued    8811960


08-19-2014

   Bright House Networks, LLC United States    Integrating A Mobile Hotspot Into
A Larger Network Environment    Issued    8600344


12-03-2013

   Bright House Networks United States    Patient Health Measurement Compliance
And Incentive System    Pending/Pub    14/279439


05-16-2014

   Bright House Networks, LLC United States    Patient Health Measurement And
Incentive System    Pending/Pub    14/279,474


05-16-2014

   Bright House Networks, LLC United States    Initiating A Unicast Stream Based
On A Triggering Event Associated With A Node Receiving A Multicast Stream   
Pending/Pub    13/471,527


05-15-2012

   Bright House Networks United States    Automatic Device Reconfiguration   
Pending/Pub    13/415,179


03-08-2012

   Bright House Networks, LLC

 

10



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

1.    TWC 12-31    Issued    Notification In A Network Environment    9154854   
10/6/2015    USA    Time Warner Cable Enterprises LLC 2.    TWC 12-29    Issued
   Remote Control Including Touch-Sensing Surface    9024894    5/5/2015    USA
   Time Warner Cable Enterprises LLC 3.    TWC 12-28    Issued    Methods And
Apparatus That Facilitate Controlling Multiple Devices    9118952    8/25/2015
   USA    Time Warner Cable Enterprises LLC 4.    TWC 12-26    Issued   
Wireless Mesh Network Configuration    9258843    2/9/2016    USA    Time Warner
Cable Enterprises LLC 5.    TWC 12-24    Issued    Methods And Apparatus For
Supporting Trick Play Functions In Devices Without Local Storage    8935735   
1/13/2015    USA    Time Warner Cable Enterprises LLC 6.    TWC 12-15    Issued
   Lightweight Polling Technique    8972558    3/3/2015    USA    Time Warner
Cable Enterprises LLC 7.    TWC 12-14    Issued    Media Synchronization Within
Home Network Using Set-Top Box As Gateway    8832750    9/9/2014    USA    Time
Warner Cable Enterprises LLC 8.    TWC 12-13    Issued    Multi-Format
Distribution Of Content    8910220    12/9/2014    USA    Time Warner Cable
Enterprises LLC 9.    TWC 12-12    Issued    Apparatus And Methods For
Multimedia Coordination    9131283    9/8/2015    USA    Time Warner Cable
Enterprises LLC 10.    TWC 12-10    Issued    Wireless Session Configuration
Persistence    8938785    1/20/2015    USA    Time Warner Cable Enterprises LLC
11.    TWC 12-07    Issued    Power Fluctuation Detection And Analysis   
9143379    9/22/2015    USA    Time Warner Cable Enterprises LLC 12.    TWC
12-06    Issued    Establishing Network Connectivity Based On Location   
9241239    1/19/2016    USA    Time Warner Cable Enterprises LLC 13.    TWC
12-05    Issued    Convenient Wi-Fi Network Access Using Unique Identifier Value
   9288674    3/15/2016    USA    Time Warner Cable Enterprises LLC 14.    TWC
12-04    Issued    Handoffs Between Access Points In A Wi-Fi Environment   
9008045    4/14/2015    USA    Time Warner Cable Enterprises LLC 15.    TWC
12-03    Issued    Remote Activation Of Mobile Applications    9237215   
1/12/2016    USA    Time Warner Cable Enterprises LLC

 

11



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

16.    TWC 12-02    Issued    System And Method For IP Multicast    8948171   
2/3/2015    USA    Time Warner Cable Enterprises LLC 17.    TWC 12-01    Issued
   Methods And Apparatus For Providing Multi-Source Bandwidth Sharing Management
   8839317    9/16/2014    USA    Time Warner Cable Enterprises LLC 18.    TWC
11-30    Issued    Method And System For Device Discovery And Content Management
On A Network    9264751    2/16/2016    USA    Time Warner Cable Enterprises LLC
19.    TWC 11-26    Issued    Call Management And Notifications In Media Player
Applications    8706096    4/22/2014    USA    Time Warner Cable Enterprises LLC
20.    TWC 11-25    Issued    Methods And Apparatus For Providing Parental Or
Guardian Control And Visualization Over Communications To Various Devices In The
Home    8843953    9/23/2014    USA    Time Warner Cable Enterprises LLC 21.   
TWC 11-22    Issued    System And Method For Automatically Learning And
Maintaining IP Address Allocation Topology    9300541    3/29/2016    USA   
Time Warner Cable Enterprises LLC 22.    TWC 13-11    Issued    System And
Method For Resolving Scheduling Conflicts In Multi-Tuner Devices And Systems   
9258614    2/9/2016    USA    Time Warner Cable Enterprises LLC 23.    TWC 11-13
   Issued    Mechanism For Establishing Reputation In A Network Environment   
8887238    11/11/2014    USA    Time Warner Cable Enterprises LLC 24.    TWC
11-10    Issued    Firewall Access Control With Border Gateway Protocol   
8931073    1/6/2015    USA    Time Warner Cable Enterprises LLC 25.    TWC 11-07
   Issued    Techniques For Assigning Internet Protocol Version Six Network
Blocks In Unknown Networks    9112764    8/18/2015    USA    Time Warner Cable
Enterprises LLC 26.    TWC 11-04    Issued    Handoff Management In
A Multi-Layer Wireless Network    8812050    8/19/2014    USA    Time Warner
Cable Enterprises LLC

 

12



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

27.    TWC 11-03    Issued    Technique For Prefix Subnetting    8995360   
3/31/2015    USA    Time Warner Cable Enterprises LLC 28.    TWC 11-02    Issued
   Methods And Apparatus For Watermarking And Distributing Watermarked Content
   8848969    9/30/2014    USA    Time Warner Cable Enterprises LLC 29.    TWC
10-30    Issued    Call Center Mapping System And Method    8411831    4/2/2013
   USA    Time Warner Cable Enterprises LLC 30.    TWC 10-27    Issued   
Systems And Methods For Maintaining A Measure Of Session Time On A Networked
Device    8429280    4/23/2013    USA    Time Warner Cable Enterprises LLC 31.
   TWC 10-18    Issued    Methods And Apparatus For Supporting Sharing Of
Content Between Mobile Communications Devices And Home Based Devices    8849184
   9/30/2014    USA    Time Warner Cable Enterprises LLC 32.    TWC 10-17   
Issued    Apparatus And Method For Enforcing Content Protection Rules During
Data Transfer Between Devices    9015270    4/21/2015    USA    Time Warner
Cable Enterprises LLC 33.    TWC 10-16    Issued    Methods And Apparatus For
Providing Indivial Service Subscribers Content Related Services At One Or More
Locations    8924999    12/30/2014    USA    Time Warner Cable Enterprises LLC
34.    TWC 10-12A C1    Issued    System And Method For WI-FI Roaming    9241367
   1/19/2016    USA    Time Warner Cable Enterprises LLC 35.    TWC 10-12B C1   
Issued    System And Method For Maintaining A Communication Session    8885571
   11/11/2014    USA    Time Warner Cable Enterprises LLC. 36.    TWC 10-12B   
Issued    System And Method For Maintaining A Communication Session    8638717
   1/28/2014    USA    Time Warner Cable Enterprises LLC 37.    TWC 10-12A   
Issued    System And Method For WI-FI Roaming    8553662    10/8/2013    USA   
Time Warner Cable Enterprises LLC

 

13



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

38.    TWC 10-10    Issued    Quality Feedback Mechanism For Bandwidth
Allocation In A Switched Digital Video System    8813144    8/19/2014    USA   
Time Warner Cable Enterprises LLC 39.    TWC 10-07    Issued    System And
Method For Determining Network Relationships With Unreliable Data    8607293   
12/10/2013    USA    Time Warner Cable Enterprises LLC 40.    TWC 10-06   
Issued    System And Method For Coordinated Discovery Of The Status Of Network
Routes By Hosts In A Network    8681645    3/25/2014    USA    Time Warner Cable
Enterprises LLC 41.    TWC 10-05C1    Issued    Multicast Video Advertisement
Insertion Using Routing Protocols    9124928    9/1/2015    USA    Time Warner
Cable Enterprises LLC. 42.    TWC 10-05    Issued    Multicast Video
Advertisement Insertion Using Routing Protocols    8910198    12/9/2014    USA
   Time Warner Cable Enterprises LLC 43.    TWC 10-02C1    Issued    Apparatus
And Methods For Data Collection And Validation    9003436    4/7/2015    USA   
Time Warner Cable Enterprises LLC 44.    TWC 10-02    Issued    Apparatus And
Methods For Data Collection Analysis And Validation Including Error Correction
In A Content Delivery Network    8484511    7/9/2013    USA    Time Warner Cable
Enterprises LLC 45.    TWC 10-01    Issued    Apparatus And Methods For
Identifying And Charactering Latency In A Content Delivery Network    8930979   
1/6/2015    USA    Time Warner Cable Enterprises LLC 46.    TWC 09-29    Issued
   System And Method For Sharing A Payload Among Mobile Devices In A Wireless
Network    8265050    9/11/2012    USA    Time Warner Cable Enterprises LLC 47.
   TWC 09-26    Issued    Methods And Apparatus For Enabling Media Functionality
In A Content-Based Network    8396055    3/12/2013    USA    Time Warner Cable
Enterprises LLC

 

14



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

48.    TWC 09-25    Issued    Gateway Apparatus And Methods For Digital Content
Delivery In A Network.    9027062    5/5/2015    USA    Time Warner Cable
Enterprises LLC 49.    TWC 09-23C1    Issued    Geographic Based Remote Control
   8957762    2/17/2015    USA    Time Warner Cable Enterprises LLC 50.    TWC
09-23    Issued    Geographic Based Remote Control    8395477    3/12/2013   
USA    Time Warner Cable Enterprises LLC 51.    TWC 09-22    Issued    Digital
Domain Content Processing And Distribution Apparatus And Methods    9300445   
3/29/2016    USA    Time Warner Cable Enterprises LLC 52.    TWC 09-21D1   
Issued    Providing Syndication Feed Content On A Television Set-Top Box With
Limited Decoder Capability    9113186    8/18/2015    USA    Time Warner Cable
Enterprises LLC 53.    TWC 09-21    Issued    Providing Syndication Feed Content
On A Television Set-Top Box With Limited Decoder Capability    8533768   
9/10/2013    USA    Time Warner Cable Enterprises LLC 54.    TWC 09-19    Issued
   Apparatus And Methods For Device Authorization In A Premises Network   
8745758    6/3/2014    USA    Time Warner Cable Enterprises LLC 55.    TWC 09-17
   Issued    Techniques For Upgrading Software In A Video Content Network   
8533771    9/10/2013    USA    Time Warner Cable Enterprises LLC 56.    TWC
09-15    Issued    Methods And Apparatus For Providing Voice Mail Services   
8443403    5/14/2013    USA    Time Warner Cable Enterprises LLC 57.    TWC
09-08    Issued    Destination Based Method For Managing Network Resources   
8885667    11/11/2014    USA    Time Warner Cable Enterprises LLC 58.    TWC
09-05C1    Issued    Methods And Apparatus For Packetized Content Delivery Over
A Content Delivery Network    8516529    8/20/2013    USA    Time Warner Cable
Enterprises LLC 59.    TWC 09-03    Issued    Method And Apparatus For
Classifying An Audience In A Content-Based Network    8935721    1/13/2015   
USA    Time Warner Cable Enterprises LLC

 

15



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

60.    TWC 09-02    Issued    Method And Apparatus For Targeted Content
Insertion    8813124    8/19/2014    USA    Time Warner Cable Enterprises LLC
61.    TWC 09-01    Issued    Method And Apparatus For Evaluating An Audience In
A Content-Based Network    9178634    11/3/2015    USA    Time Warner Cable
Enterprises LLC 62.    TWC 08-31C2    Issued    Scheduling Trigger Apparatus And
Method    8291453    10/16/2012    USA    Time Warner Cable Enterprises LLC 63.
   TWC 08-28    Issued    Methods And Apparatus For Audience Research In A
Content-Based Network    9094140    7/28/2015    USA    Time Warner Cable
Enterprises LLC 64.    TWC 08-27C1    Issued    Methods And Apparatus For
Providing Access To Program Channels    9025085    5/5/2015    USA    Time
Warner Cable Enterprises LLC 65.    TWC 08-27    Issued    Methods And Apparatus
For Providing Access To Program Channels    8780276    7/15/2014    USA    Time
Warner Cable Enterprises LLC 66.    TWC 08-25C1    Issued    System And Method
For Enhanced Advertising In A Video Content Network    8566862    10/22/2013   
USA    Time Warner Cable Enterprises LLC 67.    TWC 08-25    Issued   
Displaying Enhanced Advertisements Simultaneously Across Substantially All
Channels    8321887    11/27/2012    USA    Time Warner Cable Enterprises LLC
68.    TWC 08-23C1    Issued    System And Method For Commanding A Controlled
Device    8601513    12/3/2013    USA    Time Warner Cable Enterprises LLC35 69.
   TWC 08-23    Issued    System And Method For Commanding A Controlled Device
   8458748    6/4/2013    USA    Time Warner Cable Enterprises LLC 70.    TWC
08-22    Issued    Methods And Apparatus For Creating Customized Service Related
Information For Customer Devices    8752119    6/10/2014    USA    Time Warner
Cable Enterprises LLC

 

35  Title update from Time Warner Cable Inc. to be made with US PTO..

 

16



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

71.    TWC 08-16    Issued    Methods And Apparatus For Controlling Content
Distribution    8839284    9/16/2014    USA    Time Warner Cable Enterprises LLC
72.    TWC 08-15 C1    Issued    System And Method For Content Delivery With
Multiple Embedded Messages    8819727    8/26/2014    USA    Time Warner Cable
Enterprises LLC 73.    TWC 08-15    Issued    System And Method For Content
Delivery With Multiple Embedded Messages    8332885    12/11/2012    USA    Time
Warner Cable Enterprises LLC 74.    TWC 08-10    Issued    Recommendation Engine
Apparatus And Methods    9215423    12/15/2015    USA    Time Warner Cable
Enterprises LLC 75.    TWC 08-08    Issued    Apparatus And Methods Fornetwork
Video Recording    9277266    3/1/2016    USA    Time Warner Cable Enterprises
LLC 76.    TWC 08-07    Issued    Customer Service Methods Apparatus And
Report/Alert Generation Based On Customer Service Call Information    8588395   
11/19/2013    USA    Time Warner Cable Enterprises LLC 77.    TWC 08-04C1   
Issued    Personal Media Channel Apparatus And Methods    8776101    7/8/2014   
USA    Time Warner Cable Enterprises LLC 78.    TWC-ERDOS-08-03    Issued   
Communications Engine Architecture    7248575    7/24/2007    USA    Time Warner
Cable Enterprises LLC 79.    TWC 08-02    Issued    A System And Method For
Controlling The State Of A Switched Digital Video System    8365007    1/29/2013
   USA    Time Warner Cable Enterprises LLC 80.    TWC-ERDOS-08-02    Issued   
System And Method Of Triggering Services For Call Control    7254224    8/7/2007
   USA    Time Warner Cable Enterprises LLC 81.    TWC-ERDOS-08-01    Issued   
System And Method Of Triggering Services For Call Control    6671364   
12/30/2003    USA    Time Warner Cable Enterprises LLC 82.    TWC 07-27   
Issued    Interface For A Multi-Processor Gateway Apparatus And Method For Using
The Same    8301716    10/30/2012    USA    Time Warner Cable Enterprises LLC

 

17



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

83.    TWC 07-24    Issued    Methods And Apparatus For Business-Based Network
Resource Allocation    8813143    8/19/2014    USA    Time Warner Cable
Enterprises LLC 84.    TWC 07-21C    Issued    System And Method For Remotely
Accessing Cablecard Module    9178945    11/3/2015    USA    Time Warner Cable
Enterprises LLC 85.    TWC 07-21    Issued    System And Method For Remotely
Accessing Cablecard    8316150    11/20/2012    USA    Time Warner Cable
Enterprises LLC 86.    TWC 07-19    Issued    Apparatus And Method For Providing
Video Content And Supplemental Information To Client Over A Switched Digital
Video Content-Based Network    8146129    3/27/2012    USA    Time Warner Cable
Enterprises LLC 87.    TWC 07-18    Issued    System And Method For Incremental
Implementation Of New Service Capabilities    8566895    10/22/2013    USA   
Time Warner Cable Enterprises LLC 88.    TWC 07-17    Issued    Methods And
Apparatus For Local Channel Insertion In An All-Digital Content Distribution
Network    9237381    1/12/2016    USA    Time Warner Cable Enterprises LLC 89.
   TWC 07-16C1    Issued    System And Method For Selecting And Delivering Ads
Based On Cross-Platform Activity    8776114    7/8/2014    USA    Time Warner
Cable Enterprises LLC 90.    TWC 07-16    Issued    System And Method For
Selecting And Delivering Ads Based On Cross-Platform Activity    8413181   
4/2/2013    USA    Time Warner Cable Enterprises LLC 91.    TWC 07-14    Issued
   Methods And Apparatus For Enabling Synchronized Content Presentations Using
Dynamically Updated Playlists    8719881    5/6/2014    USA    Time Warner Cable
Enterprises LLC 92.    TWC 07-09    Issued    System And Method For Displaying
Caller Identification Information Via An Instant Messaging Service    8270581   
9/18/2012    USA    Time Warner Cable Enterprises LLC

 

18



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

93.    TWC 07-08    Issued    Methods And Apparatus For Device Capabilities
Discovery And Utilization Within A Content-Based Network    8458753    6/4/2013
   USA    Time Warner Cable Enterprises LLC 94.    TWC 07-07D1    Issued   
Methods And Apparatus For Content Caching In A Video Network    8990869   
3/24/2015    USA    Time Warner Cable Enterprises LLC 95.    TWC 07-07    Issued
   Methods And Apparatus For Content Caching In A Video Network    8561116   
10/15/2013    USA    Time Warner Cable Enterprises LLC 96.    TWC 07-05   
Issued    Methods And Apparatus For Implementing Guides And Using Recording
Information In Determine Program To Communications Channel Mappings    8910222
   12/9/2014    USA    Time Warner Cable Enterprises LLC 97.    TWC 07-04D1   
Issued    Personal Content Server Apparatus And Methods    8938763    1/20/2015
   USA    Time Warner Cable Enterprises LLC 98.    TWC 07-04    Issued   
Personal Content Server Apparatus And Methods    8181206    5/15/2012    USA   
Time Warner Cable Enterprises LLC 99.    TWC 07-03C1    Issued    Methods And
Apparatus For Connecting A Cable Network To Other Network And/Or Devices   
9137584    9/15/2015    USA    Time Warner Cable Enterprises LLC 100.    TWC
07-03    Issued    Methods And Apparatus For Connecting A Cable Network To Other
Network And/Or Devices    8553882    10/8/2013    USA    Time Warner Cable
Enterprises LLC 101.    TWC-IBM-07-03    Issued    Method And Apparatus For
Deleting A Portion Of A Video Or Audio File From Data Storage Prior To
Completion Of Broadcast Or Presentation    6016507    1/18/2000    USA    Time
Warner Cable Enterprises LLC 102.    TWC 07-02 (2)    Issued    Methods And
Apparatus For Using Tuners Efficiently For Delivering One Or More Programs   
8649385    2/11/2014    USA    Time Warner Cable Enterprises LLC

 

19



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

103.    TWC-IBM-07-02    Issued    Method For Relating Indexing Information
Associated With At Least Two Indexing Schemes To Facilitate The Play-Back Of
User-Specified Digital Video And A Video Client Incorporating The Same   
5953073    9/14/1999    USA    Time Warner Cable Enterprises LLC 104.    TWC
07-01C1    Issued    Methods And Apparatus For Upgrading Set Top Box Devices
Without The Loss Of Stored Content    9326028    4/26/2016    USA    Time Warner
Cable Enterprises LLC 105.    TWC 07-01    Issued    Methods And Apparatus For
Upgrading Set Top Box Devices Without The Loss Of Stored Content    8745685   
6/3/2014    USA    Time Warner Cable Enterprises LLC 106.    TWC 06-30    Issued
   Methods And Apparatus For Predictive Delivery Of Content Over A Network   
9060208    6/16/2015    USA    Time Warner Cable Enterprises LLC 107.    TWC
06-29    Issued    Prevention Of Trick Modes During Digital Video Recorder (DVR)
And Network Digital Video Recorder (NDVR)    8180200    5/15/2012    USA    Time
Warner Cable Enterprises LLC 108.    TWC 06-28    Issued    Transport Stream
Encapsulated Trick Modes    7941823    5/10/2011    USA    Time Warner Cable
Enterprises LLC 109.    TWC 06-25C3    Issued    Premises Gateway Apparatus And
Methods For Use In A Content-Based Network    9282365    3/8/2016    USA    Time
Warner Cable Enterprises LLC 110.    TWC 06-25C2    Issued    Premises Gateway
Apparatus And Methods For Use In A Content-Based Network    8949919    2/3/2015
   USA    Time Warner Cable Enterprises LLC 111.    TWC 06-25C1    Issued   
Premises Gateway Apparatus And Methods For Use In A Content-Based Network   
8438607    5/7/2013    USA    Time Warner Cable Enterprises LLC

 

20



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

112.    TWC 06-25    Issued    Premises Gateway Apparatus And Methods For Use In
A Content-Based Network.    7954131    5/31/2011    USA    Time Warner Cable
Enterprises LLC 113.    TWC 06-23C    Issued    System And Method For
Communication Over An Adaptive Service Bus    8139569    3/20/2012    USA   
Time Warner Cable Enterprises LLC 114.    TWC 06-23    Issued    System And
Method For Communication Over An Adaptive Service Bus    7626982    12/1/2009   
USA    Time Warner Cable Enterprises LLC 115.    TWC 06-22    Issued    An
Adapter For Obtaining Access To A Network Side Of A Security Alarm System From A
Subscriber Side Of A Network Interface Device    7835507    11/16/10    USA   
Time Warner Cable Enterprises LLC 116.    TWC 06-20    Issued    Apparatus And
Methods For Provisioning In A Download-Enabled System    8621540    12/31/2013
   USA    Time Warner Cable Enterprises LLC 117.    TWC 06-19 C1    Issued   
Broadband Optical Network Apparatus And Method    8861958    10/14/2014    USA
   Time Warner Cable Enterprises LLC 118.    TWC 06-19 C1D1    Issued   
Broadband Optical Network Apparatus And Method    8842989    9/23/2014    USA   
Time Warner Cable Enterprises LLC 119.    TWC 06-19C1D2    Issued    Broadband
Optical Network Apparatus And Method    8712241    4/29/2014    USA    Time
Warner Cable Enterprises LLC 120.    TWC 06-19    Issued    Broadband Optical
Network Apparatus And Method    7181142    2/20/2007    USA    Time Warner Cable
Enterprises LLC 121.    TWC 06-16 C2    Issued    Methods And Apparatus For
Providing Virtual Content Over A Network    9021535    4/28/2015    USA    Time
Warner Cable Enterprises LLC 122.    TWC 06-16 C1    Issued    Methods And
Apparatus For Providing Virtual Content Over A Network    8122479    2/21/2012
   USA    Time Warner Cable Enterprises LLC 123.    TWC 06-16    Issued   
Methods And Apparatus For Providing Virtual Content Over A Network    8024762   
9/20/2011    USA    Time Warner Cable Enterprises LLC

 

21



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

124.    TWC 06-15    Issued    Methods And Apparatus For Supporting Content
Distribution    8438603    5/7/2013    USA    Time Warner Cable Enterprises LLC
125.    TWC 06-14    Issued    Methods Apparatus And User Interface For
Providing Content On Demand    8938765    1/20/2015    USA    Time Warner Cable
Enterprises LLC 126.    TWC 06-13    Issued    Methods And Apparatus For
Centralized Content And Data Delivery    8347341    1/1/2013    USA    Time
Warner Cable Enterprises LLC 127.    TWC 13-06    Issued    Apparatus And Method
For Reducing Power Consumption In Customer Premises Equipment    9247500   
1/26/16    USA    Time Warner Cable Enterprises LLC 128.    TWC 06-12    Issued
   Methods And Apparatus For Premises Content Distribution    8732854   
5/20/2014    USA    Time Warner Cable Enterprises LLC 129.    TWC 06-09   
Issued    Parental Control For Fixed Mobile Convergance    7970388    6/28/2011
   USA    Time Warner Cable Enterprises LLC 130.    TWC 06-08D1    Issued   
Downloadable Security And Protection Methods And Apparatus    9313458   
4/12/2016    USA    Time Warner Cable Enterprises LLC 131.    TWC 06-08   
Issued    Downloadable Security And Protection Methods And Apparatus    8520850
   8/27/2013    USA    Time Warner Cable Enterprises LLC 132.    TWC 06-07 C2D1
   Issued    Personal Content Server Apparatus And Methods    9325710   
4/26/2016    USA    Time Warner Cable Enterprises LLC 133.    TWC 06-07 C2   
Issued    Personal Content Server Apparatus And Methods    8438243    5/7/2013
   USA    Time Warner Cable Enterprises LLC 134.    TWC 06-07C3    Issued   
Personal Content Server Apparatus And Methods    8341246    12/25/2012    USA   
Time Warner Cable Enterprises LLC 135.    TWC 06-07    Issued    Personal
Content Server Apparatus And Methods    8280982    10/2/2012    USA    Time
Warner Cable Enterprises LLC 136.    TWC 06-07 C1    Issued    Personal Content
Server Apparatus And Methods    8078696    12/13/2011    USA    Time Warner
Cable Enterprises LLC 137.    TWC 06-06    Issued    Methods And Apparatus For
Analyzing Software Interface Usage    8370818    2/5/2013    USA    Time Warner
Cable Enterprises LLC

 

22



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

138.    TWC 06-04 C1    Issued    A System & Method For Establishing And
Enforcing Service Rules In A Service Provider Network    8271034    9/18/2012   
USA    Time Warner Cable Enterprises LLC 139.    TWC 06-04    Issued    A System
& Method For Establishing And Enforcing Service Rules In A Service Provider
Network    7965703    6/21/2011    USA    Time Warner Cable Enterprises LLC 140.
   TWC 06-03C1    Issued    System And Method For Targeted Advertisement
Delivery    8959563    2/17/2015    USA    Time Warner Cable Enterprises LLC
141.    TWC 06-03    Issued    System And Method For Targeted Advertisement
Delivery    8549558    10/1/2013    USA    Time Warner Cable Enterprises LLC.36
142.    TWC 06-03A    Issued    Methods And Apparatus For Revenue-Optimized
Delivery Of Content In A Network    8099757    1/17/2012    USA    Time Warner
Cable Enterprises LLC 143.    TWC 05-31C1    Issued    Methods And Apparatus For
Providing Video On Demand And Network PVR Functions Using IP Streaming   
8713620    4/29/2014    USA    Time Warner Cable Enterprises LLC 144.    TWC
05-31    Issued    Methods And Apparatus For Providing Video On Demand And
Network PVR Functions Using IP Streaming    8181209    5/15/2012    USA    Time
Warner Cable Enterprises LLC 145.    TWC 05-30C2    Issued    Emergency Alert
Data Delivery Apparatus And Methods    8461984    6/11/2013    USA    Time
Warner Cable Enterprises LLC 146.    TWC 05-30 C1    Issued    Emergency Alert
Data Delivery Apparatus And Methods    8026806    9/27/2011    USA    Time
Warner Cable Enterprises LLC 147.    TWC 05-30    Issued    Emergency Alert Data
Delivery Apparatus And Methods    7592912    9/22/2009    USA    Time Warner
Cable Enterprises LLC

 

36  Title update from Time Warner Cable Inc. to be made with US PTO.

 

23



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

148.    TWC 05-29    Issued    Caption Data Delivery Apparatus And Methods   
8566887    10/22/2013    USA    Time Warner Cable Enterprises LLC 149.    TWC
05-28 C    Issued    System And Method For Determining Whether Docsis-Enabled
Devices In HFC Cable Network Are Co-Located    7839794    11/23/2010    USA   
Time Warner Cable Enterprises LLC 150.    TWC 05-28    Issued    System And
Method For Determining Whether Docsis-Enabled Devices In HFC Cable Network Are
Co-Located    7539145    5/26/2009    USA    Time Warner Cable Enterprises LLC
151.    TWC 05-27    Issued    Method And Apparatus For Context-Specific Content
Delivery    9286388    3/15/2016    USA    Time Warner Cable Enterprises LLC
152.    TWC 05-25    Issued    Vod Transaction Error Correlator    7509669   
3/24/2009    USA    Time Warner Cable Enterprises LLC 153.    TWC 05-25 CIP   
Issued    Vod Transaction Error Correlator    7506354    3/17/2009    USA   
Time Warner Cable Enterprises LLC 154.    TWC 05-24 C    Issued    System And
Method For Assigning And Verifying CPE Service Calls In A Cable Network   
8161517    4/17/2012    USA    Time Warner Cable Enterprises LLC 155.    TWC
05-24    Issued    System And Method For Assigning And Verifying CPE Service
Calls In A Cable Network    7596800    9/29/2009    USA    Time Warner Cable
Enterprises LLC 156.    TWC 05-23    Issued    Cable Modem Analysis System And
Method Therefor For An HFC Cable Network    7599300    10/6/2009    USA    Time
Warner Cable Enterprises LLC 157.    TWC 05-22 C1    Issued    Remote Dvr
Manager    8621523    12/31/2013    USA    Time Warner Cable Enterprises LLC
158.    TWC 05-22    Issued    Remote Dvr Manager    7716705    5/11/2010    USA
   Time Warner Cable Enterprises LLC 159.    TWC 05-21    Issued    System And
Method For Evaluating The Operational Status Of A STB In A Cable Network   
7810127    10/5/2010    USA    Time Warner Cable Enterprises LLC 160.    TWC
05-20    Issued    Power Supply Winch System    7226040    6/5/2007    USA   
Time Warner Cable Enterprises LLC

 

24



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

161.    TWC 05-19 C1    Issued    Apparatus And Methods For Utilizing Variable
Rate Program Streams In A Network    8559465    10/15/2013    USA    Time Warner
Cable Enterprises LLC 162.    TWC 05-19    Issued    Apparatus And Methods For
Utilizing Variable Rate Program Streams In A Network    7889765    2/15/11   
USA    Time Warner Cable Enterprises LLC 163.    TWC 05-18    Issued   
Self-Monitoring And Optimizing Network Apparatus And Methods    8582584   
11/12/2013    USA    Time Warner Cable Enterprises LLC 164.    TWC 05-17C2   
Issued    Method And System For Providing Previously Recorded Broadcast
Programming With Substitute Commercials    8631431    1/14/2014    USA    Time
Warner Cable Enterprises LLC+ 165.    TWC 05-17    Issued    System And Method
For Providing Broadcast Programming A Virtual VCR And A Video Scrapbook To
Programming Subscribers    8584182    11/12/2013    USA    Time Warner Cable
Enterprises LLC 166.    TWC 05-15    Issued    System And Method For Locating
Faults In A Hybrid Fiber Coax (HFC) Cable Network    7706252    4/27/10    USA
   Time Warner Cable Enterprises LLC 167.    TWC 05-12    Issued    Technique
For Selecting Multiple Entertainment Programs To Be Provided Over A
Communication Network    8234679    7/31/2012    USA    Time Warner Cable
Enterprises LLC 168.    TWC 05-10 CIP    Issued    System And Method For
Managing Service Facilities In A Service Enterprise    8200519    6/12/2012   
USA    Time Warner Cable Enterprises LLC 169.    TWC 05-06    Issued    System
And Method For Identifying And Isolating Faults In A Video On Demand
Provisioning System    7383473    6/3/2008    USA    Time Warner Cable
Enterprises LLC 170.    TWC 05-04 C1    Issued    Early Warning Fault
Identification And Isolation System For A Two-Way Cable Network    7930725   
4/19/2011    USA    Time Warner Cable Enterprises LLC

 

25



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

171.    TWC 05-04    Issued    Early Warning Fault Identification And Isolation
System For A Two-Way Cable Network    7594252    9/22/2009    USA    Time Warner
Cable Enterprises LLC 172.    TWC 05-02 C    Issued    Method And Apparatus For
Controlling Display In A Networked Device    7877155    1/25/2011    USA    Time
Warner Cable Enterprises LLC 173.    TWC 05-02    Issued    Method And Apparatus
For Controlling Display In A Networked Device    7623933    11/24/2009    USA   
Time Warner Cable Enterprises LLC 174.    TWC 05-01D1    Issued    Method And
Apparatus For Network Content Download And Recording    8752099    6/10/2014   
USA    Time Warner Cable Enterprises LLC 175.    TWC 05-01    Issued    Method
And Apparatus For Network Content Download And Recording    8028322    9/27/2011
   USA    Time Warner Cable Enterprises LLC 176.    TWC 04-30C    Issued   
Technique For Identifying Favorite Program Channels For Receiving Entertainment
Programming Content Over A Communications Network    7987477    7/26/2011    USA
   Time Warner Cable Enterprises LLC 177.    TWC 04-30    Issued    Technique
For Identifying Favorite Program Channels For Receiving Entertainment
Programming Content Over A Communications Network    7509663    3/24/2009    USA
   Time Warner Cable Enterprises LLC 178.    TWC 04-29C1    Issued    Methods
And Apparatus For Variable Delay Compensation In Networks    8661481   
2/25/2014    USA    Time Warner Cable Enterprises LLC 179.    TWC 04-29   
Issued    Methods And Apparatus For Variable Delay Compensation In Networks   
7954128    5/31/2011    USA    Time Warner Cable Enterprises LLC 180.    TWC
04-28 C    Issued    Methods And Apparatus For Encoding And Decoding Images   
7864190    1/4/2011    USA    Time Warner Cable Enterprises LLC

 

26



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

181.    TWC 04-28    Issued    Methods And Apparatus For Encoding And Decoding
Images    7450134    11/11/2008    USA    Time Warner Cable Enterprises LLC 182.
   TWC 04-27C2    Issued    Method And Apparatus For Network Bandwidth
Conservation    9300999    3/29/2016    USA    Time Warner Cable Enterprises LLC
183.    TWC 04-27C1    Issued    Method And Apparatus For Network Bandwidth
Conservation    8094656    1/10/2012    USA    Time Warner Cable Enterprises LLC
184.    TWC 04-27    Issued    Method And Apparatus For Network Bandwidth
Conservation    7567565    7/28/2009    USA    Time Warner Cable Enterprises LLC
185.    TWC 04-26 C2    Issued    Apparatus And Methods For Multi-Stage
Multiplexing In A Network    8699530    4/15/2014    USA    Time Warner Cable
Enterprises LLC 186.    TWC 04-26 C1    Issued    Apparatus And Methods For
Multi-Stage Multiplexing In A Network    8265104    9/11/2012    USA    Time
Warner Cable Enterprises LLC 187.    TWC 04-26    Issued    Apparatus And
Methods For Multi-Stage Multiplexing In A Network    7602820    10/13/2009   
USA    Time Warner Cable Enterprises LLC 188.    TWC 04-25C    Issued    System
And Method For Providing Caller ID Service In A Multi-Region Cable Network   
7912194    3/22/2011    USA    Time Warner Cable Enterprises LLC 189.    TWC
04-25    Issued    System And Method For Providing Caller ID Service In A
Multi-Region Cable Network    7532712    5/12/2009    USA    Time Warner Cable
Enterprises LLC 190.    TWC 04-24 C    Issued    System And Method For
Controlling A Digital Video Recorder In Response To A Telephone State Transition
   8204354    6/19/2012    USA    Time Warner Cable Enterprises LLC 191.    TWC
04-24    Issued    System And Method For Controlling A Digital Video Recorder On
A Cable Network    7486869    2/3/2009    USA    Time Warner Cable Enterprises
LLC 192.    TWC 04-23D1    Issued    Method And Apparatus For High Bandwidth
Data Transmission In Content-Based Networks    9003458    4/7/2015    USA   
Time Warner Cable Enterprises LLC

 

27



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

193.    TWC 04-23    Issued    Method And Apparatus For High Bandwidth Data
Transmission In Content-Based Networks    8522293    8/27/2013    USA    Time
Warner Cable Enterprises LLC 194.    TWC 04-22 CIP1    Issued    Fault Isolation
System And Method    7830807    11/9/2010    USA    Time Warner Cable
Enterprises LLC 195.    TWC 04-22 C    Issued    Fault Isolation System And
Method    7573828    8/11/2009    USA    Time Warner Cable Enterprises LLC37
196.    TWC 04-22    Issued    Fault Isolation System And Method    7366102   
4/29/2008    USA    Time Warner Cable Enterprises LLC 197.    TWC 04-21   
Issued    Technique For Delivering Through A Communications Network Content Of
Entertainment Programs And Video Recordings Provided By Users    8479239   
7/2/2013    USA    Time Warner Cable Enterprises LLC 198.    TWC 04-20C   
Issued    System And Method For Facilitating Communication Between A CMTS And An
Application Server In A Cable Network    8160068    4/17/2012    USA    Time
Warner Cable Enterprises LLC 199.    TWC 04-20    Issued    A System And Method
For Facilitating Communication Between A CMTS And An Application Server In A
Cable Network    7539193    5/26/2009    USA    Time Warner Cable Enterprises
LLC 200.    TWC 04-18 CON    Issued    System And Method For Providing Premium
Transport In A Docsis-Compliant Cable Network    8094658    1/10/2012    USA   
Time Warner Cable Enterprises LLC 201.    TWC 04-18    Issued    A System And
Method For Providing Premium Transport In A DOCSIS-Compliant Cable Network   
7388870    6/17/2008    USA    Time Warner Cable Enterprises LLC

 

37  Title update from Time Warner Cable Inc. to be made with US PTO.

 

28



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

202.    TWC 04-16    Issued    Controlled Isolation Splitter Apparatus And
Method    8763063    6/24/2014    USA    Time Warner Cable Enterprises LLC 203.
   TWC 04-13 DIV1    Issued    System And Method For Affecting The Behavior Of A
Network Device In Cable Network    8239506    8/7/2012    USA    Time Warner
Cable Enterprises LLC 204.    TWC 04-13    Issued    System And Method For
Affecting The Behavior Of A Network Device In Cable Network    7571460   
8/4/2009    USA    Time Warner Cable Enterprises LLC 205.    TWC 04-10    Issued
   Method And Apparatus For Network Association Of Content    9094713   
7/28/2015    USA    Time Warner Cable Enterprises LLC 206.    TWC 04-09   
Issued    Apparatus And Methods For Network Interface And Spectrum Management   
8095098    1/10/2012    USA    Time Warner Cable Enterprises LLC 207.    TWC
04-07    Issued    Apparatus And Methods For Implementation Of Network Software
Interfaces    8201191    6/12/2012    USA    Time Warner Cable Enterprises LLC
208.    TWC 04-05    Issued    Establishing A Return Path In A Forward Path
Cable Television Testing Environment    7707615    4/27/2010    USA    Time
Warner Cable Enterprises LLC 209.    TWC 04-04    Issued    Method And Apparatus
For Network Bandwidth Allocation    8843978    9/23/2014    USA    Time Warner
Cable Enterprises LLC 210.    TWC 04-01C1    Issued    Technique For Providing
On A Program Channel Composite Programming Content Attributed To Different
Sources    9288520    3/15/2016    USA    Time Warner Cable Enterprises LLC 211.
   TWC 04-01    Issued    Technique For Providing On A Program Channel Composite
Programming Content Attributed To Different Sources    8730985    5/20/2014   
USA    Time Warner Cable Enterprises LLC 212.    TWC 03-23    Issued    Media
Extension Apparatus And Methods For Use In An Information Network    8078669   
12/13/2011    USA    Time Warner Cable Enterprises LLC

 

29



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

213.    TWC 03-21 D1    Issued    System And Method For Detecting And Reporting
Cable Network Devices With Duplicate Media Access Control Addresses    7895665
   2/22/2011    USA    Time Warner Cable Enterprises LLC 214.    TWC 03-21D2   
Issued    System And Method For Detecting And Reporting Cable Network Devices
With Duplicate Media Access Control Addresses    7713309    5/11/2010    USA   
Time Warner Cable Enterprises LLC 215.    TWC 03-21    Issued    System And
Method For Detecting And Reporting Cable Network Devices With Duplicate Media
Access Control Addresses    7512969    3/31/2009    USA    Time Warner Cable
Enterprises LLC 216.    TWC 03-20    Issued    Methods And Apparatus For Display
Element Management In An Information Network    9213538    12/15/2015    USA   
Time Warner Cable Enterprises LLC 217.    TWC 03-19 D2C3    Issued    Methods
And Apparatus For Event Logging In An Information Network    8799723    8/5/2014
   USA    Time Warner Cable Enterprises LLC 218.    TWC 03-19 D2C2    Issued   
Methods And Apparatus For Event Logging In An Information Network    8321723   
11/27/2012    USA    Time Warner Cable Enterprises LLC 219.    TWC 03-19 D2C1   
Issued    Methods And Apparatus For Event Logging In An Information Network   
8046636    10/25/2011    USA    Time Warner Cable Enterprises LLC 220.    TWC
03-19 DIV1    Issued    Methods And Apparatus For Event Logging In An
Information Network    8024607    9/20/2011    USA    Time Warner Cable
Enterprises LLC 221.    TWC 03-19 DIV2    Issued    Methods And Apparatus For
Event Logging In An Information Network    7698606    4/13/2010    USA    Time
Warner Cable Enterprises LLC 222.    TWC 03-19    Issued    Methods And
Apparatus For Event Logging In An Information Network    7266726    9/4/2007   
USA    Time Warner Cable Enterprises LLC

 

30



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

223.    TWC 03-18    Issued    Method And Apparatus For Hardware Registration In
A Network Device    8302111    10/30/2012    USA    Time Warner Cable
Enterprises LLC 224.    TWC 03-17D1    Issued    Technique For Securely
Communicating And Storing Programming Material In A Trusted Domain    9083513   
7/14/2015    USA    Time Warner Cable Enterprises LLC 225.    IPV 03-17   
Issued    Playlist Menu Navigation    8434118    4/30/2013    USA    Time Warner
Cable Enterprises LLC38 226.    TWC 03-17    Issued    Technique For Securely
Communicating And Storing Programming Material In A Trusted Domain    8266429   
9/11/2012    USA    Time Warner Cable Enterprises LLC 227.    IPV 03-16C1   
Issued    Technique For Effectively Providing Various Entertainment Services
Through A Communications Network    8752104    6/10/2014    USA    Time Warner
Cable Enterprises LLC 228.    TWC 03-16    Issued    Technique For Delivering
Via A Communications Network Data For Image Display With A Desire Aspect Ratio
   7716702    5/11/2010    USA    Time Warner Cable Enterprises LLC 229.    IPV
03-16    Issued    Technique For Effectively Providing Various Entertainment
Services Through A Communications Network    7610606    10/27/2009    USA   
Time Warner Cable Enterprises LLC 230.    TWC 03-15C    Issued    Technique For
Effectively Utilizing Limited Bandwidth Of A Communications Network To Deliver
Programming Content    8799972    8/5/2014    USA    Time Warner Cable
Enterprises LLC

 

38  Title update from AOL Time Warner Interactive Video Group, Inc. to be made
with US PTO.

 

31



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

231.    IPV 03-15    Issued    Technique For Effectively Utilizing Limited
Bandwith Of A Communications Network To Deliver Programming Content    7774818
   8/10/2010    USA    Time Warner Cable Enterprises LLC 232.    IPV 03-14   
Issued    Technique For Delivering Network Personal Video Recorder Service And
Broadcast Programming Service Over A Communications Network    7810121   
10/5/2010    USA    Time Warner Cable Enterprises LLC 233.    IPV 03-13   
Issued    Technique For Communicating Relatively High And Low Priority Data
Between A Terminal And A Remote Location    7676826    3/9/2010    USA    Time
Warner Cable Enterprises LLC39 234.    IPV 03-12 CON    Issued    System And
Method For Managing Program Assets    9167210    10/20/2015    USA    Time
Warner Cable Enterprises LLC 235.    TWC 03-12D1    Issued    Technique For
Providing Security Measures For Communications Device Connectable To A
Communications Network    8931022    1/6/2015    USA    Time Warner Cable
Enterprises LLC 236.    IPV 03-12    Issued    System And Method For Managing
Program Assets    7861274    12/28/2010    USA    Time Warner Cable Enterprises
LLC 237.    TWC 03-12    Issued    Technique For Providing Security Measures For
Communications Device Connectable To A Communications Network    7694323   
4/6/2010    USA    Time Warner Cable Enterprises LLC 238.    IPV 03-11D1   
Issued    Use Of Messages In Program Signal Streams By Set-Top Terminals   
9307285    4/5/2016    USA    Time Warner Cable Enterprises LLC 239.    IPV
03-11C1    Issued    Use Of Messages In Program Signal Streams By Set-Top
Terminals    9264761    2/16/2016    USA    Time Warner Cable Enterprises LLC

 

39  Title update from AOL Time Warner Interactive Video Group, Inc to be made
with US PTO.

 

32



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

240.    IPV 03-11    Issued    Use Of Messages In Program Signal Streams By
Set-Top Terminals    8443383    5/14/2013    USA    Time Warner Cable
Enterprises LLC 241.    TWC 03-11 CIP    Issued    Online Installation
Scheduling System And Method For Cable Services    8219436    7/10/2012    USA
   Time Warner Cable Enterprises LLC 242.    TWC 03-11    Issued    Online
Installation Scheduling System And Method For Cable Services    7620562   
11/17/2009    USA    Time Warner Cable Enterprises LLC 243.    IPV 03-10   
Issued    Technique For Effectively Delivering Targeted Advertisements Through A
Communications Network Having Limited Bandwidth    9247288    1/26/2016    USA
   Time Warner Cable Enterprises LLC 244.    TWC 03-10    Issued    System And
Method For Provisioning Digital Phone Service    7664245    2/16/2010    USA   
Time Warner Cable Enterprises LLC 245.    TWC 03-09 C2    Issued    Technique Or
Providing A Virtual Digital Video Recorder Service Through A Communications
Network    9143829    9/22/2015    USA    Time Warner Cable Enterprises LLC 246.
   TWC 03-09 C1    Issued    Technique For Providing A Virtual Digital Video
Recorder Service Through A Communications Network    8331768    12/11/2012   
USA    Time Warner Cable Enterprises LLC 247.    TWC 03-09    Issued   
Technique For Providing A Virtual Digital Video Recorder Service Through A
Communications Network    7457520    11/25/2008    USA    Time Warner Cable
Enterprises LLC 248.    IPV 03-08C    Issued    Technique For Updating A
Resident Application And Associated Parameters In A User Terminal Through A
Communications Network    8930934    1/6/2015    USA    Time Warner Cable
Enterprises LLC

 

33



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

249.    IPV 03-07 Con    Issued    Technique For Effectively Accessing
Programming Listing Information In An Entertainment Delivery System    9071795
   6/30/2015    USA    Time Warner Cable Enterprises LLC 250.    TWC 03-07   
Issued    System And Method For Managing Provisioning Parameters In A Cable
Network    7376718    5/20/2008    USA    Time Warner Cable Enterprises LLC 251.
   IPV 03-07    Issued    Technique For Effectively Accessing Programming
Listing Information In An Entertainment Delivery System    7174126    2/6/2007
   USA    Time Warner Cable Enterprises LLC 252.    TWC 03-06 C    Issued   
Technique For Communicating Information Over A Broadband Communications Network
   8175082    5/8/2012    USA    Time Warner Cable Enterprises LLC 253.    TWC
03-06    Issued    Technique For Communicating Information Over A Broadband
Communications Network    7447780    11/4/2008    USA    Time Warner Cable
Enterprises LLC 254.    IPV 03-05C1    Issued    Methods And Systems For
Determining Audio Loudness Levels In Programming    8379880    2/19/2013    USA
   Time Warner Cable Enterprises LLC 255.    IPV 03-05    Issued    Methods And
Systems For Determining Audio Loudness Levels In Programming    7398207   
7/8/2008    USA    Time Warner Cable Enterprises LLC.40 256.    TWC 03-05   
Issued    Thwarting Denial Of Service Attacks Originating In A Docsis-Compliant
Cable Network    7372809    5/13/2008    USA    Time Warner Cable Enterprises
LLC 257.    IPV 03-03    Issued    Programming Content Processing And Management
System And Method    8392952    3/5/2013    USA    Time Warner Cable Enterprises
LLC

 

40  Title update from AOL Time Warner Interactive Video Group, Inc to be made
with US PTO.

 

34



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

258.    TWC 03-03    Issued    Method To Block Unauthorized Network Traffic In A
Cable Data Network    7792963    9/7/2010    USA    Time Warner Cable
Enterprises LLC 259.    IPV 03-01 C1    Issued    System And Method For Targeted
Distribution Of Advertising Without Disclosure Of Personally Identifiable
Information    8571931    10/29/2013    USA    Time Warner Cable Enterprises
LLC+ 260.    IPV 03-01 CIP    Issued    System And Method For Advertisement
Delivery Within A Video Time Shifting Architecture    8229789    7/24/2012   
USA    Time Warner Cable Enterprises LLC+ 261.    TWC 03-01    Issued    Method
To Block Unauthorized Access To TFTP Server Configuration Files    7293282   
11/6/2007    USA    Time Warner Cable Enterprises LLC 262.    TWC 02-14 C1   
Issued    Data Transfer Application Monitor And Controller    8560657   
10/15/2013    USA    Time Warner Cable Enterprises LLC 263.    TWC 02-14   
Issued    Data Transfer Application Monitor And Controller    7539748   
5/26/2009    USA    Time Warner Cable Enterprises LLC 264.    IPV 02-13   
Issued    Technique For Collecting Data Relating To Activity Of A User Receiving
Entertainment Programs Through A Communications Network    8266659    9/11/2012
   USA    Time Warner Cable Enterprises LLC 265.    IPV 02-12 C1    Issued   
Use Of Multiple Embedded Messages In Program Signal Steams    8281335   
10/2/2012    USA    Time Warner Cable Enterprises LLC 266.    IPV 02-12   
Issued    Use Of Multiple Embedded Messages In Program Signal Steams    7614066
   11/3/2009    USA    Time Warner Cable Enterprises LLC 267.    TWC 02-12   
Issued    System And Method For Provisioning A Provisionable Network Device With
A Dynamically Generated Boot File Using A Server    7293078    11/6/2007    USA
   Time Warner Cable Enterprises LLC

 

35



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

268.    TWC 02-11    Issued    System And Method For Managing E-Mail Message
Traffic    7346700    3/18/2008    USA    Time Warner Cable Enterprises LLC 269.
   IPV 02-10C1    Issued    Program Storage Retrieval And Management Based On
Segmentation Messages    9003463    4/7/2015    USA    Time Warner Cable
Enterprises LLC 270.    TWC 02-10    Issued    Technique For Providing
Programming Content Through A Communications Network Having Limited Bandwidth   
8910221    12/9/2014    USA    Time Warner Cable Enterprises LLC 271.    IPV
02-10    Issued    Program Storage Retrieval And Management Based On
Segmentation Messages    8312504    11/13/2012    USA    Time Warner Cable
Enterprises LLC 272.    IPV 02-09    Issued    Program Guide And Reservation
System For Network Based Digital Information And Entertainment Storage And
Delivery System    7073189    7/4/2006    USA    Time Warner Cable Enterprises
LLC 273.    TWC 02-08 C    Issued    Addressable Fiber Node    8130651   
3/6/2012    USA    Time Warner Cable Enterprises LLC 274.    IPV 02-08    Issued
   Network Based Digital Information And Entertainment Storage And Delivery
System    7908626    3/15/2011    USA    Time Warner Cable Enterprises LLC 275.
   TWC 02-07CIP    Issued    System And Method For Detecting And Reporting Cable
Modems With Duplicate Media Access Control Addresses    8260941    9/4/2012   
USA    Time Warner Cable Enterprises LLC 276.    IPV 02-07    Issued    System
And Method For Advertisement Delivery Within A Video Time Shifting Architecture
   8214256    7/3/2012    USA    Time Warner Cable Enterprises LLC 277.    TWC
02-07    Issued    System And Method For Detecting And Reporting Cable Modems
With Duplicate Media Access Control Addresses    7272846    9/18/2007    USA   
Time Warner Cable Enterprises LLC

 

36



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

278.    IPV 02-06 C    Issued    Technique For Synchronizing Deliveries Of
Information And Entertainment In A Communications Network    7614070   
11/3/2009    USA    Time Warner Cable Enterprises LLC41 279.    IPV 02-06   
Issued    Technique For Synchronizing Deliveries Of Information And
Entertainment In A Communications Network    7114173    9/26/2006    USA    Time
Warner Cable Enterprises LLC 280.    IPV 02-05 C1    Issued    Technique For
Providing Program Guide Data Through A Communications Network Delivering
Programming Content    8661469    2/25/2014    USA    Time Warner Cable
Enterprises LLC 281.    IPV 02-05    Issued    Technique For Providing Program
Guide Data Through A Communications Network Delivering Programming Content   
7757251    7/13/2010    USA    Time Warner Cable Enterprises LLC 282.    TWC
02-04 C1    Issued    Gaming Server Providing On Demand Quality Of Service   
8475280    7/2/2013    USA    Time Warner Cable Enterprises LLC 283.    TWC
02-04    Issued    Gaming Server Providing On Demand Quality Of Service   
7918734    4/5/2011    USA    Time Warner Cable Enterprises LLC 284.    IPV
02-04    Issued    Technique For Resegmenting Assets Containing Programming
Content Delivered Through A Communications Network    7904936    3/8/2011    USA
   Time Warner Cable Enterprises LLC 285.    TWC 02-03 CIPC1    Issued    System
And Method For Synchronizing The Configuration Of Distributed Network Management
Application    7949744    5/24/2011    USA    Time Warner Cable Enterprises LLC

 

41  Title update from AOL Time Warner Interactive Video Group, Inc to be made
with US PTO.

 

37



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

286.    TWC 02-03 CIP    Issued    System And Method For Synchronizing The
Configuration Of Distributed Network Management Apllication    7523184   
4/21/2009    USA    Time Warner Cable Enterprises LLC 287.    IPV 02-02 C   
Issued    Technique For Delivering Entertainment Programming Content Including
Interactive Features In A Communications Network    7890988    2/15/2011    USA
   Time Warner Cable Enterprises LLC 288.    TWC 02-02    Issued    Technique
For Recording Entertainment Programming Content With Limited Memory Capacity   
7805613    9/28/2010    USA    Time Warner Cable Enterprises LLC 289.    IPV
02-02    Issued    Technique For Delivering Entertainment Programming Content
Including Interactive Features In A Communication Network    7111314   
9/19/2006    USA    Time Warner Cable Enterprises LLC 290.    IPV 02-01 C   
Issued    Technique For Delivering Entertainment Programming Content Including
Commercial Content Therein Over A Communications Network    8151294    4/3/2012
   USA    Time Warner Cable Enterprises LLC 291.    IPV 02-01    Issued   
Technique For Delivering Entertainment Programming Content Including Commercial
Content Therein Over A Communications Network    7716700    5/11/2010    USA   
Time Warner Cable Enterprises LLC 292.    TWC 02-01    Issued    Method &
Apparatus For Voice-Over IP Services Triggered By Off-Hook Event    7343005   
3/11/2008    USA    Time Warner Cable Enterprises LLC 293.    TWC 13-01   
Issued    Wireless Signal Interference Mitigation In A Network    9236906   
1/12/2016    USA    Time Warner Cable Enterprises LLC

 

38



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

294.    TWC 01-03 Con    Issued    System And Method For Effectively Presenting
Multimedia Information Materials    8856826    10/7/2014    USA    Time Warner
Cable Enterprises LLC 295.    TWC 01-03    Issued    System And Method For
Effectively Presenting Multimedia Information Materials    7610358    10/27/2009
   USA    Time Warner Cable Enterprises LLC 296.    TWC 01-02    Issued   
Technique For Reverse Transport Of Data In A Hybrid Fiber Coax Cable System
(Demod And Baseband Optical Reverse)    7231655    6/12/2007    USA    Time
Warner Cable Enterprises LLC 297.    TWC 01-01    Issued    Technique For
Effectively Providing Program Material In A Cable Television System    8713623
   4/29/2014    USA    Time Warner Cable Enterprises LLC 298.    TWC 00-03   
Issued    Method And Apparatus To Provide Verification Of Data Using A
Fingerprint    8176508    5/8/2012    USA    Time Warner Cable Enterprises LLC
299.    TWC 00-02 C1    Issued    Hybrid Central/Distributed VOD System With
Tiered Content Structure    7926079    4/12/2011    USA    Time Warner Cable
Enterprises LLC 300.    TWC 00-02    Issued    Vod Network Architecture   
7690020    3/30/2010    USA    Time Warner Cable Enterprises LLC 301.    TWC
97-01    Issued    Media Server Interconnect Architecture    6378130   
4/23/2002    USA    Time Warner Cable Enterprises LLC 302.    TWC 96-10   
Issued    Automatic Execution For Application On Interactive Television   
5818440    10/6/1998    USA    Time Warner Cable Enterprises LLC 303.    TWC
96-09    Issued    Vcr Recording Timeslot Adjustment    6208799    3/27/2001   
USA    Time Warner Cable Enterprises LLC 304.    TWC 96-08    Issued    Virtual
Assets In An Interactive Television Cable System    5805155    9/8/1998    USA
   Time Warner Cable Enterprises LLC 305.    TWC 96-07    Issued   
Multidimensional Rating System For Media Content    5912696    6/15/1999    USA
   Time Warner Cable Enterprises LLC

 

39



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

306.    TWC 96-06    Issued    Optimum Bandwidth Utilization In A Shared Cable
System Data Channel    6124878    9/26/2000    USA    Time Warner Cable
Enterprises LLC 307.    TWC 96-04    Issued    Video Inversion Detection
Apparatus And Method    5930361    7/27/1999    USA    Time Warner Cable
Enterprises LLC 308.    TWC 96-03    Issued    System For Managing The
Addition/Deletion Of Media Assets Within A Network Based On Usage And Media
Asset Metadata    5920700    7/6/1999    USA    Time Warner Cable Enterprises
LLC 309.    TWC 96-02    Issued    Automatic Bypass Switch For Signal Conductor
   5825850    10/20/1998    USA    Time Warner Cable Enterprises LLC 310.    TWC
95-11    Issued    Multiplex Amplifiers For 2 Way Comm In FSN    5774458   
6/30/1998    USA    Time Warner Cable Enterprises LLC 311.    TWC 95-08   
Issued    Multiple Run Time Execution Environment Support Ina Set-Top Processor
   5797010    8/18/1998    USA    Time Warner Cable Enterprises LLC 312.    TWC
95-03    Issued    Asymetric Atm Switch    5818840    10/6/1998    USA    Time
Warner Cable Enterprises LLC 313.    TWC 95-01    Issued    Integrated Broadcast
Application With Broadcast Portion Having Option Display For Access To On Demand
Portion    5805154    9/8/1998    USA    Time Warner Cable Enterprises LLC 314.
   TWC 10-82    Issued    Apparatus And Methods For Dynamic Delivery Of Optical
And Non-Optical Content In A Network    8849122    9/30/2014    USA    Time
Warner Cable Enterprises LLC 315.    TWC 11-77    Issued    Apparatus And
Methods For Enabling Location-Based Services Within A Premises    8862155   
10/14/2014    USA    Time Warner Cable Enterprises LLC 316.    TWC 10-77   
Issued    Methods And Apparatus For Dvr And Network Storage Of Locally Recorded
Content    9154835    10/6/2015    USA    Time Warner Cable Enterprises LLC

 

40



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

317.    TWC 10-75    Issued    Apparatus And Methods For Reducing Switching
Delays In A Content Distribution Network    9264508    2/16/2016    USA    Time
Warner Cable Enterprises LLC 318.    TWC 11-74B    Issued    System And Method
For Managing Battery Usage Of A Mobile Device    9009502    4/14/2015    USA   
Time Warner Cable Enterprises LLC 319.    TWC 11-74C    Issued    System And
Method For Managing Performance Of A Mobile Device    8997104    3/31/2015   
USA    Time Warner Cable Enterprises LLC 320.    TWC 11-74A    Issued    System
And Method For Capturing Network Usage Data    8818329    8/26/2014    USA   
Time Warner Cable Enterprises LLC 321.    TWC 11-71    Issued    Apparatus And
Methods For Enabling Media Options In A Content Delivery Network    9078040   
7/7/2015    USA    Time Warner Cable Enterprises LLC 322.    TWC 11-69    Issued
   Variability In Available Levels Of Quality Of Encoded Content    8806529   
8/12/2014    USA    Time Warner Cable Enterprises LLC 323.    TWC 11-67   
Issued    Methods And Apparatus For Delivering Application Data To Applications
   9210476    12/8/2015    USA    Time Warner Cable Enterprises LLC 324.    TWC
10-67    Issued    Methods And Apparatus For Communicating Messages Between
Mobile Communications Devices And Internet Enabled Devices    8634809   
1/21/2014    USA    Time Warner Cable Enterprises LLC 325.    TWC 10-65   
Issued    A System And Method For Assigning A Service Flow Classifier To A
Device    9270472    2/23/2016    USA    Time Warner Cable Enterprises LLC 326.
   TWC 11-64    Issued    Remote Media Streaming    8949923    2/3/2015    USA
   Time Warner Cable Enterprises LLC 327.    TWC 11-63    Issued    Methods And
Apparaturs For Monitoring And/Or Collecting Viewership Statistics    8819718   
8/26/2014    USA    Time Warner Cable Enterprises LLC 328.    TWC 11-62   
Issued    Adaptive Bit Rates In Multicast Communications    9292826    3/22/2016
   USA    Time Warner Cable Enterprises LLC

 

41



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

329.    TWC 11-60    Issued    System And Method For Home Security Monitoring
Using A Television Set-Top Box    9258593    2/9/2016    USA    Time Warner
Cable Enterprises LLC 330.    TWC 11-59    Issued    Methods And Apparatus That
Support Addressable Interactive Applications    8843987    9/23/2014    USA   
Time Warner Cable Enterprises LLC 331.    TWC 12-57CIP    Issued    Multi-Option
Sourcing Of Content And Interactive Television    9288542    3/15/2016    USA   
Time Warner Cable Enterprises LLC 332.    TWC 12-57    Issued    Multi-Option
Sourcing Of Content And Interactive Television    9124937    9/1/2015    USA   
Time Warner Cable Enterprises LLC 333.    TWC 07-57C    Issued    System And
Method For Billing System Interface Failover Resolution    8126958    2/28/2012
   USA    Time Warner Cable Enterprises LLC 334.    TWC 07-57    Issued   
Billing System Interface (BSF) Failover Resolution    8010594    8/30/2011   
USA    Time Warner Cable Enterprises LLC 335.    TWC 09-56C1    Issued   
Technique For Providing Uninterrupted Switched Digital Video Service    9131255
   9/8/2015    USA    Time Warner Cable Enterprises LLC 336.    TWC 09-56   
Issued    Technique For Providing Uninterrupted Switched Digital Video Service
   8677431    3/18/2014    USA    Time Warner Cable Enterprises LLC 337.    TWC
09-55    Issued    Use Of Multiple Embedded Messages In Program Signal Streams
   8855470    10/7/2014    USA    Time Warner Cable Enterprises LLC 338.    TWC
12-54    Issued    Network Connectivity Measurement System And Method    9282174
   3/8/2016    USA    Time Warner Cable Enterprises LLC 339.    TWC 11-54   
Issued    Techniques For Provisioning Local Media Players With Content   
9014540    4/21/2015    USA    Time Warner Cable Enterprises LLC 340.    TWC
11-53    Issued    Apparatus And Methods For Controlling Digital Video Recorders
   9253537    2/2/2016    USA    Time Warner Cable Enterprises LLC

 

42



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

341.    TWC 07-53    Issued    High Availability Architectures Using BGP And
Anycast For Static Service Presentation Of A Dynamic Service    7836142   
11/16/2010    USA    Time Warner Cable Enterprises LLC 342.    TWC 12-52   
Issued    Apparatus And Methods Multicast Delivery Of Content In A Content
Delivery Network    9066153    6/23/2015    USA    Time Warner Cable Enterprises
LLC 343.    TWC 12-51    Issued    Content Selection And Playback In A Network
Environment    9100709    8/4/2015    USA    Time Warner Cable Enterprises LLC
344.    TWC 09-51    Issued    Apparatus And Methods For Packetized Content
Delivery Over A Bandwidth-Efficient Network    8997136    3/31/2015    USA   
Time Warner Cable Enterprises LLC 345.    TWC 07-51    Issued    MTA DNS
Interface    7844736    11/30/10    USA    Time Warner Cable Enterprises LLC
346.    TWC 12-50C1    Issued    Content Discovery And Playback In A Network
Environment    9197924    11/24/2015    USA    Time Warner Cable Enterprises LLC
347.    TWC 12-50    Issued    Content Discovery And Playback In A Network
Environment    8925017    12/30/2014    USA    Time Warner Cable Enterprises LLC
348.    TWC 11-50    Issued    Apparatus And Methods For Ensuring Delivery Of
Geographically Relevant Content    8838149    9/16/2014    USA    Time Warner
Cable Enterprises LLC 349.    TWC 09-50    Issued    System And Method For
Managing The Delivery Of Targeted Content    8412814    4/2/2013    USA    Time
Warner Cable Enterprises LLC 350.    TWC 12-49    Issued    Remote Control And
Call Management Resource    9247044    1/26/2016    USA    Time Warner Cable
Enterprises LLC 351.    TWC 11-49C1    Issued    Methods And Apparatus For
Improving Scrolling Through Program Channel Listings    9088829    7/21/2015   
USA    Time Warner Cable Enterprises LLC 352.    TWC 11-49    Issued    Methods
And Apparatus For Improving Scrolling Through Program Channel Listings   
8589977    11/19/2013    USA    Time Warner Cable Enterprises LLC

 

43



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

353.    TWC 12-47    Issued    System And Method For Automatic Routing Of
Dynamic Host Configuration Protocol (DHCP) Traffic    9300627    3/29/2016   
USA    Time Warner Cable Enterprises LLC 354.    TWC 09-46    Issued    Fiber To
The Premise Service Disconnect Via Macro-Bending Loss    8488935    7/16/2013   
USA    Time Warner Cable Enterprises LLC 355.    TWC 12-45    Issued    Ir To
Pair For Rf4ce Remote Control    9258508    2/9/2016    USA    Time Warner Cable
Enterprises LLC 356.    TWC 11-45C1    Issued    Excluding Specific Application
Traffic From Customer Consumption Data    9172998    10/27/2015    USA    Time
Warner Cable Enterprises LLC 357.    TWC 11-45    Issued    Excluding Specific
Application Traffic From Customer Consumption Data    8793714    7/29/2014   
USA    Time Warner Cable Enterprises LLC 358.    TWC 12-44    Issued    Adaptive
Bit Rate Admission Control Of A Shared Resource    9203777    12/1/2015    USA
   Time Warner Cable Enterprises LLC 359.    TWC 11-44    Issued    System And
Method For Resolving A DNS Request Using Metadata    9231903    1/5/2016    USA
   Time Warner Cable Enterprises LLC 360.    TWC 09-44    Issued    Bandwidth
Conservation    9015783    4/21/2015    USA    Time Warner Cable Enterprises LLC
361.    TWC 07-44    Issued    Apparatus And Methods For Utilizing Statistical
Multiplexing To Ensure Quality Of Service In A Network    8300541    10/30/2012
   USA    Time Warner Cable Enterprises LLC 362.    TWC 09-43    Issued   
System And Method For Using Ad Hoc Networks In Cooperation With Service Provider
Networks    8599700    12/3/2013    USA    Time Warner Cable Enterprises LLC
363.    TWC 09-42    Issued    System And Method For Quarantining IP Service
Devices    8683038    3/25/2014    USA    Time Warner Cable Enterprises LLC

 

44



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

364.    TWC 10-41    Issued    Gateway Apparatus And Methods For Providing
Content And Data Delivery In A Fiber-Based Content Delivery Network    8863201
   10/14/2014    USA    Time Warner Cable Enterprises LLC 365.    TWC 09-41   
Issued    System And Method For Mitigating A Denial Of Service Attack In A
Subscriber Network    8276203    9/25/2012    USA    Time Warner Cable
Enterprises LLC.42 366.    TWC 09-40    Issued    System And Method For
Presenting During A Programming Event An Invitation To Follow Content On A
Social Media Site    9185454    11/10/2015    USA    Time Warner Cable
Enterprises LLC 367.    TWC 07-40C    Issued    Methods And Apparatus For
Centralized And Decentralized Emergency Alert Messaging    9262907    2/16/2016
   USA    Time Warner Cable Enterprises LLC 368.    TWC 07-40    Issued   
Centralized And Decentralized Emergency Alert Messaging    8095610    1/10/2012
   USA    Time Warner Cable Enterprises LLC 369.    TWC 12-39    Issued   
Generation Of Phone Number Lists And Call Filtering    9014359    4/21/2015   
USA    Time Warner Cable Enterprises LLC 370.    TWC 10-39    Issued   
Emergency Alert System Methods And Apparatus    8863172    10/14/2014    USA   
Time Warner Cable Enterprises LLC 371.    TWC 09-39    Issued    Methods And
Apparatus For Supporting Electronic Requests For Information And Promotions On
Multiple Device Platforms In An Integrated Manner    8538835    9/17/2013    USA
   Time Warner Cable Enterprises LLC 372.    TWC 07-39C1    Issued    Methods
And Apparatus For Bandwidth Recovery In A Network    9161065    10/13/2015   
USA    Time Warner Cable Enterprises LLC 373.    TWC 07-39    Issued    Methods
And Apparatus For Bandwidth Recovery In A Network    8281352    10/2/2012    USA
   Time Warner Cable Enterprises LLC

 

42  Title update from Time Warner Cable Inc. to be made with US PTO.

 

45



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

374.    TWC 11-38C1    Issued    Resource Installation Management In A Wireless
Network    9008670    4/14/2015    USA    Time Warner Cable Enterprises LLC 375.
   TWC 11-38    Issued    Resource Installation Management In A Wireless Network
   8929931    1/6/2015    USA    Time Warner Cable Enterprises LLC 376.    TWC
11-37    Issued    Methods And Systems For Managing A Virtual Data Center With
Embedded Roles Based Access Control    8806486    8/12/2014    USA    Time
Warner Cable Enterprises LLC 377.    TWC 08-37C1    Issued    Media Bridge
Apparatus And Methods    9300919    3/29/2016    USA    Time Warner Cable
Enterprises LLC 378.    TWC 05-37    Issued    Methods And Apparatus For
Selecting Digital Interface Technology For Programming And Data Delivery   
8718100    5/6/2014    USA    Time Warner Cable Enterprises LLC 379.    TWC
11-36C1    Issued    System And Method For Cloning A Wi-Fi Access Point   
9066236    6/23/2015    USA    Time Warner Cable Enterprises LLC 380.    TWC
11-36    Issued    System And Method For Cloning A Wi-Fi Access Point    8555364
   10/8/2013    USA    Time Warner Cable Enterprises LLC 381.    TWC 09-36   
Issued    Apparatus And Methods For Rights-Managed Content And Data Delivery   
9342663    5/17/2016    USA    Time Warner Cable Enterprises LLC 382.    TWC
07-36    Issued    Method And Apparatus For User-Based Targeted Content Delivery
   9071859    6/30/2015    USA    Time Warner Cable Enterprises LLC 383.    TWC
06-36    Issued    Methods And Apparatus Supporting The Recording Of Multiple
Simultaneously Broadcast Programs Communicated Using The Same Communications
Channel    8732734    5/20/2014    USA    Time Warner Cable Enterprises LLC 384.
   TWC 05-36 C1    Issued    Methods And Apparatus For Selecting Digital
Coding/Decoding Technology For Programming And Data Delivery    8804767   
8/12/2014    USA    Time Warner Cable Enterprises LLC

 

46



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

385.    TWC 05-36    Issued    Methods And Apparatus For Selecting Digital
Coding/Decoding Technology For Programming And Data Delivery    7916755   
3/29/2011    USA    Time Warner Cable Enterprises LLC 386.    TWC 12-35   
Issued    Distributed Optical Block Multiplexer Topologies    9184866   
11/10/2015    USA    Time Warner Cable Enterprises LLC 387.    TWC 11-35   
Issued    Apparatus And Methods For Managing Delivery Of Content In A Network
With Limited Bandwidth Using Pre-Caching    8978079    3/10/2015    USA    Time
Warner Cable Enterprises LLC 388.    TWC 09-35    Issued    Methods And
Apparatus For Supporting Vod Requests In A System With Hierarchical Content
Stores    8539535    9/17/2013    USA    Time Warner Cable Enterprises LLC 389.
   TWC 08-35C1    Issued    System And Method For Managing Entitlements To Data
Over A Network    9258608    2/9/2016    USA    Time Warner Cable Enterprises
LLC 390.    TWC 08-35    Issued    System And Method For Managing Entitlements
To Data Over A Network    8341242    12/25/2012    USA    Time Warner Cable
Enterprises LLC 391.    TWC 05-35C1    Issued    Methods And Apparatus For
Selecting Digital Access Technology For Programming And Data Delivery    9049346
   6/2/2015    USA    Time Warner Cable Enterprises LLC 392.    TWC 05-35   
Issued    Methods And Apparatus For Selecting Digital Access Technology For
Programming And Data Delivery    8170065    5/1/2012    USA    Time Warner Cable
Enterprises LLC 393.    TWC 09-34    Issued    Digital Domain Content Processing
And Distribution Apparatus And Methods    9185341    11/1/2015    USA    Time
Warner Cable Enterprises LLC 394.    TWC 06-34D1 C1    Issued    Methods And
Apparatus For Format Selection For Network Optimization    8166509    4/24/2012
   USA    Time Warner Cable Enterprises LLC

 

47



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

395.    TWC 06-34 D1    Issued    Methods And Apparatus For Format Selection For
Network Optimization    7802286    9/21/2010    USA    Time Warner Cable
Enterprises LLC 396.    TWC 06-34    Issued    Methods And Apparatus For Format
Selection For Network Optimization    7770200    8/3/2010    USA    Time Warner
Cable Enterprises LLC 397.    TWC 09-33    Issued    Zone Control Methods And
Apparatus    8701138    4/15/2014    USA    Time Warner Cable Enterprises LLC
398.    TWC 08-33    Issued    Scheduling Trigger Apparatus And Method   
9060100    6/16/2015    USA    Time Warner Cable Enterprises LLC 399.    TWC
06-33    Issued    Generation Distribution And Use Of Content Metadata In A
Network    8625607    1/7/2014    USA    Time Warner Cable Enterprises LLC 400.
   TWC 05-33C1    Issued    Methods And Apparatus For Efficient Ip Multicasting
In A Content Delivery Network    8594116    11/26/2013    USA    Time Warner
Cable Enterprises LLC 401.    TWC 05-33    Issued    Methods And Apparatus For
Efficient IP Multicasting In A Content-Based Network    7693171    4/6/2010   
USA    Time Warner Cable Enterprises LLC 402.    TWC 11-32    Issued    System
For Reducing Energy Consumption Of A Device And A Method Therefor    9026826   
5/5/2015    USA    Time Warner Cable Enterprises LLC 403.    TWC 10-32    Issued
   Methods And Apparatus For Customizing Video Services Provided To Customers In
Hotels    9106940    8/11/2015    USA    Time Warner Cable Enterprises LLC 404.
   TWC 06-32    Issued    Methods And Apparatus For Content Delivery
Notification And Management    9270944    2/23/2016    USA    Time Warner Cable
Enterprises LLC 405.    TWC 04-32    Issued    Dial Plan Generator    7734030   
6/8/2010    USA    Time Warner Cable Enterprises LLC 406.    TWC 13-15    Issued
   Systems And Methods Of Notifying A Patient To Take Medication    9280888   
3/8/2016    USA    Time Warner Cable Enterprises LLC

 

48



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

407.    TWC 13-13    Issued    Management Of Event Data    9235612    1/12/2016
   USA    Time Warner Cable Enterprises LLC 408.    TWC 13-37    Issued   
Security System And Alarm Activation Control    9183712    11/10/2015    USA   
Time Warner Cable Enterprises LLC 409.    TWC 13-29    Issued    Mitigation Of
Wireless Signal Interface    9143287    9/22/2015    USA    Time Warner Cable
Enterprises LLC 410.    TWC 13-35B    Issued    Tuning Efficiency And Delivery
Of Content    9118976    8/25/2015    USA    Time Warner Cable Enterprises LLC
411.    TWC 13-17    Issued    Resource Allocation In A Wireless Mesh Network
Environment    9072092    6/30/2015    USA    Time Warner Cable Enterprises LLC
412.    TWC PV-01    Issued    System And Method For Embedding Supplementary
Data Into Digital Media Files    8694665    4/8/2014    USA    Time Warner Cable
Enterprises LLC 413.    TWC RR-008 C    Issued    System And Method For
Selective Advertising On A TV Channel    8341664    12/25/2012    USA    Time
Warner Cable Internet LLC 414.    TWC RR-008    Issued    System And Method For
Selective Advertising On A TV Channel    7856644    12/21/2010    USA    Time
Warner Cable Internet LLC 415.    TWC 96-14 C3    Issued    Interactive Program
Guide Display    7546621    6/9/2009    USA    Time Warner Cable Enterprises LLC
416.    TWC RR-007    Issued    Attenuation Delay Queing And Message Cacheing
Processes For Use In E-Mail Protocols In Order To Reduce Network Server Loading
   7260606    8/21/2007    USA    Time Warner Cable Internet LLC 417.    TWC
RR-011 D1    Issued    System And Method For Managing Bandwidth Usage In The
Provison Of An E-Mail Service    7237028    6/26/2007    USA    Time Warner
Cable Internet LLC

 

49



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

418.    TWC PV-03    Issued    Process Of And System For Seamlessly Embedding
Executable Program Code Into Media File Formats Such As MP3 And The Like For
Execution By Digital Media Player And Viewing Systems    7188186    3/6/2007   
USA    Time Warner Cable Enterprises LLC 419.    TWC RR-013    Issued    System
And Method For Password Authentication For Non-LDAP Regions    7099475   
8/29/2006    USA    Time Warner Cable Internet LLC43 420.    TWC RR-014   
Issued    Policy Based Routing System And Method For Caching And VPN Tunneling
   7069336    6/27/2006    USA    Time Warner Cable 421.    TWC RR-005    Issued
   System And Method For Influencing Dynamic Community Shared Elements Of Audio
Video And Text Programming Via A Polling System    6947966    9/20/2005    USA
   Time Warner Cable Internet LLC 422.    TWC-Trey-01    Issued   
Communications System    6856598    2/15/2005    USA    Time Warner Cable
Enterprises LLC 423.    TWC RR-011    Issued    Reduction Of Network Server
Loading    6850968    2/1/2005    USA    Time Warner Cable Internet LLC 424.   
TWC RR-001    Issued    System And Method For Multicast Stream Failover   
6839865    1/4/2005    USA    Time Warner Cable Internet LLC 425.    TWC 96-14
C2    Issued    Interactive Program Guide For Designating On An Interactive
Program Guide Display    6772433    8/3/2004    USA    Time Warner Cable
Enterprises LLC

 

43  Name change to from RoadRunner Holdo LLC to be made with US PTO

 

50



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent

Number

  

Issue Date

  

Country

  

Assignee

426.    TWC PV-04    Issued    Method Of And Apparatus For High-Bandwidth
Steganographic Embedding Of Data In A Series Of Digital Signals Or Measurements
Such As Taken From Analog Data Streams Or Subsampled And/Or Transformed Digital
Data    6768980    7/27/2004    USA    Time Warner Cable Enterprises LLC 427.   
TWC PV-02    Issued    Process System And Apparatus For Embedding Data In
Compressed Audio Image Video And Other Media Files And The Like    6748362   
6/8/2004    USA    Time Warner Cable Enterprises LLC 428.    TWC 95-29    Issued
   Method And Apparatus For Masking Latency In An Interactive Television Network
   6340987    1/22/2002    USA    Time Warner Cable Enterprises LLC 429.    TWC
96-13    Issued    System And Method For Providing An Event Database In A
Telecasting System    6049333    4/11/2000    USA    Time Warner Cable
Enterprises LLC 430.    TWC 95-35    Issued    Method And Apparatus For
Utilizing The Available Bit Rate In A Constrained Variable Bit Rate
http://www.google.com/patents/US6124878 Channel    6044396    3/28/2000    USA
   Time Warner Cable Enterprises LLC 431.    TWC 95-00    Issued    Spectrum
Manager For Communication Network    5898693    4/27/1999    USA    Time Warner
Cable Enterprises LLC 432.    TWC 96-14    Issued    Interactive Program Guide
For Designating On An Interactive Program Guide Display    5850218    12/15/1998
   USA    Time Warner Cable Enterprises LLC 433.    IPV 03-08    Issued   
Technique for Updating a Resident Application and Associated Parameters in a
User Terminal through a Communications Network    7500235    03/03/2009    USA
   Time Warner Cable Enterprises LLC

 

51



--------------------------------------------------------------------------------

PENDING US PATENT APPLICATIONS

 

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

434.    TWC 15-23    Pending    15/154,030    5/13/16    USA    Time Warner
Cable Enterprises LLC 435.    TWC 09-15C2    Pending    15/145159    5/3/16   
USA    Time Warner Cable Enterprises LLC 436.    TWC 12-50C3    Pending   
15/138459    04/26/16    USA    Time Warner Cable Enterprises LLC 437.    TWC
06-07C2D1C1    Pending    15/137923    4/25/16    USA    Time Warner Cable
Enterprises LLC 438.    TWC 15-29    Pending    15/135186    4/21/16    USA   
Time Warner Cable Enterprises LLC 439.    TWC 06-08D2    Pending    15/096065   
4/11/16    USA    Time Warner Cable Enterprises LLC 440.    TWC 13-49C1   
Pending    15/083833    3/30/16    USA    Time Warner Cable Enterprises LLC 441.
   TWC 09-22C1    Pending    15/083116    3/28/16    USA    Time Warner Cable
Enterprises LLC 442.    TWC 08-37C2    Pending    15/083095    3/28/16    USA   
Time Warner Cable Enterprises LLC 443.    TWC 04-27C2C1    Pending    15/083037
   03/28/16    USA    Time Warner Cable Enterprises LLC 444.    TWC 11-22C1   
Pending    15/082618    03/28/16    USA    Time Warner Cable Enterprises LLC
445.    TWC 12-47C1    Pending    15/082111    3/28/16    USA    Time Warner
Cable Enterprises LLC 446.    TWC 07-01C2    Pending    15/077039    3/22/16   
USA    Time Warner Cable Enterprises LLC 447.    TWC 16-10    Pending   
15/071604    3/16/16    USA    Time Warner Cable Enterprises LLC 448.    IPV
02-10C3D1    Pending    15/070841    3/15/16    USA    Time Warner Cable
Enterprises LLC 449.    TWC 05-27C1    Pending    15/069832    3/14/16    USA   
Time Warner Cable Enterprises LLC

 

52



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

450.    TWC 16-02    Pending    15/063314    3/7/16    USA    Time Warner Cable
Enterprises LLC 451.    TWC 06-25C4    Pending    15/063304    3/7/16    USA   
Time Warner Cable Enterprises LLC 452.    TWC 08-08C1    Pending    15/056718   
2/29/16    USA    Time Warner Cable Enterprises LLC 453.    TWC 15-41    Pending
   15/055205    3/1/16    USA    Time Warner Cable Enterprises LLC 454.    TWC
06-32D1    Pending    15/050212    2/22/16    USA    Time Warner Cable
Enterprises LLC 455.    TWC 15-30    Pending    15/048861    2/19/16    USA   
Time Warner Cable Enterprises LLC 456.    TWC 12-05C1    Pending    15/045579   
02/17/16    USA    Time Warner Cable Enterprises LLC 457.    TWC 16-11   
Pending    15/045562    2/17/16    USA    Time Warner Cable Enterprises LLC 458.
   TWC 14-68    Pending    15/045043    2/16/16    USA    Time Warner Cable
Enterprises LLC 459.    TWC 11-30D1    Pending    15/043371    2/12/16    USA   
Time Warner Cable Enterprises LLC 460.    TWC 15-38    Pending    15/043361   
2/12/16    USA    Time Warner Cable Enterprises LLC 461.    TWC 07-40C2   
Pending    15/043354    02/12/16    USA    Time Warner Cable Enterprises LLC
462.    TWC 10-75C1    Pending    15/043230    2/12/16    USA    Time Warner
Cable Enterprises LLC 463.    IPV 03-11C2    Pending    15/041747    2/11/16   
USA    Time Warner Cable Enterprises LLC 464.    TWC 11-62C1    Pending   
15/041745    2/11/16    USA    Time Warner Cable Enterprises LLC 465.    TWC
12-57CIPC1    Pending    15/040586    2/10/16    USA    Time Warner Cable
Enterprises LLC 466.    TWC 16-04    Pending    15/018997    2/9/16    USA   
Time Warner Cable Enterprises LLC

 

53



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

467.    TWC 12-26C1    Pending    15/013347    02/02/16    USA    Time Warner
Cable Enterprises LLC 468.    TWC 11-53C1    Pending    15/011512    01/30/16   
USA    Time Warner Cable Enterprises LLC 469.    IPV 03-10C1    Pending   
15/006005    1/25/16    USA    Time Warner Cable Enterprises LLC 470.    TWC
16-01    Pending    15/005225    1/25/16    USA    Time Warner Cable Enterprises
LLC 471.    TWC 13-15C1    Pending    15/005173    1/25/16    USA    Time Warner
Cable Enterprises LLC 472.    TWC 15-39    Pending    15/002232    1/20/16   
USA    Time Warner Cable Enterprises LLC 473.    TWC 06-33D1    Pending   
14/148591    1/6/14    USA    Time Warner Cable Enterprises LLC 474.    TWC
07-17D1    Pending    14/992947    1/11/16    USA    Time Warner Cable
Enterprises LLC 475.    TWC 15-20    Pending    14/986603    12/31/15    USA   
Time Warner Cable Enterprises LLC 476.    TWC 15-37    Pending    14/984318   
12/30/15    USA    Time Warner Cable Enterprises LLC 477.    TWC 08-35C2   
Pending    14/980926    12/28/15    USA    Time Warner Cable Enterprises LLC
478.    TWC 11-60C1    Pending    14/980270    12/28/15    USA    Time Warner
Cable Enterprises LLC 479.    TWC 15-22    Pending    14/973706    12/17/15   
USA    Time Warner Cable Enterprises LLC 480.    TWC 15-33    Pending   
14/971382    12/16/15    USA    Time Warner Cable Enterprises LLC 481.    TWC
15-21    Pending    14/971084    12/16/15    USA    Time Warner Cable
Enterprises LLC 482.    TWC 08-10D1    Pending    14/968653    12/14/15    USA
   Time Warner Cable Enterprises LLC 483.    TWC 03-20C1    Pending    14/968476
   12/14/2015    USA    Time Warner Cable Enterprises LLC

 

54



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

484.    TWC 15-36    Pending    14/959948    12/4/15    USA    Time Warner Cable
Enterprises LLC 485.    TWC 15-34    Pending    14/959885    12/4/15    USA   
Time Warner Cable Enterprises LLC 486.    TWC 11-18C1    Pending    14/954754   
11/30/15    USA    Time Warner Cable Enterprises LLC 487.    TWC 15-33P   
Pending    14/953818    11/30/15    USA    Time Warner Cable Enterprises LLC
488.    TWC 15-31    Pending    14/953808    11/30/15    USA    Time Warner
Cable Enterprises LLC 489.    TWC 10-65C1    Pending    14/948141    12/28/15   
USA    Time Warner Cable Enterprises LLC 490.    TWC 12-44C1    Pending   
14/944615    11/18/15    USA    Time Warner Cable Enterprises LLC 491.    TWC
09-34D1    Pending    14/936414    11/9/15    USA    Time Warner Cable
Enterprises LLC 492.    TWC 15-11    Pending    14/924218    10/27/15    USA   
Time Warner Cable Enterprises LLC 493.    TWC 15-18    Pending    14/923130   
10/26/15    USA    Time Warner Cable Enterprises LLC 494.    TWC 15-25   
Pending    14/921011    10/23/15    USA    Time Warner Cable Enterprises LLC
495.    IPV 03-12C2    Pending    14/886653    10/19/2015    USA    Time Warner
Cable Enterprises LLC 496.    TWC 15-14    Pending    14/886471    10/19/15   
USA    Time Warner Cable Enterprises LLC 497.    TWC 15-26    Pending   
14/886441    10/19/15    USA    Time Warner Cable Enterprises LLC 498.    TWC
15-24    Pending    14/886189    10/19/15    USA    Time Warner Cable
Enterprises LLC 499.    TWC 13-37C1    Pending    14/884056    10/15/15    USA
   Time Warner Cable Enterprises LLC 500.    TWC 12-50C2    Pending    14/884034
   10/15/15    USA    Time Warner Cable Enterprises LLC

 

55



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

501.    TWC 14-56    Pending    14/877130    10/7/2015    USA    Time Warner
Cable Enterprises LLC 502.    TWC 09-40C1    Pending    14/876973    10/7/2015
   USA    Time Warner Cable Enterprises LLC 503.    TWC 15-28    Pending   
14/872235    10/1/2015    USA    Time Warner Cable Enterprises LLC 504.    TWC
11-45C2    Pending    14/867180    9/28/2015    USA    Time Warner Cable
Enterprises LLC 505.    TWC 09-04D1    Pending    14/861628    9/22/2015    USA
   Time Warner Cable Enterprises LLC 506.    TWC 03-09C3    Pending    14/860403
   9/21/2015    USA    Time Warner Cable Enterprises LLC 507.    TWC 12-31C1   
Pending    14/856774    9/17/2015    USA    Time Warner Cable Enterprises LLC
508.    TWC 12-12C1    Pending    14/842602    9/1/2015    USA    Time Warner
Cable Enterprises LLC 509.    TWC 10-77C1    Pending    14/832222    8/21/2015
   USA    Time Warner Cable Enterprises LLC 510.    TWC 12-07C1    Pending   
14/831786    8/20/2015    USA    Time Warner Cable Enterprises LLC 511.    TWC
15-16    Pending    14/825061    8/12/2015    USA    Time Warner Cable
Enterprises LLC 512.    TWC 06-24C1    Pending    14/821558    8/7/15    USA   
Time Warner Cable Enterprises LLC 513.    TWC 15-17    Pending    14/817724   
8/4/2015    USA    Time Warner Cable Enterprises LLC 514.    TWC 12-57D1   
Pending    14/812584    7/29/2015    USA    Time Warner Cable Enterprises LLC
515.    TWC 13-35B1    Pending    14/812573    7/29/2015    USA    Time Warner
Cable Enterprises LLC 516.    TWC 12-28C1    Pending    14/804896    7/21/2015
   USA    Time Warner Cable Enterprises LLC 517.    TWC 11-49C2    Pending   
14/804123    7/20/2015    USA    Time Warner Cable Enterprises LLC

 

56



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

518.    TWC 04-10D1    Pending    14/802494    7/17/2015    USA    Time Warner
Cable Enterprises LLC 519.    TWC 14-38    Pending    14/797094    7/11/2015   
USA    Time Warner Cable Enterprises LLC 520.    TWC 07-41C1    Pending   
14/791760    7/6/2015    USA    Time Warner Cable Enterprises LLC 521.    TWC
03-17D1C1    Pending    14/790456    7/2/2015    USA    Time Warner Cable
Enterprises LLC 522.    TWC 11-71C1    Pending    14/789671    7/1/2015    USA
   Time Warner Cable Enterprises LLC 523.    TWC 07-36D1    Pending    14/754226
   6/29/2015    USA    Time Warner Cable Enterprises LLC 524.    TWC 15-07   
Pending    14/749449    6/24/2015    USA    Time Warner Cable Enterprises LLC
525.    TWC 12-52C1    Pending    14/746266    6/22/2015    USA    Time Warner
Cable Enterprises LLC 526.    TWC 06-30C1    Pending    14/739844    6/15/15   
USA    Time Warner Cable Enterprises LLC 527.    TWC 14-62    Pending   
14/733694    6/8/2015    USA    Time Warner Cable Enterprises LLC 528.    TWC
13-17D1    Pending    14/731987    6/5/2015    USA    Time Warner Cable
Enterprises LLC 529.    TWC 05-35C1D1    Pending    14/727649    6/1/2015    USA
   Time Warner Cable Enterprises LLC 530.    IPV 03-07C2    Pending    14/726559
   5/31/2015    USA    Time Warner Cable Enterprises LLC 531.    TWC 15-08   
Pending    14/722146    5/26/2015    USA    Time Warner Cable Enterprises LLC
532.    TWC 07-22C1    Pending    14/717530    5/20/15    USA    Time Warner
Cable Enterprises LLC 533.    TWC 14-67    Pending    14/698487    4/28/2015   
USA    Time Warner Cable Enterprises LLC 534.    TWC 10-17C1    Pending   
14/691408    4/20/2015    USA    Time Warner Cable Enterprises LLC

 

57



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

535.    TWC 15-10    Pending    14/686584    4/14/2015    USA    Time Warner
Cable Enterprises LLC 536.    TWC 15-01    Pending    14/684001    4/10/2015   
USA    Time Warner Cable Enterprises LLC 537.    TWC 04-23D2    Pending   
14/678769    4/3/2015    USA    Time Warner Cable Enterprises LLC 538.    TWC
09-51D1    Pending    14/663223    3/19/2015    USA    Time Warner Cable
Enterprises LLC 539.    TWC 12-39C1    Pending    14/658622    3/16/2015    USA
   Time Warner Cable Enterprises LLC 540.    TWC 12-04C1    Pending    14/658604
   3/16/2015    USA    Time Warner Cable Enterprises LLC 541.    TWC 11-35D1   
Pending    14/642493    3/9/2015    USA    Time Warner Cable Enterprises LLC
542.    TWC 14-63    Pending    14/626007    2/19/2015    USA    Time Warner
Cable Enterprises LLC 543.    TWC 14-55    Pending    14/625992    2/19/2015   
USA    Time Warner Cable Enterprises LLC 544.    TWC 06-03C2    Pending   
14/623359    2/16/2015    USA    Time Warner Cable Enterprises LLC 545.    TWC
07-07D2    Pending    14/617529    2/9/2015    USA    Time Warner Cable
Enterprises LLC 546.    TWC 11-32D1    Pending    14/614966    2/5/2015    USA
   Time Warner Cable Enterprises LLC 547.    TWC 14-61    Pending    14/608479
   1/29/2015    USA    Time Warner Cable Enterprises LLC 548.    TWC 07-04D2   
Pending    14/599910    1/19/2015    USA    Time Warner Cable Enterprises LLC
549.    TWC 14-39    Pending    14/594994    01/12/15    USA    Time Warner
Cable Enterprises LLC 550.    TWC 09-03D1    Pending    14/594840    1/12/2015
   USA    Time Warner Cable Enterprises LLC 551.    TWC 11-64C1    Pending   
14/594348    1/12/2015    USA    Time Warner Cable Enterprises LLC

 

58



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

552.    TWC 14-35    Pending    14/593867    1/9/2015    USA    Time Warner
Cable Enterprises LLC 553.    TWC 09-23C2    Pending    14/588456    1/1/2015   
USA    Time Warner Cable Enterprises LLC 554.    TWC 14-36    Pending   
14/586634    12/30/14    USA    Time Warner Cable Enterprises LLC 555.    TWC
14-57    Pending    14/574498    12/18/14    USA    Time Warner Cable
Enterprises LLC 556.    TWC 02-10C1    Pending    14/563950    12/8/14    USA   
Time Warner Cable Enterprises LLC 557.    TWC 06-14C1    Pending    14/563232   
12/8/14    USA    Time Warner Cable Enterprises LLC 558.    TWC 12-24C1   
Pending    14/562209    12/5/14    USA    Time Warner Cable Enterprises LLC 559.
   TWC 14-65    Pending    14/557741    12/2/14    USA    Time Warner Cable
Enterprises LLC 560.    TWC 14-37    Pending    14/554236    11/26/14    USA   
Time Warner Cable Enterprises LLC 561.    TWC 14-40    Pending    14/541035   
11/13/14    USA    Time Warner Cable Enterprises LLC 562.    TWC 14-41   
Pending    14/541035    11/13/14    USA    Time Warner Cable Enterprises LLC
563.    TWC 12-13C1    Pending    14/540119    11/13/14    USA    Time Warner
Cable Enterprises LLC 564.    TWC 14-54    Pending    14/537735    11/10/14   
USA    Time Warner Cable Enterprises LLC 565.    TWC 11-13C1    Pending   
14/536652    11/9/14    USA    Time Warner Cable Enterprises LLC 566.    TWC
07-05C1    Pending    14/535769    11/7/14    USA    Time Warner Cable
Enterprises LLC 567.    TWC 14-39    Pending    14/535046    11/6/14    USA   
Time Warner Cable Enterprises LLC 568.    TWC 14-43    Pending    14/534067   
11/5/14    USA    Time Warner Cable Enterprises LLC

 

59



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

569.    TWC 14-17    Pending    14/530324    10/31/14    USA    Time Warner
Cable Enterprises LLC 570.    IPV 02-10C3    Pending    14/519994    10/21/14   
USA    Time Warner Cable Enterprises LLC 571.    IPV 02-10C2    Pending   
14/519932    10/21/14    USA    Time Warner Cable Enterprises LLC 572.    TWC
11-77C1    Pending    14/511079    10/9/14    USA    Time Warner Cable
Enterprises LLC 573.    TWC 14-29    Pending    14/510053    10/8/14    USA   
Time Warner Cable Enterprises LLC 574.    TWC 14-04    Pending    14/508158   
10/7/14    USA    Time Warner Cable Enterprises LLC 575.    TWC 14-51    Pending
   14/501596    9/30/14    USA    Time Warner Cable Enterprises LLC 576.    TWC
14-45    Pending    14/500835    9/29/14    USA    Time Warner Cable Enterprises
LLC 577.    TWC 10-18C1    Pending    14/496679    9/25/14    USA    Time Warner
Cable Enterprises LLC 578.    TWC 04-04D1    Pending    14/493122    9/22/14   
USA    Time Warner Cable Enterprises LLC 579.    TWC 11-50C1    Pending   
14/486983    9/15/14    USA    Time Warner Cable Enterprises LLC 580.    TWC
14-48    Pending    14/479399    9/8/14    USA    Time Warner Cable Enterprises
LLC 581.    TWC 14-25    Pending    14/469624    8/27/14    USA    Time Warner
Cable Enterprises LLC 582.    TWC 14-23    Pending    14/463810    8/20/14   
USA    Time Warner Cable Enterprises LLC 583.    TWC 14-24    Pending   
14/513205    10/13/14    USA    Time Warner Cable Enterprises LLC 584.    TWC
07-24C1    Pending    14/462339    8/18/14    USA    Time Warner Cable
Enterprises LLC 585.    TWC 09-02C1    Pending    14/462300    8/18/14    USA   
Time Warner Cable Enterprises LLC

 

60



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

586.    TWC 10-10C1    Pending    14/461653    8/18/14    USA    Time Warner
Cable Enterprises LLC 587.    TWC 09-55C1    Pending    14/458874    8/13/14   
USA    Time Warner Cable Enterprises LLC 588.    TWC 06-19 C1D1C1    Pending   
14/457914    8/12/14    USA    Time Warner Cable Enterprises LLC 589.    TWC
11-25C1    Pending    14/455323    8/8/14    USA    Time Warner Cable
Enterprises LLC 590.    TWC 11-63C1    Pending    14/454189    8/7/14    USA   
Time Warner Cable Enterprises LLC 591.    TWC 11-59C1    Pending    14/454100   
8/7/14    USA    Time Warner Cable Enterprises LLC 592.    TWC 08-16C1   
Pending    14/454056    8/7/14    USA    Time Warner Cable Enterprises LLC 593.
   TWC 12-01C1    Pending    14/453931    8/7/14    USA    Time Warner Cable
Enterprises LLC 594.    TWC 14-20    Pending    14/452359    8/5/14    USA   
Time Warner Cable Enterprises LLC 595.    TWC 03-19 D2C4    Pending    14/451303
   8/4/14    USA    Time Warner Cable Enterprises LLC 596.    TWC 12-14C1   
Pending    14/448121    7/31/14    USA    Time Warner Cable Enterprises LLC 597.
   TWC 14-28    Pending    14/445623    7/29/14    USA    Time Warner Cable
Enterprises LLC 598.    TWC 14-27    Pending    14/445605    7/29/14    USA   
Time Warner Cable Enterprises LLC 599.    TWC 11-36C2    Pending    14/412414   
12/31/14    USA    Time Warner Cable Enterprises LLC 600.    TWC 14-31   
Pending    14/330470    7/14/14    USA    Time Warner Cable Enterprises LLC 601.
   TWC 14-33    Pending    14/337560    7/22/14    USA    Time Warner Cable
Enterprises LLC 602.    TWC 08-04C2    Pending    14/325070    7/7/14    USA   
Time Warner Cable Enterprises LLC

 

61



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

603.    TWC 14-26    Pending    14/320942    7/1/14    USA    Time Warner Cable
Enterprises LLC 604.    TWC 14-11    Pending    14/306700    6/17/14    USA   
Time Warner Cable Enterprises LLC 605.    TWC 09-45    Pending    14/304791   
6/13/14    USA    Time Warner Cable Enterprises LLC 606.    TWC 09-45 C1   
Pending    14/304709    6/13/14    USA    Time Warner Cable Enterprises LLC 607.
   TWC 14-19    Pending    14/302313    6/10/14    USA    Time Warner Cable
Enterprises LLC 608.    TWC 05-01D2    Pending    14/300044    6/9/14    USA   
Time Warner Cable Enterprises LLC 609.    TWC 09-19D1    Pending    14/294017   
6/2/14    USA    Time Warner Cable Enterprises LLC 610.    TWC 14-16    Pending
   14/290502    5/29/14    USA    Time Warner Cable Enterprises LLC 611.    TWC
14-22    Pending    14/286504    5/23/14    USA    Time Warner Cable Enterprises
LLC 612.    TWC 14-21    Pending    14/282619    5/20/14    USA    Time Warner
Cable Enterprises LLC 613.    TWC 11-69C1    Pending    14/282243    5/20/14   
USA    Time Warner Cable Enterprises LLC 614.    TWC 06-12C1    Pending   
14/281759    5/19/14    USA    Time Warner Cable Enterprises LLC 615.    TWC
05-37C1    Pending    14/270229    5/5/14    USA    Time Warner Cable
Enterprises LLC 616.    TWC 01-01D1    Pending    14/263918    4/28/14    USA   
Time Warner Cable Enterprises LLC 617.    TWC 14-02    Pending    14/261155   
4/24/14    USA    Time Warner Cable Enterprises LLC 618.    TWC 09-33C1   
Pending    14/252686    4/14/14    USA    Time Warner Cable Enterprises LLC 619.
   TWC 04-26 C3    Pending    14/252651    4/14/14    USA    Time Warner Cable
Enterprises LLC

 

62



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

620.    TWC 07-14C1    Pending    14/247183    4/7/14    USA    Time Warner
Cable Enterprises LLC 621.    TWC 14-15    Pending    14/245179    4/3/14    USA
   Time Warner Cable Enterprises LLC 622.    TWC 14-14    Pending    14/245166
   4/4/14    USA    Time Warner Cable Enterprises LLC 623.    TWC 14-01   
Pending    14/229555    3/28/14    USA    Time Warner Cable Enterprises LLC 624.
   TWC 13-52    Pending    14/220021    3/19/14    USA    Time Warner Cable
Enterprises LLC 625.    TWC 14-05    Pending    14/208366    3/13/14    USA   
Time Warner Cable Enterprises LLC 626.    TWC 12-53    Pending    14/208199   
3/13/14    USA    Time Warner Cable Enterprises LLC 627.    TWC 04-29C2   
Pending    14/188548    2/24/14    USA    Time Warner Cable Enterprises LLC 628.
   IPV 02-05C2    Pending    14/188333    2/24/14    USA    Time Warner Cable
Enterprises LLC 629.    TWC PV-01C1    Pending    14/182619    2/18/14    USA   
Time Warner Cable Enterprises LLC 630.    TWC 13-53    Pending    14/178041   
2/11/14    USA    Time Warner Cable Enterprises LLC 631.    TWC 13-51    Pending
   14/167082    1/29/14    USA    Time Warner Cable Enterprises LLC 632.    TWC
13-34    Pending    14/166788    1/28/14    USA    Time Warner Cable Enterprises
LLC 633.    TWC 13-50    Pending    14/164775    1/27/14    USA    Time Warner
Cable Enterprises LLC 634.    TWC 13-43    Pending    14/160/261    1/21/14   
USA    Time Warner Cable Enterprises LLC 635.    TWC 06-20D1    Pending   
14/144420    12/30/2013    USA    Time Warner Cable Enterprises LLC 636.    TWC
13-30    Pending    14/133495    12/18/2013    USA    Time Warner Cable
Enterprises LLC

 

63



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

637.    TWC 13-49    Pending    14/107459    12/16/2013    USA    Time Warner
Cable Enterprises LLC 638.    TWC 13-38    Pending    14/098511    12/5/2013   
USA    Time Warner Cable Enterprises LLC 639.    TWC 13-46    Pending   
14/092641    11/27/2013    USA    Time Warner Cable Enterprises LLC 640.    TWC
05-33C2    Pending    14/088099    11/22/2013    USA    Time Warner Cable
Enterprises LLC 641.    TWC 13-21    Pending    14/083542    11/19/2013    USA
   Time Warner Cable Enterprises LLC 642.    TWC 13-45    Pending    14/078798
   11/13/2013    USA    Time Warner Cable Enterprises LLC 643.    TWC 10-67C1   
Pending    14/075835    11/8/2013    USA    Time Warner Cable Enterprises LLC
644.    TWC 13-33    Pending    14/069825    11/1/2013    USA    Time Warner
Cable Enterprises LLC 645.    TWC 13-36    Pending    14/061008    10/23/2013   
USA    Time Warner Cable Enterprises LLC 646.    TWC 13-32    Pending   
14/060358    10/22/2013    USA    Time Warner Cable Enterprises LLC 647.    TWC
13-42    Pending    14/059273    10/21/2013    USA    Time Warner Cable
Enterprises LLC 648.    TWC 05-29D1    Pending    14/059247    10/21/2013    USA
   Time Warner Cable Enterprises LLC 649.    TWC 13-39D    Pending    14/058980
   10/21/2013    USA    Time Warner Cable Enterprises LLC 650.    TWC 13-39C   
Pending    14/058947       USA    Time Warner Cable Enterprises LLC 651.    TWC
13-39B    Pending    14/058934    10/21/2013    USA    Time Warner Cable
Enterprises LLC 652.    TWC 13-39A    Pending    14/058895    10/21/2013    USA
   Time Warner Cable Enterprises LLC 653.    TWC 13-44    Pending    14/059137
   10/21/2013    USA    Time Warner Cable Enterprises LLC

 

64



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

654.    TWC 13-41    Pending    14/036219    9/25/2013    USA    Time Warner
Cable Enterprises LLC 655.    TWC 07-18C1    Pending    14/033585    9/23/2013
   USA    Time Warner Cable Enterprises LLC 656.    TWC 09-35C1    Pending   
14/028223    9/16/2013    USA    Time Warner Cable Enterprises LLC 657.    TWC
09-43C1    Pending    14/021448    9/9/2013    USA    Time Warner Cable
Enterprises LLC 658.    TWC 09-17C1    Pending    14/020863    9/8/2013    USA
   Time Warner Cable Enterprises LLC 659.    IPV 03-01C2    Pending    14/019592
   9/6/2013    USA    Time Warner Cable Enterprises LLC 660.    TWC 13-35A   
Pending    13/962348    8/8/2013    USA    Time Warner Cable Enterprises LLC
661.    TWC 13-31    Pending    13/960575    8/6/2013    USA    Time Warner
Cable Enterprises LLC 662.    TWC 13-23    Pending    13/958467    8/2/2013   
USA    Time Warner Cable Enterprises LLC 663.    TWC 13-20    Pending   
13/958456    8/2/2013    USA    Time Warner Cable Enterprises LLC 664.    TWC
13-09    Pending    13/958437    8/2/2013    USA    Time Warner Cable
Enterprises LLC 665.    TWC 13-14    Pending    13/956206    7/31/2013    USA   
Time Warner Cable Enterprises LLC 666.    TWC 13-24    Pending    13/955989   
7/31/2013    USA    Time Warner Cable Enterprises LLC 667.    TWC 13-28   
Pending    13/940100    7/11/2013    USA    Time Warner Cable Enterprises LLC
668.    TWC 13-10    Pending    13/923180    6/20/2013    USA    Time Warner
Cable Enterprises LLC 669.    TWC 05-30C3    Pending    13/914487    6/10/2013
   USA    Time Warner Cable Enterprises LLC 670.    TWC 04-21C1    Pending   
13/910535    6/5/2013    USA    Time Warner Cable Enterprises LLC

 

65



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

671.    TWC 07-08D1    Pending    13/908849    6/3/2013    USA    Time Warner
Cable Enterprises LLC 672.    TWC 09-15C1    Pending    13/890929    5/9/2013   
USA    Time Warner Cable Enterprises LLC 673.    TWC 13-16    Pending   
13/870100    4/25/2013    USA    Time Warner Cable Enterprises LLC 674.    TWC
12-56    Pending    13/849973    3/25/2013    USA    Time Warner Cable
Enterprises LLC 675.    TWC 13-07    Pending    13/843997    3/15/2013    USA   
Time Warner Cable Enterprises LLC 676.    TWC 12-36    Pending    13/843322   
3/15/2013    USA    Time Warner Cable Enterprises LLC 677.    TWC 12-48   
Pending    13/837768    3/15/2013    USA    Time Warner Cable Enterprises LLC
678.    TWC 12-32    Pending    13/831732    3/15/2013    USA    Time Warner
Cable Enterprises LLC 679.    TWC 12-37    Pending    13/831411    3/14/2013   
USA    Time Warner Cable Enterprises LLC 680.    TWC 12-55    Pending   
13/830517    3/14/2013    USA    Time Warner Cable Enterprises LLC 681.    TWC
12-23    Pending    13/798070    3/12/2013    USA    Time Warner Cable
Enterprises LLC 682.    TWC 12-38    Pending    13/797577    3/12/2013    USA   
Time Warner Cable Enterprises LLC 683.    TWC 09-26C1    Pending    13/794560   
3/11/2013    USA    Time Warner Cable Enterprises LLC 684.    TWC 13-03   
Pending    13/793511    3/11/2013    USA    Time Warner Cable Enterprises LLC
685.    TWC 13-02    Pending    13/793421    3/11/2013    USA    Time Warner
Cable Enterprises LLC 686.    TWC 12-46    Pending    13/793221    3/11/2013   
USA    Time Warner Cable Enterprises LLC 687.    IPV 03-03D1    Pending   
13/784613    3/4/2013    USA    Time Warner Cable Enterprises LLC

 

66



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

688.    TWC 12-42    Pending    13/784335    3/4/2013    USA    Time Warner
Cable Enterprises LLC 689.    TWC 09-50C1    Pending    13/775921    2/25/2013
   USA    Time Warner Cable Enterprises LLC 690.    TWC 06-16C3    Pending   
13/773477    2/21/2013    USA    Time Warner Cable Enterprises LLC 691.    IPV
03-05C2    Pending    13/765552    2/12/2013    USA    Time Warner Cable
Enterprises LLC 692.    TWC 06-06D1    Pending    13/753308    1/29/2013    USA
   Time Warner Cable Enterprises LLC 693.    TWC 12-08    Pending    13/750863
   1/25/2013    USA    Time Warner Cable Enterprises LLC 694.    TWC 12-25   
Pending    13/710308    12/10/2012    USA    Time Warner Cable Enterprises LLC
695.    TWC 12-33    Pending    13/710108    12/10/2012    USA    Time Warner
Cable Enterprises LLC 696.    TWC 11-61    Pending    13/681753    11/20/2012   
USA    Time Warner Cable Enterprises LLC 697.    TWC 12-18    Pending   
13/678593    11/16/2012    USA    Time Warner Cable Enterprises LLC 698.    TWC
12-16    Pending    13/676012    11/13/2012    USA    Time Warner Cable
Enterprises LLC 699.    TWC 12-40    Pending    13/671956    11/8/2012    USA   
Time Warner Cable Enterprises LLC 700.    TWC 12-34    Pending    13/666175   
11/1/2012    USA    Time Warner Cable Enterprises LLC 701.    TWC 03-18D1   
Pending    13/663219    10/29/2012    USA    Time Warner Cable Enterprises LLC
702.    TWC 12-21    Pending    13/624194    9/21/2012    USA    Time Warner
Cable Enterprises LLC 703.    TWC 11-14    Pending    13/619951    9/14/2012   
USA    Time Warner Cable Enterprises LLC 704.    TWC 11-15    Pending   
13/554728    7/20/2012    USA    Time Warner Cable Enterprises LLC

 

67



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

705.    TWC 10-85    Pending    13/550359    7/16/2012    USA    Time Warner
Cable Enterprises LLC 706.    TWC 11-47C1    Pending    13/539093    6/29/2012
   USA    Time Warner Cable Enterprises LLC 707.    TWC 04-07C1    Pending   
13/493740    6/11/2012    USA    Time Warner Cable Enterprises LLC 708.    TWC
11-39    Pending    13/461520    5/1/2012    USA    Time Warner Cable
Enterprises LLC 709.    TWC 06-34D1 C2    Pending    13/453853    4/23/2012   
USA    Time Warner Cable Enterprises LLC 710.    TWC 12-11    Pending   
13/452797    4/20/2012    USA    Time Warner Cable Enterprises LLC 711.    TWC
11-68    Pending    13/439683    4/4/2012    USA    Time Warner Cable
Enterprises LLC 712.    TWC 11-47    Pending    13/427606    3/22/2012    USA   
Time Warner Cable Enterprises LLC 713.    TWC 11-48    Pending    13/419945   
3/14/2012    USA    Time Warner Cable Enterprises LLC 714.    TWC 11-19   
Pending    13/403814    2/23/2012    USA    Time Warner Cable Enterprises LLC
715.    TWC 11-55    Pending    13/355925    1/23/2012    USA    Time Warner
Cable Enterprises LLC 716.    TWC 11-66    Pending    13/354195    1/19/2012   
USA    Time Warner Cable Enterprises LLC 717.    TWC 11-76    Pending   
13/349823    1/13/2012    USA    Time Warner Cable Enterprises LLC 718.    TWC
03-23 D1    Pending    13/323616    12/12/2011    USA    Time Warner Cable
Enterprises LLC 719.    TWC 11-46    Pending    13/315394    12/9/2011    USA   
Time Warner Cable Enterprises LLC 720.    TWC 10-37    Pending    13/315356   
12/9/2011    USA    Time Warner Cable Enterprises LLC 721.    TWC 11-12   
Pending    13/232582    9/14/2011    USA    Time Warner Cable Enterprises LLC

 

68



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

722.    TWC 10-19    Pending    13/165947    6/23/2011    USA    Time Warner
Cable Enterprises LLC 723.    TWC 10-42    Pending    13/094992    4/27/2011   
USA    Time Warner Cable Enterprises LLC 724.    TWC 05-17C1    Pending   
13/093569    4/25/2011    USA    Time Warner Cable Enterprises LLC 725.    IPV
02-08 CON    Pending    13/065097    3/14/2011    USA    Time Warner Cable
Enterprises LLC 726.    TWC 10-29    Pending    13/024246    2/9/2011    USA   
Time Warner Cable Enterprises LLC 727.    TWC 10-72    Pending    13/023330   
2/8/2011    USA    Time Warner Cable Enterprises LLC 728.    TWC 10-20   
Pending    12/972914    12/20/2010    USA    Time Warner Cable Enterprises LLC
729.    TWC 10-25    Pending    12/955873    11/29/2010    USA    Time Warner
Cable Enterprises LLC 730.    TWC 10-03    Pending    12/944985    11/12/10   
USA    Time Warner Cable Enterprises LLC 731.    TWC 10-01D1    Pending   
14/589,947    1/5/2015    USA    Time Warner Cable Enterprises LLC 732.    IPV
03-14 C    Pending    12/924724    10/4/2010    USA    Time Warner Cable
Enterprises LLC 733.    TWC 10-13    Pending    12/891726    9/27/2010    USA   
Time Warner Cable Enterprises LLC 734.    TWC 09-45 C2    Pending    12/877062
   9/7/2010    USA    Time Warner Cable Enterprises LLC 735.    TWC 03-03 C   
Pending    12/843343    7/26/2010    USA    Time Warner Cable Enterprises LLC
736.    TWC 09-57    Pending    12/834801    7/12/2010    USA    Time Warner
Cable Enterprises LLC 737.    TWC 09-04    Pending    12/834796    7/12/2010   
USA    Time Warner Cable Enterprises LLC 738.    TWC 10-08    Pending   
12/789961    5/28/2010    USA    Time Warner Cable Enterprises LLC

 

69



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

739.    TWC 09-05C2    Pending    12/783414    5/19/2010    USA    Time Warner
Cable Enterprises LLC 740.    TWC 09-06    Pending    12/766433    4/23/2010   
USA    Time Warner Cable Enterprises LLC 741.    TWC 09-05    Pending   
12/764746    4/21/2010    USA    Time Warner Cable Enterprises LLC 742.    TWC
09-49    Pending    12/631713    12/4/2009    USA    Time Warner Cable
Enterprises LLC 743.    TWC 09-12    Pending    12/622825    11/20/2009    USA
   Time Warner Cable Enterprises LLC 744.    TWC 06-17    Pending    12/620134
   11/17/2009    USA    Time Warner Cable Enterprises LLC 745.    TWC 08-21   
Pending    12/611041    11/2/2009    USA    Time Warner Cable Enterprises LLC
746.    TWC 09-18    Pending    12/544357    9/20/2009    USA    Time Warner
Cable Enterprises LLC 747.    TWC 08-37    Pending    12/480597    6/8/2009   
USA    Time Warner Cable Enterprises LLC 748.    TWC 07-23    Pending   
12/480591    6/8/2009    USA    Time Warner Cable Enterprises LLC 749.    TWC
05-07C1    Pending    12/459045    6/26/2009    USA    Time Warner Cable
Enterprises LLC 750.    TWC 08-04    Pending    12/414554    3/30/2009    USA   
Time Warner Cable Enterprises LLC 751.    TWC 07-61    Pending    12/393981   
2/26/2009    USA    Time Warner Cable Enterprises LLC 752.    TWC 08-20   
Pending    12/200322    8/28/2008    USA    Time Warner Cable Enterprises LLC
753.    TWC 07-41    Pending    12/179650    7/25/2008    USA    Time Warner
Cable Enterprises LLC 754.    TWC 07-02 (1)    Pending    12/070560    2/19/2008
   USA    Time Warner Cable Enterprises LLC 755.    TWC 07-59    Pending   
12/070559    2/19/2008    USA    Time Warner Cable Enterprises LLC

 

70



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

756.    TWC 07-22    Pending    12/055388    3/26/2008    USA    Time Warner
Cable Enterprises LLC 757.    TWC 07-42    Pending    12/039795    2/29/2008   
USA    Time Warner Cable Enterprises LLC 758.    TWC 07-60    Pending   
12/027698    2/7/2008    USA    Time Warner Cable Enterprises LLC 759.    TWC
07-32    Pending    12/019766    1/25/2008    USA    Time Warner Cable
Enterprises LLC 760.    TWC 07-12    Pending    11/953179    12/10/2007    USA
   Time Warner Cable Enterprises LLC 761.    TWC 07-33    Pending    11/843036
   8/22/2007    USA    Time Warner Cable Enterprises LLC 762.    TWC 06-31   
Pending    11/800093    5/3/2007    USA    Time Warner Cable Enterprises LLC
763.    TWC 06-26    Pending    11/756868    6/1/2007    USA    Time Warner
Cable Enterprises LLC 764.    TWC 06-35    Pending    11/681774    3/3/2007   
USA    Time Warner Cable Enterprises LLC 765.    TWC 06-21    Pending   
11/607663    12/1/2006    USA    Time Warner Cable Enterprises LLC 766.    TWC
06-18    Pending    11/441476    5/24/2006    USA    Time Warner Cable
Enterprises LLC 767.    TWC 05-26    Pending    11/186452    7/20/2005    USA   
Time Warner Cable Enterprises LLC 768.    TWC 04-19    Pending    11/013671   
12/15/2004    USA    Time Warner Cable Enterprises LLC 769.    TWC 08-31   
Pending    10/948271    9/22/2004    USA    Time Warner Cable Enterprises LLC
770.    TWC 14-47    Pending    14/539794    11/12/2014    USA    Time Warner
Cable Enterprises LLC 771.    TWC 07-37C1    Pending    14/798089    7/13/2015
   USA    Time Warner Cable Enterprises LLC

 

71



--------------------------------------------------------------------------------

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

Country

 

Trademark

  

Status

 

Application

No.

 

U.S. Reg

No.

 

App./Reg. Date

 

Owner

US Federal   A GOOD QUESTION    Registered   86/130383   4717481   07-APR-2015  
Bright House Networks, LLC US Federal   AVERAGE ANGLER (STYLIZED)    Registered
  85/977688   4247546   20-NOV-2012   Bright House Networks, LLC US Federal  
AVERAGE ANGLER (STYLIZED)    Registered   85/289144   4415220   08-OCT-2013  
Bright House Networks, LLC US Federal   BAY NEWS 9    Registered   75/566653  
2308941   18-JAN-2000   Bright House Networks, LLC US Federal   BRIGHT HOUSE
CONNECTION    Registered   85/139163   4021742   06-SEP-2011   Bright House
Networks, LLC US Federal   BRIGHT HOUSE NETWORKS    Registered   76/480937  
3046583   17-JAN-2006   Bright House Networks, LLC US Federal   BRIGHT HOUSE
NETWORKS WIFI    Registered   85/500110   4393093   27-AUG-2013   Bright House
Networks, LLC US Federal   BRIGHT HOUSE NETWORKS WIFI HOTSPOTS    Registered  
85/500146   4393094   27-AUG-2013   Bright House Networks, LLC US Federal  
BRIGHT KIDS NETWORK & DESIGN    Registered   76/701346   3963894   24-MAY-2011  
Bright House Networks, LLC US Federal   BRIGHTHOUSE NETWORKS BUSINESS SOLUTIONS
   Registered   86/182784   4706571   24-MAR-2015   Bright House Networks, LLC
US Federal   BRIGHTHOUSE NETWORKS ENTERPRISE SOLUTIONS    Registered   86/182779
  4706569   24-MAR-2015   Bright House Networks, LLC US Federal   CENTRAL
FLORIDA INTERCONNECT    Registered   78/348591   2932982   15-MAR-2005   Bright
House Networks, LLC US Federal   FEATURETEL    Registered   85/019062   3889645
  14-DEC-2010   Bright House Networks, LLC



--------------------------------------------------------------------------------

Country

 

Trademark

  

Status

 

Application

No.

 

U.S. Reg

No.

 

App./Reg. Date

 

Owner

US Federal   FREAKY FLORIDA    Pending ITU   86/465663     26-NOV-2014   Bright
House Networks, LLC US Federal   INFOMAS    Registered   85/240229   4081273  
03-JAN-2012   Bright House Networks, LLC US Federal   KLYSTRON 9 (STYLIZED)   
Registered   85/286165   4141307   5-MAY-2012   Bright House Networks, LLC US
Federal   MI MEXICO    Registered   85/337495   4053251   08-NOV-2011   Bright
House Networks, LLC US Federal   MY BHN    Registered   86/486063   4887962  
19-JAN-2016   Bright House Networks, LLC US Federal   NEWS WEATHER NOW   
Registered   85/940778   4585637   12-AUG-2014   Bright House Networks, LLC US
Federal   NUESTROS CANALES    Registered   76/248685   2919286   18-JAN-2005  
Bright House Networks, LLC US Federal   ORLANDO VISITOR NETWORK OR OVN   
Registered   76/527745   2933796   15-MAR-2005   Bright House Networks, LLC US
Federal   TAMPA BAY INTERCONNECT    Registered   85/526771   4437087  
19-NOV-2013   Bright House Networks, LLC US Federal   TELOVATIONS    Registered
  78/821977   3393210   04-MAR-2008   Bright House Networks, LLC US Federal  
THE AVERAGE ANGLER    Registered   85/269324   4422312   22-OCT-2013   Bright
House Networks, LLC US Federal   THE FIBER LEADER    Registered   86/181010  
4722297   21-APR-2015   Bright House Networks, LLC US Federal   TV EXPLORER
(Logo)    Pending ITU   86/074548     25-SEP-2013   Bright House Networks, LLC
US Federal   WITNESS AWESOME    Registered   85/933739   4898922   09-FEB-2016  
Bright House Networks, LLC US Federal   YOU ON DEMAND    Registered   76/674557
  3481137   05-AUG-2008   Bright House Networks, LLC

 

2



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   ALAGUARD   Registered44   76621336   3026190  
Nov-15-2004   Dec-13-2005   Time Warner Cable Inc. United States of America   A
MI MANERA   Registered   77844966   3998820   Oct-9-2009   Jul-19-2011   Time
Warner Cable Enterprises LLC United States of America   ALL THE BEST  
Registered45   78892550   3710619   May-25-2006   Nov-10-2009   Time Warner
Cable Enterprises LLC United States of America   ALL THE THINGS WE ARE  
Registered   85064069   4226170   Jun-16-2010   Oct-16-2012   Time Warner Cable
Enterprises LLC United States of America   ALL THINGS CLOUD AND BEYOND.  
Registered   86297441   4667342   Jun-2-2014   Jan-6-2015   Time Warner Cable
Enterprises LLC United States of America   LOGO [g198771stamp602.jpg]  
Registered   77152751   3403811   Apr-10-2007   Mar-25-2008   NaviSite, Inc.
United States of America   ANSWERS ON DEMAND   Registered   78197468   2890249  
Dec-23-2002   Sep-28-2004   Time Warner Cable Enterprises LLC United States of
America   AROUND HAWAII   Registered   77400067   3590095   Feb-19-2008  
Mar-17-2009   Time Warner Cable Enterprises LLC United States of America   ASÍ
ES COMO   Registered   86124081   4655292   Nov-20-2013   Dec-16-2014   Time
Warner Cable Enterprises LLC United States of America   AUTOHD   Registered  
85031823   3995351   May-6-2010   Jul-12-2011   Time Warner Cable Enterprises
LLC

 

44 Currently registered but will be allowed to lapse.

45 Currently registered but will be allowed to lapse.

 

3



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   BEST OF LOCAL   Registered   85351762   4239419  
Jun-21-2011   Nov-6-2012   Time Warner Cable Enterprises LLC United States of
America   BETTER. SAFER.   Registered   86172759   4560455   Jan-23-2014  
Jul-1-2014   Time Warner Cable Enterprises LLC United States of America  
BLUECIRCLE   Registered   77838832   3826419   Oct-1-2009   Jul-27-2010   Time
Warner Cable Enterprises LLC United States of America   BUSINESSLINK.TV  
Registered   77047017   4056540   Nov-17-2006   Nov-15-2011   Time Warner Cable
Enterprises LLC United States of America   CABLE WIFI   Registered   85488966  
4329583   Dec-7-2011   Apr-30-2013   Time Warner Cable Enterprises LLC United
States of America   CAPE FEAR NOW!   Registered   77524356   3691218  
Jul-17-2008   Oct-6-2009   Time Warner Cable Enterprises LLC United States of
America   CARTXPRESS   Registered   76575404   2960659   Feb-13-2004  
Jun-7-2005   Time Warner Cable Enterprises LLC United States of America  
CELEBRATE KENTUCKY   Registered   85742272   4328392   Sep-30-2012   Apr-30-2013
  Time Warner Cable Enterprises LLC United States of America   CLICKEDIN  
Registered   85383225   4163641   Jul-28-2011   Jun-26-2012   Time Warner Cable
Enterprises LLC United States of America   COLO 2.0   Registered   85122053  
4106957   Sep-2-2010   Feb-28-2012   Time Warner Cable Enterprises LLC United
States of America   CONNECT A MILLION MINDS   Registered   77709575   3804431  
Apr-8-2009   Jun-15-2010   Time Warner Cable Enterprises LLC United States of
America   CONTENT FOR YOU   Registered   77322242   3750281   Nov-6-2007  
Feb-16-2010   Time Warner Cable Enterprises LLC United States of America  
CONTENTXPRESS   Registered   76575403   2960658   Feb-13-2004   Jun-7-2005  
Time Warner Cable Enterprises LLC United States of America   CRACKING THE CODES
IN THE DIGITAL WORLD   Registered   77958172   3847867   Mar-12-2010  
Sep-14-2010   Time Warner Cable Enterprises LLC

 

4



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   CRACKING THE CODES IN THE WIRELESS WORLD   Registered
  77958145   3975541   Mar-12-2010   Jun-7-2011   Time Warner Cable Enterprises
LLC United States of America   CRYSTAL COAST NOW!   Registered   77524355  
3691217   Jul-17-2008   Oct-6-2009   Time Warner Cable Enterprises LLC United
States of America   DBXPRESS   Registered   76575405   2960660   Feb-13-2004  
Jun-7-2005   Time Warner Cable Enterprises LLC United States of America   DESERT
CITIES ON DEMAND   Registered46   77817646   3783037   Sep-1-2009   Apr-27-2010
  Time Warner Cable Enterprises LLC United States of America   DESERT CITIES TV
  Registered47   77817655   3779758   Sep-1-2009   Apr-20-2010   Time Warner
Cable Enterprises LLC United States of America   DVR IT   Registered   77710401
  3797214   Apr-9-2009   Jun-1-2010   Time Warner Cable Enterprises LLC United
States of America   EL PAQUETAZO   Registered   77825250   3824082   Sep-11-2009
  Jul-27-2010   Time Warner Cable Enterprises LLC United States of America  
FIND IT ON DEMAND   Registered   77431621   3699787   Mar-26-2008   Oct-20-2009
  Time Warner Cable Enterprises LLC United States of America   FUTION   Pending
ITU48   86282640     May-15-2014     Time Warner Cable Enterprises LLC United
States of America   FUTION   Pending ITU49   86282655     May-15-2014     Time
Warner Cable Enterprises LLC United States of America   FUTION   Pending ITU50  
86282679     May-15-2014     Time Warner Cable Enterprises LLC United States of
America   GAMER SPEED   Registered   77418023   4049557   Mar-10-2008  
Nov-1-2011   Time Warner Cable Enterprises LLC

 

46 Currently registered but will be allowed to lapse.

47 Currently registered but will be allowed to lapse.

48 Currently suspended

49 Currently suspended

50 Currently suspended

 

5



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America

  GARDEN JOURNEYS   Registered   86176317   4572480   Jan-27-2014   Jul-22-2014
  Time Warner Cable Enterprises LLC United States of America   GOING GREEN  
Registered   86507652   4835221   Jan-20-2015   Oct-20-2015   Time Warner Cable
Enterprises LLC United States of America   GRAND STRAND NOW!   Registered  
77524352   3691216   Jul-17-2008   Oct-6-2009   Time Warner Cable Enterprises
LLC United States of America   GREAT MOMENTS LIVE FOREVER. GREAT MOMENTS LIVE
HERE.   Registered   86259453   4680049   Apr-22-2014   Jan-27-2015   Time
Warner Cable Enterprises LLC United States of America   HAWAIIAN TIME JUST GOT
FASTER   Registered   85082235   3949372   Jul-12-2010   Apr-19-2011   Time
Warner Cable Enterprises LLC United States of America   HIGH SCHOOL SPORTS
REWIND   Registered   85123598   3965238   Sep-6-2010   May-24-2011   Time
Warner Cable Enterprises LLC United States of America   HOME OF FREE HD  
Registered51   77322437   3715895   Nov-6-2007   Nov-24-2009   Time Warner Cable
Enterprises LLC United States of America   IN THE PAPERS   Registered   86640606
  4880630   May-26-2015   Jan-5-2016   Time Warner Cable Enterprises LLC United
States of America   INSIDE CITY HALL   Registered   74473052   1870062  
Dec-27-1993   Dec-27-1994   Time Warner Cable Enterprises LLC United States of
America   INSIGHT   Registered   77937849   4577914   Feb-17-2010   Aug-5-2014  
Insight Communications Company, Inc. United States of America   LOGO
[g198771stamp605.jpg]   Registered52   76525915   3715566   Jun-25, 2003  
Nov-24-2009   Insight Communications Company, Inc.

 

51 Currently registered but will be allowed to lapse.

52 Currently registered but will be allowed to lapse.

 

6



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   INSIGHT BUSINESS   Registered   78766571   3520649  
Dec-5-2005   Oct-21-2008   Insight Communications Company, Inc. United States of
America   INSIGHT BROADBAND   Registered   77033478   3694525   Oct-31-2006  
Oct-13-2009   Insight Communications Company, Inc. United States of America  
LOGO [g198771stamp606a.jpg]   Registered   73726578   1520156   May-5-1988  
Jan-10-1989   Insight Communications Company, Inc. United States of America  
LOGO [g198771stamp606b.jpg]   Registered   75613456   2321115   Dec-30-1998  
Feb-22-2000   Insight Communications Company, Inc. United States of America  
LOGO [g198771stamp606c.jpg]   Registered   76977727   3006320   Jun-27-2003  
Oct-11-2005   Insight Communications Company, Inc. United States of America  
INSIGHT DIGITAL   Registered   76979063   3811231   Jun-25-2003   Jun-29-2010  
Insight Communications Company, Inc. United States of America   INSIGHT. THE
FIBER OF BUSINESS.   Registered   77906169   3852759   Jan-6-2010   Sep-28-2010
  Insight Communications Company, Inc. United States of America   LOGO
[g198771stamp606d.jpg]   Registered   78681504   3224068   Jul-29-2005  
Apr-3-2007   Insight Communications Company, Inc. United States of America  
LOGO [g198771stamp606e.jpg]   Registered   76979059   3799877   Jun-25-2003  
Jun-8-2010   Insight Communications Company, Inc. United States of America  
LOGO [g198771stamp606f.jpg]   Registered   77754505   3762567   Jun-8-2009  
Mar-23-2010   Insight Communications Company, Inc. United States of America  
INTERNATIONAL ONEPRICE   Registered   77235037   3443198   Jul-20-2007  
Jun-3-2008   Time Warner Cable Enterprises LLC

 

7



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   IT’S EVERYWHERE YOU ARE   Registered   77238290  
3705855   Jul-25-2007   Nov-3-2009   Time Warner Cable Enterprises LLC United
States of America   KERNEL   Registered   86252024   4676699   Apr-14-2014  
Jan-20-2015   Time Warner Cable Enterprises LLC United States of America   LOGO
[g198771stamp607a.jpg]   Registered   86294498   4676735   May-29-2014  
Jan-20-2015   Time Warner Cable Enterprises LLC United States of America   LOGO
[g198771stamp607b.jpg]   Registered   85688483   4323445   Jul-27-2012  
Apr-23-2013   Time Warner Cable Enterprises LLC United States of America   LIFE
IN THE 4G FAST LANE   Registered   77932197   3847638   Feb-10-2010  
Sep-14-2010   Time Warner Cable Enterprises LLC United States of America   LO
MEJOR ON DEMAND   Registered   85039995   3979734   May-17-2010   Jun-14-2011  
Time Warner Cable Enterprises LLC United States of America   LOOK BACK  
Registered   77207321   3683628   Jun-15-2007   Sep-15-2009   Time Warner Cable
Enterprises LLC United States of America   LOGO [g198771stamp607c.jpg]  
Registered   85149156   4158493   Oct-10-2010   Jun-12-2012   Time Warner Cable
Enterprises LLC United States of America   MI CULTURA   Registered   85/265,565
  4041469   Mar-13-2011   Oct-18-2011   Time Warner Cable Enterprises LLC United
States of America   LOGO [g198771g0524070419281.jpg]   Registered   77580302  
3664965   Sep-26-2008   Aug-4-2009   Time Warner Cable Enterprises LLC United
States of America   MOVIE TRAILERS ON DEMAND   Registered   78864852   3203177  
Apr-19-2006   Jan-23-2007   Time Warner Cable Enterprises LLC United States of
America   MULTIROOM ON DEMAND   Registered   77934692   4061653   Feb-12-2010  
Nov-22-2011   Insight Communications Company, Inc.

 

8



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   MY INSIGHT   Registered   78981382   3819833  
Nov-11-2005   Jul-13-2010   Insight Communications Company, Inc. United States
of America   MY ISLAND PHONE   Registered   77524351   3671778   Jul-17-2008  
Aug-25-2009   Time Warner Cable Enterprises LLC United States of America   MY
MOVE   Registered   85413146   4227331   Sep-1-2011   Oct-16-2012   Time Warner
Cable Enterprises LLC United States of America   MY ON DEMAND   Registered  
78722118   3707006   Sep-28-2005   Nov-3-2009   Time Warner Cable Enterprises
LLC United States of America   NAVICLOUD   Registered   77822384   3833961  
Sep-9-2009   Aug-17-2010   NaviSite, Inc. United States of America   NAVICLOUD
DIRECTOR   Registered   86172751   4588686   Jan-23-2014   Aug-19-2014  
NaviSite, Inc. United States of America   NAVISITE   Registered   75629506  
2445562   Jan-28-1999   Apr-24-2001   NaviSite, Inc. United States of America  
NAVISITE   Registered   75471414   2470821   Apr-17-1998   Jul-24-2001   Time
Warner Cable Enterprises LLC United States of America   LOGO
[g198771stamp608a.jpg]   Registered   75455179   2256916   Mar-23-1998  
Jun-29-1999   NaviSite, Inc. United States of America   LOGO
[g198771g0524070419531.jpg]   Registered   77843513   3852534   Oct-7-2009  
Sep-28-2010   NaviSite, Inc. United States of America   NEON   Registered  
85010371   3848088   Apr-9-2010   Sep-14-2010   Time Warner Cable Enterprises
LLC United States of America   NEW YORK 1   Registered   74404727   1830657  
Jun-23-1993   Apr-12-1994   Time Warner Cable Enterprises LLC

 

9



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   NEXT GEN NEXT DOOR   Registered   85872968   4544656
  Mar-11-2013   Jun-3-2014   Time Warner Cable Enterprises LLC United States of
America   NEXT GEN NEXT DOOR   Registered   85602300   4580593   Apr-19-2012  
Aug-5-2014   Time Warner Cable Enterprises LLC United States of America   NY 1  
Registered   76202223   2692156   Jan-31-2001   Mar-4-2003   Time Warner Cable
Enterprises LLC United States of America   LOGO [g198771stamp609a.jpg]  
Registered   74295772   1819241   Jul-20-1992   Feb-1-1994   Time Warner Cable
Enterprises LLC United States of America   NY 1N   Registered   78272069  
3000697   Jul-9-2003   Sep-27-2005   Time Warner Cable Enterprises LLC United
States of America   NY1 MINUTE   Registered   86640603   4949512   May-26-2015  
May-3-2016   Time Warner Cable Enterprises LLC United States of America   NY1
NOTICIAS   Registered   78271673   2969879   Jul-8-2003   Jul-19-2005   Time
Warner Cable Enterprises LLC United States of America   OC 16   Registered  
78347436   2997111   Jan-2-2004   Sep-20-2005   Time Warner Cable Enterprises
LLC United States of America   LOGO [g198771stamp609b.jpg]   Registered  
86639743   4880596   May-22-2015   Jan-5-2016   Time Warner Cable Enterprises
LLC United States of America   LOGO [g198771stamp609c.jpg]   Registered  
86639863   4880601   May-22-2015   Jan-5-2016   Time Warner Cable Enterprises
LLC

 

10



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   LOGO [g198771stamp610a.jpg]   Registered   86639854  
4880600   May-22-2015   Jan-5-2016   Time Warner Cable Enterprises LLC United
States of America   LOGO [g198771stamp610b.jpg]   Registered   78347441  
3075574   Jan-2-2004   Apr-4-2006   Time Warner Cable Enterprises LLC United
States of America  

OCEANIC SECURITY

  Registered   85097948   4003821   Aug-2-2010   Jul-26-2011   Time Warner Cable
Enterprises LLC United States of America   LOGO [g198771stamp610c.jpg]  
Registered   86260132   4641267   Apr-23-2014   Nov-18-2014   Time Warner Cable
Enterprises LLC United States of America   LOGO [g198771stamp610d.jpg]  
Registered   86260114   4641266   Apr-23-2014   Nov-18-2014   Time Warner Cable
Enterprises LLC United States of America   POWER OF YOU   Registered   78649067
  3403067   Jun-13-2005   Mar-25-2008   Time Warner Cable Enterprises LLC United
States of America   POWERED BY ALABANZA   Registered   76543733   3093589  
Sep-9-2003   May-16-2006   Alabanza Inc. United States of America   LOGO
[g198771stamp610e.jpg]   Registered53   78622536   3082683   May-4-2005  
Apr-18-2006   Time Warner Cable Enterprises LLC

 

53 Currently registered but will be allowed to lapse.

 

11



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   POWERTASKING   Registered   77855591   3929588  
Oct-22-2009   Mar-8-2011   Time Warner Cable Enterprises LLC United States of
America   LOGO [g198771stamp611.jpg]   Registered   77817867   3859124  
Sep-1-2009   Oct-12-2010   Time Warner Cable Enterprises LLC United States of
America   PROMOTIONS ON DEMAND (Child)   Registered   77979226   3801433  
Apr-8-2009   Jun-8-2010   Time Warner Cable Enterprises LLC United States of
America   PROMOTIONS ON DEMAND (Parent)   Registered   77709529   4029203  
Apr-8-2009   Sep-20-2011   Time Warner Cable Enterprises LLC United States of
America   PURE POLITICS   Registered   85687824   4323442   Jul-26-2012  
Apr-23-2013   Time Warner Cable Enterprises LLC United States of America  
QUICKVIEW   Registered   77931532   4035682   Feb-9-2010   Oct-4-2011   Insight
Communications Company, Inc. United States of America   SAN ANTONIO ON DEMAND  
Registered   78830362   3266790   Mar-6-2006   Jul-17-2007   Time Warner Cable
Enterprises LLC United States of America   SIGNATUREHOME   Registered   85053640
  4039374   Jun-3-2010   Oct-11-2011   Time Warner Cable Enterprises LLC United
States of America   SIGNATUREHOME BEST SEATS SWEEPSTAKES   Registered   85529636
  4186876   Jan-31-2012   Aug-7-2012   Time Warner Cable Enterprises LLC United
States of America   SIGNATURESERVICE   Registered   85081271   4018170  
Jul-9-2010   Aug-30-2011   Time Warner Cable Enterprises LLC United States of
America   SIGNATURESERVICE   Registered   85478163   4182473   Nov-21-2011  
Jul-31-2012   Time Warner Cable Enterprises LLC United States of America  
SIMPLE IS BETTER   Registered   78594461   3092694   Mar-24-2005   May-16-2006  
Insight Communications Company, Inc. United States of America   SIR CHARGE  
Registered   77265255   4020954   Aug-27-2007   Sep-6-2011   Time Warner Cable
Enterprises LLC

 

12



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   SITEXPRESS   Registered   76574373   3013667  
Feb-6-2004   Nov-8-2005   Time Warner Cable Enterprises LLC United States of
America   SOCIAL ONE   Registered   85313890   4498445   May-5-2011  
Mar-18-2014   Time Warner Cable Enterprises LLC United States of America  
SPEEDZONE   Registered   85054551   3969213   Jun-4-2010   May-31-2011   Time
Warner Cable Enterprises LLC United States of America   SPORTS PEOPLE HAWAII  
Registered   86367035   4798209   Aug-14-2014   Aug-25-2015   Time Warner Cable
Enterprises LLC United States of America   START OVER   Registered   77647336  
3654615   Jan-12-2009   Jul-14-2009   Time Warner Cable Enterprises LLC United
States of America   STARTOVER   Registered   77067027   3425188   Dec-19-2006  
May-13-2008   Time Warner Cable Enterprises LLC United States of America   STEP
THRU THE SCREEN   Registered   85226556   3998230   Jan-26-2011   Jul-19-2011  
Time Warner Cable Enterprises LLC United States of America   STUF TV  
Registered   78362003   2966720   Feb-3-2004   Jul-12-2005   Time Warner Cable
Enterprises LLC United States of America   TELEFONAZO   Registered   85039704  
3969170   May-16-2010   May-31-2011   Time Warner Cable Enterprises LLC United
States of America   LOGO [g198771stamp612.jpg]   Registered   85039972   3969171
  May-17-2010   May-31-2011   Time Warner Cable Enterprises LLC United States of
America   THAT’S HOW   Registered   85798090   4412275   Dec-8-2012   Oct-1-2013
  Time Warner Cable Enterprises LLC United States of America   THE FUTURE IS
HERE. THE FUTURE IS COMING.   Registered   85042350   4292686   May-19-2010  
Feb-19-2013   Insight Communications Company, Inc. United States of America  
THE ROAD TO CITY HALL   Registered   74439649   1862837   Sep-24-1993  
Nov-15-1994   Time Warner Cable Enterprises LLC

 

13



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   THE TOTAL DIGITAL HOME   Registered   76318511  
2733972   Oct-1-2001   Jul-8-2003   Time Warner Cable Enterprises LLC United
States of America   THE WAY TO GROW   Registered   85159362   4126332  
Oct-22-2010   Apr-10-2012   Insight Communications Company, Inc. United States
of America   TIENES PODER   Registered54   77825732   3774790   Sep-14-2009  
Apr-13-2010   Time Warner Cable Enterprises LLC United States of America  
ULTRASMART   Registered   85082244   4199035   Jul-12-2010   Aug-28-2012   Time
Warner Cable Enterprises LLC United States of America   USURF   Registered  
85031803   4165063   May-6-2010   Jun-26-2012   Time Warner Cable Enterprises
LLC United States of America   VELIGENT  

Pending ITU

Allowed

  86282649     May-15-2014     Time Warner Cable Enterprises LLC United States
of America   VELIGENT  

Pending ITU

Allowed

  86282668     May-15-2014     Time Warner Cable Enterprises LLC United States
of America   VELIGENT  

Pending ITU

Allowed

  86282693     May-15-2014     Time Warner Cable Enterprises LLC United States
of America   VOICEZONE   Registered   85078045   4129285   Jul-5-2010  
Apr-17-2012   Time Warner Cable Enterprises LLC United States of America  
WEATHER ON THE 1S   Pending   86640611     May-26-2015     Time Warner Cable
Enterprises LLC United States of America   WHAT YOU LIVE FOR, LIVES HERE  
Registered   86172739   4791400   Jan-23-2014   Aug-11-2015   Time Warner Cable
Enterprises LLC United States of America   WHAT YOU LIVE FOR, LIVES HERE  
Registered   86172742   4791401   Jan-23-2014   Aug-11-2015   Time Warner Cable
Enterprises LLC

 

54 Currently registered but will be allowed to lapse.

 

14



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   WISCONSIN ON DEMAND   Registered   78443518   3102384
  Jun-30-2004   Jun-6-2006   Time Warner Cable Enterprises LLC United States of
America   XCAST  

Pending ITU

Allowed

  86554332     Mar-5-2015     Time Warner Cable Enterprises LLC United States of
America   XCAST   Registered   86518781   4844427   Jan-29-2015   Nov-3-2015  
Time Warner Cable Enterprises LLC United States of America   XCAST   Registered
  86518793   4844428   Jan-29-2015   Nov-3-2015   Time Warner Cable Enterprises
LLC United States of America   YNN   Registered   78702525   3331429  
Aug-30-2005   Nov-6-2007   Time Warner Cable Enterprises LLC United States of
America   LOGO [g198771stamp614.jpg]   Registered   85498825   4263520  
Dec-19-2011   Dec-25-2012   Time Warner Cable Enterprises LLC United States of
America   YOU FIRST. THE TECHNOLOGY FOLLOWS.   Registered55   77825692   3774789
  Sep-14-2009   Apr-13-2010   Time Warner Cable Enterprises LLC United States of
America   YOUR HOME   Registered   86507657   4801423   Jan-20-2015  
Aug-25-2015   Time Warner Cable Enterprises LLC United States of America   YOUR
NEWS NOW   Registered   85254108   4284600   Mar-1-2011   Feb-5-2013   Time
Warner Cable Enterprises LLC United States of America   YOUR WORLD IS ALWAYS ON
  Registered   76449529   2765508   Sep-13-2002   Sep-16-2003   Time Warner
Cable Internet LLC

 

55 Currently registered but will be allowed to lapse.

 

15



--------------------------------------------------------------------------------

Schedule 6

SUBSIDIARY GUARANTORS

 

1. American Cable Entertainment Company, LLC

2. Athens Cablevision, LLC

3. Ausable Cable TV, LLC

4. Bresnan Broadband Holdings, LLC

5. Bresnan Broadband of Colorado, LLC

6. Bresnan Broadband of Montana, LLC

7. Bresnan Broadband of Utah, LLC

8. Bresnan Broadband of Wyoming, LLC

9. Bresnan Communications, LLC

10. Bresnan Digital Services, LLC

11. Bresnan Microwave of Montana, LLC

12. Cable Equities Colorado, LLC

13. Cable Equities of Colorado Management LLC

14. CC 10, LLC

15. CC Fiberlink, LLC

16. CC Michigan, LLC

17. CC Systems, LLC

18. CC V Holdings, LLC

19. CC VI Fiberlink, LLC

20. CC VI Operating Company, LLC

21. CC VII Fiberlink, LLC

22. CC VIII Fiberlink, LLC

23. CC VIII Holdings, LLC

24. CC VIII Operating, LLC

25. CC VIII, LLC

26. CCO Fiberlink, LLC

27. CCO Holdco Transfers VII, LLC

28. CCO LP, LLC

29. CCO NR Holdings, LLC

30. CCO Purchasing, LLC

31. CCO SoCal I, LLC

32. CCO SoCal II, LLC

33. CCO SoCal Vehicles, LLC

34. CCO Transfers, LLC

35. Charter Advanced Services (AL), LLC

36. Charter Advanced Services (CA), LLC

37. Charter Advanced Services (CO), LLC

38. Charter Advanced Services (CT), LLC

39. Charter Advanced Services (GA), LLC

40. Charter Advanced Services (IL), LLC

41. Charter Advanced Services (IN), LLC

42. Charter Advanced Services (KY), LLC

43. Charter Advanced Services (LA), LLC

 

- 16 -



--------------------------------------------------------------------------------

44. Charter Advanced Services (MA), LLC

45. Charter Advanced Services (MD), LLC

46. Charter Advanced Services (MI), LLC

47. Charter Advanced Services (MN), LLC

48. Charter Advanced Services (MO), LLC

49. Charter Advanced Services (MS), LLC

50. Charter Advanced Services (MT), LLC

51. Charter Advanced Services (NC), LLC

52. Charter Advanced Services (NE), LLC

53. Charter Advanced Services (NH), LLC

54. Charter Advanced Services (NV), LLC

55. Charter Advanced Services (NY), LLC

56. Charter Advanced Services (OH), LLC

57. Charter Advanced Services (OR), LLC

58. Charter Advanced Services (PA), LLC

59. Charter Advanced Services (SC), LLC

60. Charter Advanced Services (TN), LLC

61. Charter Advanced Services (TX), LLC

62. Charter Advanced Services (UT), LLC

63. Charter Advanced Services (VA), LLC

64. Charter Advanced Services (VT), LLC

65. Charter Advanced Services (WA), LLC

66. Charter Advanced Services (WI), LLC

67. Charter Advanced Services (WV), LLC

68. Charter Advanced Services (WY), LLC

69. Charter Advanced Services VIII (MI), LLC

70. Charter Advanced Services VIII (MN), LLC

71. Charter Advanced Services VIII (WI), LLC

72. Charter Advertising of Saint Louis, LLC

73. Charter Cable Operating Company, LLC

74. Charter Cable Partners, LLC

75. Charter Communications Entertainment I, LLC

76. Charter Communications Entertainment II, LLC

77. Charter Communications Entertainment, LLC

78. Charter Communications of California, LLC

79. Charter Communications Operating Capital Corp.

80. Charter Communications Properties LLC

81. Charter Communications V, LLC

82. Charter Communications Ventures, LLC

83. Charter Communications VI, L.L.C.

84. Charter Communications VII, LLC

85. Charter Communications, LLC

86. Charter Distribution, LLC

87. Charter Fiberlink – Alabama, LLC

88. Charter Fiberlink – Georgia, LLC

89. Charter Fiberlink – Illinois, LLC

90. Charter Fiberlink – Maryland II, LLC

 

- 17 -



--------------------------------------------------------------------------------

91. Charter Fiberlink – Michigan, LLC

92. Charter Fiberlink – Missouri, LLC

93. Charter Fiberlink – Nebraska, LLC

94. Charter Fiberlink – Pennsylvania, LLC

95. Charter Fiberlink – Tennessee, LLC

96. Charter Fiberlink AR-CCVII, LLC

97. Charter Fiberlink CA-CCO, LLC

98. Charter Fiberlink CC VIII, LLC

99. Charter Fiberlink CCO, LLC

100. Charter Fiberlink CT-CCO, LLC

101. Charter Fiberlink LA-CCO, LLC

102. Charter Fiberlink MA-CCO, LLC

103. Charter Fiberlink MS-CCVI, LLC

104. Charter Fiberlink NC-CCO, LLC

105. Charter Fiberlink NH-CCO, LLC

106. Charter Fiberlink NV-CCVII, LLC

107. Charter Fiberlink NY-CCO, LLC

108. Charter Fiberlink OH-CCO, LLC

109. Charter Fiberlink OR-CCVII, LLC

110. Charter Fiberlink SC-CCO, LLC

111. Charter Fiberlink TX-CCO, LLC

112. Charter Fiberlink VA-CCO, LLC

113. Charter Fiberlink VT-CCO, LLC

114. Charter Fiberlink WA-CCVII, LLC

115. Charter Helicon, LLC

116. Charter Home Security, LLC

117. Charter Leasing Holding Company, LLC

118. Charter Leasing of Wisconsin, LLC

119. Charter RMG, LLC

120. Charter Stores FCN, LLC

121. Charter Video Electronics, LLC

122. Falcon Cable Communications, LLC

123. Falcon Cable Media, a California Limited Partnership

124. Falcon Cable Systems Company II, L.P.

125. Falcon Cablevision, a California Limited Partnership

126. Falcon Community Cable, L.P.

127. Falcon Community Ventures I Limited Partnership

128. Falcon First Cable of the Southeast, LLC

129. Falcon First, LLC

130. Falcon Telecable, a California Limited Partnership

131. Falcon Video Communications, L.P.

132. Helicon Partners I, L.P.

133. Hometown T.V., LLC

134. HPI Acquisition Co. LLC

135. Interlink Communications Partners, LLC

136. Long Beach, LLC

137. Marcus Cable Associates, L.L.C.

 

- 18 -



--------------------------------------------------------------------------------

138. Marcus Cable of Alabama, L.L.C.

139. Marcus Cable, LLC

140. Midwest Cable Communications, LLC

141. Peachtree Cable TV, L.P.

142. Peachtree Cable TV, LLC

143. Phone Transfers (AL), LLC

144. Phone Transfers (CA), LLC

145. Phone Transfers (GA), LLC

146. Phone Transfers (NC), LLC

147. Phone Transfers (TN), LLC

148. Phone Transfers (VA), LLC

149. Plattsburgh Cablevision, LLC

150. Renaissance Media LLC

151. Rifkin Acquisition Partners, LLC

152. Robin Media Group, LLC

153. Scottsboro TV Cable, LLC

154. Tennessee, LLC

155. The Helicon Group, L.P.

156. Vista Broadband Communications, LLC

157. VOIP Transfers (AL), LLC

158. VOIP Transfers (CA) LLC

159. VOIP Transfers (GA), LLC

160. VOIP Transfers (NC), LLC

161. VOIP Transfers (TN), LLC

162. VOIP Transfers (VA), LLC

163. AdCast North Carolina Cable Advertising, LLC

164. Alabanza LLC

165. America’s Job Exchange LLC

166. Coaxial Communications of Central Ohio LLC

167. DukeNet Communications Holdings, LLC

168. DukeNet Communications, LLC

169. ICI Holdings, LLC

170. Insight Blocker LLC

171. Insight Capital LLC

172. Insight Communications Company LLC

173. Insight Communications Company, L.P.

174. Insight Communications Midwest, LLC

175. Insight Communications of Central Ohio, LLC

176. Insight Communications of Kentucky, L.P.

177. Insight Interactive, LLC

178. Insight Kentucky Capital, LLC

179. Insight Kentucky Partners I, L.P.

180. Insight Kentucky Partners II, L.P.

181. Insight Midwest Holdings, LLC

182. Insight Midwest, L.P.

183. Insight Phone of Indiana, LLC

184. Insight Phone of Kentucky, LLC

 

- 19 -



--------------------------------------------------------------------------------

185. Insight Phone of Ohio, LLC

186. Interactive Cable Services, LLC

187. Intrepid Acquisition LLC

188. NaviSite LLC

189. New Wisconsin Procurement LLC

190. Oceanic Time Warner Cable LLC

191. Parity Assets, LLC

192. Time Warner Cable Business LLC

193. Time Warner Cable Enterprises LLC

194. Time Warner Cable Information Services (Alabama), LLC

195. Time Warner Cable Information Services (Arizona), LLC

196. Time Warner Cable Information Services (California), LLC

197. Time Warner Cable Information Services (Colorado), LLC

198. Time Warner Cable Information Services (Hawaii), LLC

199. Time Warner Cable Information Services (Idaho), LLC

200. Time Warner Cable Information Services (Illinois), LLC

201. Time Warner Cable Information Services (Indiana), LLC

202. Time Warner Cable Information Services (Kansas), LLC

203. Time Warner Cable Information Services (Kentucky), LLC

204. Time Warner Cable Information Services (Maine), LLC

205. Time Warner Cable Information Services (Massachusetts), LLC

206. Time Warner Cable Information Services (Michigan), LLC

207. Time Warner Cable Information Services (Missouri), LLC

208. Time Warner Cable Information Services (Nebraska), LLC

209. Time Warner Cable Information Services (New Hampshire), LLC

210. Time Warner Cable Information Services (New Jersey), LLC

211. Time Warner Cable Information Services (New Mexico) LLC

212. Time Warner Cable Information Services (New York), LLC

213. Time Warner Cable Information Services (North Carolina), LLC

214. Time Warner Cable Information Services (Ohio), LLC

215. Time Warner Cable Information Services (Pennsylvania), LLC

216. Time Warner Cable Information Services (South Carolina), LLC

217. Time Warner Cable Information Services (Tennessee), LLC

218. Time Warner Cable Information Services (Texas), LLC

219. Time Warner Cable Information Services (Virginia), LLC

220. Time Warner Cable Information Services (Washington), LLC

221. Time Warner Cable Information Services (West Virginia), LLC

222. Time Warner Cable Information Services (Wisconsin), LLC

223. Time Warner Cable International LLC

224. Time Warner Cable Internet Holdings III LLC

225. Time Warner Cable Internet Holdings LLC

226. Time Warner Cable Internet LLC

227. Time Warner Cable Media LLC

228. Time Warner Cable Midwest LLC

229. Time Warner Cable New York City LLC

230. Time Warner Cable Northeast LLC

231. Time Warner Cable Pacific West LLC

 

- 20 -



--------------------------------------------------------------------------------

232. Time Warner Cable Services LLC

233. Time Warner Cable Southeast LLC

234. Time Warner Cable Sports LLC

235. Time Warner Cable Texas LLC

236. TWC Administration LLC

237. TWC Communications, LLC

238. TWC Digital Phone LLC

239. TWC Media Blocker LLC

240. TWC NewCo LLC

241. TWC News and Local Programming Holdco LLC

242. TWC News and Local Programming LLC

243. TWC Regional Sports Network I LLC

244. TWC Security LLC

245. TWC SEE Holdco LLC

246. TWC Wireless LLC

247. TWC/Charter Dallas Cable Advertising, LLC

248. TWCIS Holdco LLC

249. Wisconsin Procurement Holdco LLC

250. BHN Home Security Services, LLC

251. BHN Spectrum Investments, LLC

252. Bright House Networks, LLC

253. Bright House Networks Information Services (Alabama), LLC

254. Bright House Networks Information Services (California), LLC

255. Bright House Networks Information Services (Florida), LLC

256. Bright House Networks Information Services (Indiana), LLC

257. Bright House Networks Information Services (Michigan), LLC

 

- 21 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Collateral
Agreement, dated as of May 18, 2016 (as the same may be further amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Agreement”), made by the Grantors party thereto for the benefit of [        ],
as Collateral Agent. The undersigned agrees for the benefit of the Collateral
Agent and the other Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 5.5(a) of the Agreement.

3. The terms of Sections 6.1(c) and 6.5 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.1(c) or 7.5 of the Agreement.

 

[NAME OF PLEDGED ISSUER] By:  

 

  Name:   Title: Address for Notices:

 

 

 

Fax:

 

- 22 -



--------------------------------------------------------------------------------

Annex 1 to the

Collateral Agreement

ASSUMPTION AGREEMENT, dated as of May [    ], 2016, made by
                                        , a                      (the
“Additional Grantor”), in favor of [        ]., as Collateral Agent (in such
capacity, the “Collateral Agent”), for the Holders pursuant to the indenture,
dated as of July 23, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Indenture”), among Charter Communications Operating, LLC
(“CCO”), Charter Communications Operating Capital Corp. (together with CCO, the
“Issuers”), The Bank of New York Mellon Trust Company, N.A., as Trustee and as
Collateral Agent. All capitalized terms not defined herein shall have the
meaning ascribed to them in the Indenture.

W I T N E S S E T H :

WHEREAS, CCO Safari issued 3.579% Senior Secured Notes due 2020, 4.464% Senior
Secured Notes due 2022, 4.908% Senior Secured Notes due 2025, 6.384% Senior
Secured Notes due 2035, 6.484% Senior Secured Notes due 2045 and 6.834% Senior
Secured Notes due 2055 (collectively and together with any Additional Notes, the
“Notes”) pursuant to the First Supplemental Indenture, dated as of July 23,
2015, by and among CCO Safari, CCH II, LLC, as limited guarantor thereto, the
Trustee and the Collateral Agent;

WHEREAS, the Issuers have assumed all of the obligations of CCO Safari under the
Notes pursuant to the Second Supplemental Indenture, dated as of May 18, 2016,
by and among the Issuers, the guarantors party thereto, the Trustee and the
Collateral Agent;

WHEREAS, in connection with the Indenture, the Issuers and certain of their
Subsidiaries have entered into the Collateral Agreement, dated as of May 18,
2016 (as further amended, supplemented or otherwise modified from time to time,
the “Collateral Agreement”), in favor of the Collateral Agent for the benefit of
the Secured Parties;

WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

By executing and delivering this Assumption Agreement, the Additional Grantor,
as provided in Section 8.14 of the Collateral Agreement, hereby becomes a party
to the Collateral Agreement as a Grantor thereunder with the same force and
effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made

 

- 23 -



--------------------------------------------------------------------------------

on and as of such date (except for any representation and warranty that is made
as of a specified earlier date, in which case such representation and warranty
shall have been true and correct in all material respects as of such earlier
date). Without limiting the generality of the foregoing, the Additional Grantor
hereby assigns and transfers to the Collateral Agent, and hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, of a security
interest in, all of the Collateral now owned or at any time hereafter acquired
by such Additional Grantor or in which such Additional Grantor now has or at any
time in the future may acquire any right, title or interest as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Additional
Grantor’s Obligations.

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

 

 

 

Name:

 

Title:

 

- 25 -



--------------------------------------------------------------------------------

Annex 1-A to the

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5